Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

by and among

DAVA PHARMACEUTICALS, INC.,

GENERICS INTERNATIONAL (US), INC.,

GENERICS MERGER SUB INC.,

ENDO PHARMACEUTICALS INC., SOLELY FOR PURPOSES OF SECTION 6.10 HEREOF

THE STOCKHOLDERS PARTY HERETO

And

DAVA SR, LLC, AS THE STOCKHOLDERS’ REPRESENTATIVE

Dated as of June 24, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I    DEFINITIONS; INTERPRETATION   

Section 1.1

   Definitions Generally      1   

Section 1.2

   Interpretation Generally      2    Article II   

THE MERGER; CLOSING; EFFECT ON THE SECURITIES OF THE COMPANY;

POST-CLOSING ADJUSTMENTS

  

  

Section 2.1

   The Merger      3   

Section 2.2

   Closing      3   

Section 2.3

   Effective Time      3   

Section 2.4

   Effects      4   

Section 2.5

   Certificate of Incorporation and Bylaws      4   

Section 2.6

   Directors      4   

Section 2.7

   Officers      4   

Section 2.8

   Merger Consideration      4   

Section 2.9

   Effect on Company Securities      6   

Section 2.10

   Appraisal Rights      8   

Section 2.11

   Post-Closing Merger Consideration Adjustment      8   

Section 2.12

   Escrow Amounts      13   

Section 2.13

   Milestone Payments      14    Article III    REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS PARTY HERETO   

Section 3.1

   Binding Obligations      14   

Section 3.2

   No Defaults or Conflicts      15   

Section 3.3

   Title to Company Stock; Shareholder Agreements      16   

Section 3.4

   Broker’s Fees      16   

Section 3.5

   Absence of Litigation      16   

Section 3.6

   Consent to Transactions      16    Article IV    REPRESENTATIONS AND
WARRANTIES OF THE COMPANY   

Section 4.1

   Organization and Qualification      17   

Section 4.2

   Subsidiaries      17   

Section 4.3

   Corporate Authorization      17   



--------------------------------------------------------------------------------

Section 4.4

   Binding Effect      17   

Section 4.5

   Regulatory Approvals and Non-Governmental Consents      18   

Section 4.6

   Non-Contravention      18   

Section 4.7

   Funded Indebtedness      18   

Section 4.8

   Assets; Capitalization; Equity Interests      19   

Section 4.9

   Financial Statements      20   

Section 4.10

   Litigation and Claims      20   

Section 4.11

   Compliance with Law; Regulatory Matters      21   

Section 4.12

   Intellectual Property      21   

Section 4.13

   Employee Benefits      23   

Section 4.14

   Employment Matters      24   

Section 4.15

   Material Contracts      24   

Section 4.16

   Real Property      26   

Section 4.17

   Taxes      27   

Section 4.18

   Insurance      29   

Section 4.19

   Finders’ Fees      29   

Section 4.20

   Environmental Compliance      29   

Section 4.21

   Absence of Certain Changes or Events      30   

Section 4.22

   No Undisclosed Liabilities      30   

Section 4.23

   Permits and Licenses      30   

Section 4.24

   Related Party Transactions      31   

Section 4.25

   Suppliers and Customers      31   

Section 4.26

   Regulatory Matters      31   

Section 4.27

   Improper Payments      33   

Section 4.28

   Limitations on Representations and Warranties      34    Article V   
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB   

Section 5.1

   Organization and Qualification      34   

Section 5.2

   Merger Sub      34   

Section 5.3

   Corporate Authorization      35   

Section 5.4

   Binding Effect      35   

Section 5.5

   Regulatory Approvals and Non-Governmental Consents      35   

Section 5.6

   Non-Contravention      35   

Section 5.7

   Finders’ Fees      36   

Section 5.8

   Litigation and Claims      36   

Section 5.9

   Financial Capability      36   

Section 5.10

   Solvency      36   

Section 5.11

   Limitations on Representations and Warranties      37   



--------------------------------------------------------------------------------

Article VI    COVENANTS   

Section 6.1

   Access and Reports      37   

Section 6.2

   Efforts to Consummate; Certain Governmental Matters      37   

Section 6.3

   Payoff Letters      40   

Section 6.4

   Interim Operation Covenants of the Company      40   

Section 6.5

   Public Disclosure; Confidentiality      44   

Section 6.6

   Directors’ and Officers’ Exculpation; Indemnification      45   

Section 6.7

   Updates; Changes in Circumstance      46   

Section 6.8

   No Shop      46   

Section 6.9

   Intentionally Left Blank      47   

Section 6.10

   Endo Pharmaceuticals Inc      47   

Section 6.11

   Transfer of Domain Name Registrations      47   

Section 6.12

   Update of Schedule D      47    Article VII    EMPLOYMENT MATTERS   

Section 7.1

   Employee Benefits; 280G Shareholder Approval      47   

Section 7.2

   Credit for Service and Benefit Accrual      49   

Section 7.3

   WARN      49   

Section 7.4

   No Amendment      50    Article VIII    TAX MATTERS   

Section 8.1

   Tax Returns      50   

Section 8.2

   Transfer Taxes      51   

Section 8.3

   Tax Indemnification      52   

Section 8.4

   Contest Provisions      53   

Section 8.5

   Buyer’s Receiving or Using of Refunds and Overpayments      54   

Section 8.6

   Assistance and Cooperation      54   

Section 8.7

   Closing Date Course of Business; Closing of the Tax Year      55   

Section 8.8

   Maintenance of Buyer’s Books and Records      55   

Section 8.9

   Adjustment to Merger Consideration      55   

Section 8.10

   Article VIII Governs      55    Article IX    CONDITIONS TO CLOSING   

Section 9.1

   Conditions to Mutual Obligations      56   

Section 9.2

   Conditions to Obligations of Buyer and Merger Sub      56   

Section 9.3

   Conditions to Obligations of the Company      58   



--------------------------------------------------------------------------------

Article X    SURVIVAL; Buyer Acknowledgment   

Section 10.1

   Survival      59   

Section 10.2

   Buyer Acknowledgment      59   

Section 10.3

   Indemnification of Buyer Indemnified Parties      60   

Section 10.4

   Indemnification of Stockholder Indemnified Parties      61   

Section 10.5

   Limitations on Indemnification      62   

Section 10.6

   Adjustments to Losses      65   

Section 10.7

   Characterization of Indemnification Payments      66   

Section 10.8

   Scheduled Indemnification      66   

Section 10.9

   Third-Party Claim Indemnification Procedures      66   

Section 10.10

   Direct Claim Indemnification Procedures      67   

Section 10.11

   Release of Escrow Fund      68    Article XI    TERMINATION   

Section 11.1

   Termination      69   

Section 11.2

   Effect of Termination      70    Article XII    MISCELLANEOUS   

Section 12.1

   Notices      70   

Section 12.2

   Amendment; Waiver      72   

Section 12.3

   No Assignment or Benefit to Third Parties      72   

Section 12.4

   Entire Agreement; Inconsistency      73   

Section 12.5

   Satisfaction of Obligations      73   

Section 12.6

   Equitable Relief      73   

Section 12.7

   Expenses      74   

Section 12.8

   Schedules      74   

Section 12.9

   Governing Law; Submission to Jurisdiction; Selection of Forum      75   

Section 12.10

   WAIVER OF JURY TRIAL      75   

Section 12.11

   Arbitration      76   

Section 12.12

   Counterparts      77   

Section 12.13

   Headings      77   

Section 12.14

   No Setoff; No Withholding      77   

Section 12.15

   Severability      77   

Section 12.16

   Non-Recourse      77   

Section 12.17

   Service of Process      78   

Section 12.18

   Currency      78   

Section 12.19

   Stockholders’ Representative      79   



--------------------------------------------------------------------------------

APPENDICES, EXHIBITS AND SCHEDULES

 

Appendix A    –    Definitions EXHIBITS       Exhibit A    –    Certificate of
Incorporation of Surviving Corporation Exhibit B    –    Form of Irrevocable
Stockholder Consent Exhibit C    –    Form of Non-Compete Agreement for the
Chairman Exhibit D    –    Form of Non-Compete Agreement for the Chief Operating
Officer SCHEDULES       Schedule 2.7    –    Officers Schedule 2.8(d)    –   
Compensatory Payments Schedule 3.3    –    Title to Company Stock; Stockholder
Agreements and Warrants Schedule 4.2    –    Subsidiaries Schedule 4.5(a)    –
   Company Regulatory Approvals Schedule 4.5(b)    –    Third Party Consents
Schedule 4.7    –    Funded Indebtedness Schedule 4.8(a)    –    Assets Schedule
4.8(b)    –    Capitalization; Equity Interests Schedule 4.8(c)    –   
Agreements with Respect to Equity Interests Schedule 4.10    –    Litigation and
Claims Schedule 4.11    –    Compliance with Laws; Regulatory Matters Schedule
4.12(a)    –    Company Intellectual Property Rights Schedule 4.12(b)    –   
Material Intellectual Property Rights Schedule 4.12(c)    –    Intellectual
Property Contracts Schedule 4.12(g)    –    Information Technology Systems
Schedule 4.13(a)    –    Benefit Plans and Employment Agreements
Schedule 4.13(e)    –    Post-Termination Benefits Schedule 4.13(f)    –   
Excess Parachute Payments Schedule 4.13(g)    –    Acceleration/Severance
Schedule 4.15(a)    –    Material Contracts Schedule 4.15(b)    –    No
Violation Schedule 4.16(a)    –    Leased Real Property Schedule 4.16(c)    –   
Condemnation Proceedings, etc Schedule 4.17    –    Taxes Schedule 4.18    –   
Insurance Schedule 4.20    –    Environmental Compliance Schedule 4.21    –   
Absence of Certain Changes or Events Schedule 4.23    –    Permits and Licenses
Schedule 4.24    –    Related Party Transactions Schedule 4.25(a)    –    Top
Ten Customers Schedule 4.25(b)    –    Top Ten Suppliers Schedule 4.26(a)    –
   Regulatory Authorizations Schedule 6.4    –    Interim Operation Covenants of
the Company Schedule 7.1(b)    –    Severance Schedule 9.1(d)    –    Escrow
Agreement



--------------------------------------------------------------------------------

Schedule 9.2(e)    –    Non-Compete Agreements Schedule 9.2(f)    –    Letter
Agreements Schedule 9.2(g)    –    Payoff Letters Schedule 10.8    –   
Scheduled Indemnification Schedule A    –    Working Capital; Accounting
Principles Schedule B    –    Funded Indebtedness Schedule C    –    Closing
Debt to Be Discharged Schedule D    –    Company Tax Benefits Schedule F    –   
Contingent Liabilities Schedule K    –    Knowledge of the Company Schedule T   
–    Transaction Related Expenses



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER, dated as of June 24, 2014 (as it may be amended or
supplemented from time to time in accordance with the terms hereof, this
“Agreement”), by and among DAVA Pharmaceuticals, Inc., a company organized under
the Laws of the State of Delaware (the “Company”), DAVA SR LLC, a limited
liability company organized under the Laws of the State of Delaware, in its
capacity as representative for the Stockholders and holders of Company Stock
Options (the “Stockholders’ Representative”), each of the Stockholders (as
defined below) party hereto, Generics International (US), Inc., a company
organized under the Laws of the State of Delaware (“Buyer”), Generics Merger Sub
Inc., a company organized under the Laws of the State of Delaware (“Merger Sub”)
and solely for purposes of Section 6.10 hereof, Endo Pharmaceuticals Inc., a
company organized under the Laws of the State of Delaware (“Endo Guarantor”).

W I T N E S S E T H:

WHEREAS, Buyer desires to acquire 100% of the issued and outstanding shares of
capital stock and other equity interests of the Company (the “Company Stock”) in
a merger transaction (the “Merger”) on the terms, and subject to the conditions,
set forth in this Agreement; and

WHEREAS, the respective boards of directors of the Company, Buyer and Merger Sub
have authorized, adopted and approved this Agreement and the Ancillary
Agreements, and have determined that this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby (including the Merger),
upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the DGCL, are advisable and in the best interests of their
respective corporations and their equity holders; and

WHEREAS, each of the holders of the Common Stock (collectively, the
“Stockholders”) and the holders of the Company Stock Options have appointed the
Stockholders’ Representative to act as representative of such Persons in
connection with this Agreement, the Merger and the other transactions
contemplated by this Agreement and the Ancillary Agreements; and

WHEREAS, the board of directors of the Company has resolved to recommend to its
holders of Common Stock adoption of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

 

DEFINITIONS; INTERPRETATION

Section 1.1 Definitions Generally. Defined terms in this Agreement and in the
Appendices and Schedules to this Agreement, which may be identified by the



--------------------------------------------------------------------------------

capitalization of the first letter of each principal word thereof, have the
meanings assigned to them in Appendix A to this Agreement. Other terms may be
defined elsewhere in the text of this Agreement and, unless otherwise indicated,
shall have such meaning throughout this Agreement and the Appendices and
Schedules hereto.

Section 1.2 Interpretation Generally.

Unless the express context otherwise requires:

(a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(c) references herein to a specific Article, Section, Subsection or Schedule
shall refer, respectively, to Articles, Sections, Subsections or Schedules of
this Agreement;

(d) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation;”

(e) references herein to any gender includes each other gender;

(f) the word “or” shall be inclusive and not exclusive (for example, the phrase
“A or B” means “A or B or both,” not “either A or B but not both”), unless used
in conjunction with “either” or the like;

(g) each reference to “days” shall be to calendar days;

(h) each reference to any Contract shall be to such Contract as amended,
supplemented, waived or otherwise modified from time to time;

(i) each reference to a Law, statute, regulation or other government rule is to
it as amended from time to time and, as applicable, is to corresponding
provisions of successor Laws, statutes, regulations or other government rules;

(j) accounting terms which are not otherwise defined in this Agreement, or any
Appendix or Schedule hereto, shall have the meanings given to them under GAAP;

(k) any payments or release of funds from the Merger Consideration Escrow
Account or General Escrow Account to Buyer or any Buyer Indemnified Party (or
any of their respective designees) shall be deemed to be a payment made by the
Stockholders’ Representative and/or one or more of the Stockholders;

 

2



--------------------------------------------------------------------------------

(l) all references herein to the Company, Merger Sub or the Surviving
Corporation shall mean, with respect to any time at or after the Effective Time,
the Surviving Corporation;

(m) the phrase “made available to Buyer” or similar phrases shall mean that the
subject documents were either posted to the “Project Open Eagle” data room at
Intralinks or delivered to Buyer or its accountants or attorneys prior to 5:00
p.m. EDT on the date immediately preceding this Agreement; and

(n) each representation, warranty and covenant contained herein will have
independent significance. If any party has breached or violated, or if there is
an inaccuracy in, any representation, warranty or covenant contained herein in
any respect, the fact that there exists another representation, warranty or
covenant related to the same subject matter (regardless of the relative levels
of specificity), which the party has not breached or violated, or in respect of
which there is not an inaccuracy, will not detract from or mitigate the fact
that the party has breached or violated, or there is an inaccuracy in, the first
representation, warranty or covenant.

ARTICLE II

THE MERGER; CLOSING; EFFECT ON THE SECURITIES OF THE

COMPANY; POST-CLOSING ADJUSTMENTS

Section 2.1 The Merger. On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the DGCL, Merger Sub shall be merged with
and into the Company at the Effective Time. At the Effective Time, the separate
corporate existence of Merger Sub shall cease and the Company shall continue as
the surviving corporation (the “Surviving Corporation”).

Section 2.2 Closing. The closing (the “Closing”) of the Merger shall take place
at the offices of Dechert LLP, 1095 Avenue of the Americas, New York, New York
10036 at 10:00 a.m. New York City time, on the second Business Day following the
date on which each of the conditions set forth in Article IX (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions) is satisfied or waived in
writing by the appropriate party, or at such other place, time and date as shall
be agreed between Buyer and the Stockholders’ Representative. The date on which
the Closing occurs is referred to in this Agreement as the “Closing Date”.

Section 2.3 Effective Time. On the Closing Date, the Company shall file with the
Secretary of State of the State of Delaware, a certificate of merger (the
“Certificate of Merger”) executed in accordance with the relevant provisions of
the DGCL and the Company shall make all other filings or recordings required
under the DGCL in connection with the Merger (including, if applicable, the
filing of the amended certificate of incorporation of the Surviving
Corporation). The Merger shall become effective at such time as the Certificate
of Merger is duly filed with the Secretary of State of the State of Delaware, or
at such other time as Buyer and the Stockholders’ Representative shall agree and
specify in the Certificate of Merger (the time the Merger becomes effective
being referred to herein as the “Effective Time”).

 

3



--------------------------------------------------------------------------------

Section 2.4 Effects. The Merger shall have the effects set forth in Section 259
of the DGCL.

Section 2.5 Certificate of Incorporation and Bylaws. The certificate of
incorporation of the Surviving Corporation shall be amended at the Effective
Time to read in the form of Exhibit A hereto and, as so amended, such
certificate of incorporation shall be the certificate of incorporation of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable Law. The bylaws of Merger Sub as in effect immediately prior to
the Effective Time shall be the bylaws of the Surviving Corporation until
thereafter changed or amended as provided therein or by applicable Law.

Section 2.6 Directors. The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation until the
earlier of their resignation or removal, or until their respective successors
are duly elected and qualified, as the case may be.

Section 2.7 Officers. The officers set forth on Schedule 2.7 shall be the
officers of the Surviving Corporation until the earlier of their resignation or
removal, or until their respective successors are duly elected or appointed and
qualified, as the case may be.

Section 2.8 Merger Consideration.

(a) Working Capital Adjustment, Net Funded Indebtedness and Transaction Related
Expenses. On or prior to the second Business Day prior to the Closing Date, the
Company shall prepare and deliver to Buyer a statement setting forth the
Company’s good faith estimate, in each case, as of 8:00 AM Eastern Time on the
Closing Date of the Net Working Capital (the “Estimated Net Working Capital”),
the Net Funded Indebtedness (the “Estimated Net Funded Indebtedness”), and the
aggregate Transaction Related Expenses to the extent not paid by the Company or
any of its Affiliates prior to the Closing (except for any such Transaction
Related Expenses reimbursable or indemnifiable by Buyer pursuant to this
Agreement (including Section 6.2 and Section 12.7)) (the “Estimated Transaction
Related Expenses”), and the components thereof. If the Estimated Net Working
Capital is greater than Thirty Five Million Dollars ($35,000,000), such excess
amount shall be the “Estimated Net Working Capital Excess Amount.” If the
Estimated Net Working Capital is less than Thirty Million Dollars ($30,000,000),
the difference shall be the “Estimated Net Working Capital Deficiency Amount.”
All such estimates prepared pursuant to this Section 2.8(a) shall be prepared in
accordance with the Accounting Principles to the extent applicable.

(b) Base Enterprise Value; Adjustments to Base Enterprise Value. The amount
payable by Buyer to the Stockholders’ Representative at the Closing for the
benefit of the holders of shares of Common Stock outstanding immediately prior
to the

 

4



--------------------------------------------------------------------------------

Closing (other than shares of Common Stock to be cancelled pursuant to
Section 2.9(b)) and the holder of Company Stock Options outstanding immediately
prior to the Closing (such holders of shares of Common Stock and Company Stock
Options, collectively, the “Fully Diluted Common Holders”) shall be an amount
(the “Aggregate Common Equity Amount”) in Dollars equal to (i) Five Hundred and
Seventy Five Million Dollars ($575,000,000) (the “Base Enterprise Value”), plus
(ii) the Estimated Net Working Capital Excess Amount, if any, minus (iii) the
Estimated Net Working Capital Deficiency Amount, if any, minus (iv) the
Estimated Net Funded Indebtedness, minus (v) the Estimated Transaction Related
Expenses, minus (vi) an amount equal to the General Escrow Amount, minus
(viii) an amount equal to the Merger Consideration Escrow Amount, minus
(ix) Twenty Million Dollars ($20,000,000) (the “Reserve Amount”) to be paid to
the Stockholders’ Representative to satisfy, in its sole discretion, certain
costs and expenses incurred on behalf of the Stockholders in the capacity as
Stockholders’ Representative and amounts required to be paid by the Stockholders
in respect of Stockholder Indemnifiable Losses and the Stockholder Tax
Indemnity. The Stockholders’ Representative shall have the right, in its sole
and absolute discretion, to distribute all or any portion of the Reserve Amount
amongst the Stockholders at any time.

(c) Payments at Closing. Subject to Section 2.8(d), at the Closing, Buyer shall,
in satisfaction of its obligations under Section 2.8(b), (i) pay, by wire
transfer in immediately available funds to an account or accounts specified in
writing by the Stockholders’ Representative (for the benefit of the Stockholders
and the holders of Company Stock Options) to Buyer not less than two
(2) Business Days prior to the Closing a cash amount for distribution to the
Stockholders and holders of Company Stock Options equal to the Aggregate Common
Equity Amount; (ii) pay, by wire transfer in immediately available funds, to the
Escrow Agent, a cash amount equal to the General Escrow Amount and the Merger
Consideration Escrow Amount; (iii) pay, by wire transfer in immediately
available funds, to the Persons and in the respective amounts specified in
writing by the Stockholders’ Representative to Buyer prior to the Closing the
Estimated Transaction Related Expenses; (iv) pay, by wire transfer in
immediately available funds, to one or more accounts specified by the
Stockholders’ Representative an amount equal to the Closing Debt to be
Discharged; and (v) pay, by wire transfer in immediately available funds, to an
account or accounts specified in writing by the Stockholders’ Representative to
Buyer prior to the Closing a cash amount equal to the Reserve Amount.

(d) Compensatory Payments. Schedule 2.8(d) hereto (the “Compensatory Payment
Schedule”) shall set forth (i) the sole category of payment, which shall be
payments in respect of Company Stock Options, otherwise payable by the Buyer
pursuant to Section 2.8(b) that is a Compensatory Payment and (ii) the Person to
whom each such Compensatory Payment is to be made. Any such Compensatory Payment
shall not be paid in accordance with Section 2.8(c) but shall instead be
transferred by the Buyer to the Company (or a Subsidiary of the Company) and
then promptly paid by the Company (or such Subsidiary) through its payroll
system and in accordance with the Company’s (or such Subsidiary’s) standard
withholding and payroll practices and procedures to the Person identified by the
Stockholders’ Representative on the Compensatory Payment Schedule as the Person
to whom such Compensatory Payment is to be made.

 

5



--------------------------------------------------------------------------------

(e) Distributions of Closing Payments.

(i) Subject to Section 2.8(e)(ii), the Stockholders’ Representative shall
distribute in cash the Aggregate Common Equity Amount (other than any portion of
such amount identified by the Stockholders’ Representative as a Compensatory
Payment in accordance with Section 2.8(d)) to the Fully Diluted Common Holders
pursuant to Section 2.9(c), and Section 2.9(d), and in accordance with the
Company’s Certificate of Incorporation (the “Certificate of Incorporation”), in
each case, to each holder of certificates representing Company Stock (other than
Treasury Stock), or Company Stock Options, as applicable, who has surrendered to
the Stockholders’ Representative his or its certificates representing the number
of shares of each class of Company Stock held by such holder, together with, in
the case of any Stockholder that is not a party hereto, a duly executed and
completed letter of transmittal or similar documentation, in form and substance
reasonably acceptable to the Stockholders’ Representative. Surrendered
certificates shall forthwith be cancelled. Until so surrendered and exchanged,
each such certificate shall represent solely the right to receive the portion of
the Merger Consideration into which the shares it theretofore represented shall
have been converted pursuant to Section 2.9 and the rights to receive any
payments distributable to the applicable Fully Diluted Common Holders after the
Closing Date, if any, pursuant to this Agreement (including Section 2.11,
Section 2.12, Section 2.13, Section 8.6, and Article X) or the Escrow Agreement
and, other than the foregoing, each such Stockholder and holder of Company Stock
Options shall cease to have any rights with respect to any Company Stock held by
such Stockholder.

(ii) Notwithstanding the foregoing, if any such certificate shall have been
lost, stolen or destroyed, then, upon the making of an affidavit of such fact by
the Person claiming such certificate to be lost, stolen or destroyed, together
with an indemnity against any claim that may be made against Buyer or the
Surviving Corporation arising from the replacement of such certificate, the
Stockholders’ Representative shall deliver, in exchange for such lost, stolen or
destroyed certificate, the portion of the Merger Consideration to be paid in
respect of the shares of Company Stock represented by such certificate, as
contemplated by Section 2.9 and the rights to receive any payments distributable
to such Stockholders after the Closing Date, if any, pursuant to this Agreement
(including Section 2.11, Section 2.12, Section 2.13, Section 8.6, and Article X)
or the Escrow Agreement.

Section 2.9 Effect on Company Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of the Company, Buyer, Merger Sub,
the Surviving Corporation, the Stockholders, the Stockholders’ Representative or
the holders of any shares of capital stock of Buyer or Merger Sub:

 

6



--------------------------------------------------------------------------------

(a) Capital Stock of Merger Sub. Each issued and outstanding share of capital
stock of Merger Sub shall be converted into and become one fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation.

(b) Cancellation of Treasury Stock. Notwithstanding Section 2.9(c), all shares
of Company Stock that are owned by the Company or any of its Subsidiaries
(“Treasury Stock”) shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist without any conversion thereof or
payment therefor.

(c) Common Stock. Subject to the terms of Section 2.8(e), each issued and
outstanding share of Common Stock immediately prior to the Effective Time (other
than any shares of Common Stock to be canceled in accordance with Section 2.9(b)
and other than Appraisal Shares) shall be converted into and represent the right
to receive an amount of cash (rounded to the nearest cent), without interest,
equal to the Common Stock Conversion Amount.

(d) Company Stock Options. Subject to the terms of Section 2.8(e), each issued
and outstanding Company Stock Option whether or not exercisable by the holder
thereof prior to the Effective Time shall be canceled and converted into and
represent the right to receive an amount of cash (rounded to the nearest cent),
without interest and subject to applicable withholding tax, equal to the
difference between (i) the product of (x) the Common Stock Conversion Amount and
(y) the number of shares of Common Stock for which such Company Stock Option was
exercisable immediately prior to its cancellation pursuant to this Section 2.9
and (ii) the aggregate exercise price payable upon exercise of such Company
Stock Option in full.

(e) No Further Rights. At the Effective Time, all Company Stock and Company
Stock Options shall cease to be outstanding and shall automatically be canceled
and retired, and each holder of any shares of Common Stock, or Company Stock
Options shall cease to have any rights with respect thereto, except the right to
receive the respective consideration provided for in this Section 2.9 and the
right to receive any payments distributable to such holders after the Closing
Date, if any, pursuant to this Agreement (including Section 2.11, Section 2.12,
Section 2.13, Section 8.6, and Article X) or the Escrow Agreement, which in no
event shall ever exceed the Aggregate Common Equity Amount. At the Effective
Time, the stock transfer books of the Company shall be closed, and no transfer
of any Company Stock shall be made thereafter. If, after the Effective Time,
certificates or any other evidence of any Company Stock are presented to the
Stockholders’ Representative, they shall be canceled and exchanged for the
respective consideration provided for in this Section 2.9 by the Stockholders’
Representative and the rights to receive any payments distributable to such
Stockholders after the Closing Date, if any, pursuant to this Agreement
(including Section 2.11, Section 2.12, Section 2.13, Section 8.65, and Article
X) or the Escrow Agreement. Notwithstanding anything to the contrary in this
Article II, none of Buyer, Merger Sub, the Surviving Corporation, the Company or
any of its Subsidiaries, the Stockholders’ Representative, any Stockholder or
any holder of Company Stock Options shall be liable to any Person for any amount
properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar Law.

 

7



--------------------------------------------------------------------------------

Section 2.10 Appraisal Rights. Each Stockholder party to this Agreement hereby
irrevocably waives all rights to appraisal under Section 262. Notwithstanding
anything in this Agreement to the contrary, shares of Common Stock (“Appraisal
Shares”) that are outstanding immediately prior to the Effective Time and that
are held by any Person not a party to this Agreement, who is entitled to demand,
and who properly demands, appraisal of such Appraisal Shares pursuant to, and
who complies in all respects with, Section 262 of the DGCL (“Section 262”) shall
not be converted into the right to receive any portion of the Merger
Consideration as provided in Section 2.9(c) and the rights to receive any
payments distributable to Fully Diluted Common Holders after the Closing Date,
if any, pursuant to this Agreement or the Escrow Agreement, but rather the
holders of Appraisal Shares shall be entitled to payment of the fair market
value of such Appraisal Shares in accordance with Section 262. At the Effective
Time, all Appraisal Shares shall no longer be outstanding and shall
automatically be canceled and shall cease to exist, and each holder of Appraisal
Shares shall cease to have any rights with respect thereto, except the right to
receive the fair value of such Appraisal Shares in accordance with the
provisions of Section 262. Notwithstanding the foregoing, if any such holder
shall fail to perfect or otherwise shall waive, withdraw or lose the right to
appraisal under Section 262, then the right of such holder to be paid the fair
value of such holder’s Appraisal Shares shall cease and such Appraisal Shares
shall be deemed to have been converted as of the Effective Time into, and to
have become exchangeable solely for the right to receive, the portion of the
Merger Consideration as provided in Section 2.9(c) and the rights to receive any
payments distributable to Fully Diluted Common Holders after the Closing Date,
if any, pursuant to this Agreement or the Escrow Agreement.

Section 2.11 Post-Closing Merger Consideration Adjustment.

(a) As promptly as practicable, but in any case no later than sixty
(60) calendar days after the Closing Date, Buyer shall cause to be prepared and
delivered to the Stockholders’ Representative a statement (the “Closing
Statement”) setting forth the Net Working Capital, the Net Funded Indebtedness,
the Transaction Related Expenses (to the extent not paid by the Company or any
of its Affiliates prior to the Closing) (except for any such Transaction Related
Expenses reimbursable or indemnifiable by Buyer pursuant to this Agreement
(including Section 6.2 and Section 12.7)) and the components thereof. The
Closing Statement shall include the amount calculated in good faith by Buyer, if
any, of the Merger Consideration Escrow Amount that need not be retained by the
Escrow Agent pending resolution of payments to be made pursuant to
Section 2.11(d) (the “Merger Consideration Escrow Release Amount”). The Merger
Consideration Escrow Release Amount, to the extent there is such an amount,
shall be released two (2) Business Days following Buyer’s delivery of the
Closing Statement. The Closing Statement and the Net Working Capital, the Net
Funded Indebtedness and the Transaction Related Expenses (to the extent not paid
by the Company or any of its Affiliates prior to the Closing) (except for any
such Transaction Related Expenses reimbursable or indemnifiable by Buyer
pursuant to this Agreement (including Section 6.2

 

8



--------------------------------------------------------------------------------

and Section 12.7)) calculations shall be prepared and calculated in good faith,
and in the manner and on a basis consistent with the Accounting Principles (to
the extent applicable) and shall be in the same form and include the same line
items as the Estimated Net Working Capital calculation, the Estimated Net Funded
Indebtedness calculation and the Estimated Transaction Related Expenses
calculation. If the Closing Statement is not so timely delivered, the Estimated
Net Working Capital, the Estimated Net Funded Indebtedness and the Estimated
Transaction Related Expenses will be deemed Final Net Working Capital, Final Net
Funded Indebtedness and Final Transaction Related Expenses, respectively.

(b) After receipt of the Closing Statement, the Stockholders’ Representative
will have forty five (45) calendar days to review the Closing Statement. Unless
the Stockholders’ Representative delivers written notice (which notice shall
include the items and amounts in dispute and supporting documentation related
thereto; such notice, a “Seller Dispute Notice”) to Buyer setting forth the
items disputed by the Stockholders’ Representative with respect thereto on or
prior to the forty-fifth (45th) calendar day after the Stockholders’
Representative’s receipt of the Closing Statement, the Stockholders’
Representative will be deemed to have accepted and agreed to the Closing
Statement and such statement (and the calculations contained therein) will be
final, binding and conclusive, absent manifest error or fraud. If the
Stockholders’ Representative notifies Buyer of its objections to items contained
in the Closing Statement (or calculations contained therein) within such forty
five (45) calendar day period, Buyer and the Stockholders’ Representative shall,
during the thirty (30) calendar days following delivery of such notice by the
Stockholders’ Representative to Buyer (or such longer period as they may
mutually agree in writing) (the “Resolution Period”), attempt in good faith to
resolve their differences with respect to the disputed items (or calculations)
such notice (the “Disputed Items”), and all other items (and all calculations
relating thereto) will be final, binding and conclusive, absent manifest error
or fraud. Any resolution by Buyer and the Stockholders’ Representative during
the Resolution Period as to any Disputed Item shall be set forth in writing and
will be final, binding and conclusive, absent manifest error or fraud.

(c) If Buyer and the Stockholders’ Representative do not resolve all Disputed
Items by the end of the Resolution Period, then all Disputed Items remaining in
dispute will be submitted to the Neutral Arbitrator. The Neutral Arbitrator
shall act as an arbitrator to determine only those Disputed Items remaining in
dispute, consistent with this Section 2.11, and shall request a statement from
Buyer and the Stockholders’ Representative regarding such Disputed Items. The
scope of the disputes to be arbitrated by the Neutral Arbitrator is limited to
those items or calculations specifically in dispute between Buyer and the
Stockholders’ Representative; and the Neutral Arbitrator is not to make any
other determination. In resolving each Disputed Item, the Neutral Arbitrator
shall be bound by the principles set forth in this Section 2.11 and may not
assign a value to any Disputed Item greater than the greatest value for such
Disputed Item claimed by any party or less than the lowest value for such
Disputed Item claimed by any party. The parties further agree that the
adjustment contemplated by this Section 2.11 is intended to show the change
between the Estimated Net Working Capital and the Final Net Working Capital, the
change between the Estimated Net Funded Indebtedness and the Final Net

 

9



--------------------------------------------------------------------------------

Funded Indebtedness and the change between Estimated Transaction Related
Expenses and Final Transaction Related Expenses, and that such changes can only
be measured if each calculation is done in a manner consistent with the
Accounting Principles and the definitions thereof. All fees and expenses
relating to the work, if any, to be performed by the Neutral Arbitrator will be
allocated between Buyer and the Stockholders’ Representative (which, in the case
of the Stockholders’ Representative, shall be payable by the Stockholders’
Representative solely out of the Reserve Amount) in the same proportion that the
aggregate amount of the Disputed Items so submitted to the Neutral Arbitrator
that is unsuccessfully disputed by each such party (as finally determined by the
Neutral Arbitrator) bears to the total amount of such Disputed Items so
submitted. The Neutral Arbitrator will deliver to Buyer and the Stockholders’
Representative a written determination (such determination to include a work
sheet setting forth all material calculations used in arriving at such
determination and to be based solely on information provided to the Neutral
Arbitrator by the Stockholders’ Representative and Buyer) of the Disputed Items
submitted to the Neutral Arbitrator within thirty (30) calendar days of receipt
of such Disputed Items, which determination will be final, binding and
conclusive, absent manifest error or fraud. The final, binding and conclusive
Closing Statement based either upon agreement by the parties, or deemed
agreement by Buyer and the Stockholders’ Representative in accordance with this
Section 2.11, or the written determination delivered by the Neutral Arbitrator
in accordance with this Section 2.11(c) will be the “Conclusive Closing
Statement.” If any party fails to submit a statement regarding any Disputed Item
submitted to the Neutral Arbitrator within the time determined by the Neutral
Arbitrator or otherwise fails to give the Neutral Arbitrator access as
reasonably requested, then the Neutral Arbitrator shall render a decision based
solely on the evidence timely submitted and the access afforded to the Neutral
Arbitrator by the other party. Except in instances involving fraud or except as
may arise out of the representations and warranties under Article III and
Article IV and in such instances only to the extent set forth in this Agreement,
neither any Stockholder, holder of Company Stock Options or the Stockholder
Representative shall have any liability with respect to Funded Indebtedness,
Closing Date Funded Indebtedness, Transactions Related Expenses, or current
assets or current liabilities (including as to accounts receivable and the
collectability thereof) or any other component of Net Working Capital except as
determined in this Section 2.11.

(d) Within two (2) Business Days after the Final Amounts have been determined in
accordance with this Section 2.11:

(i) if the Aggregate Common Equity Amount is greater than the Final Payment
Amount, then the Stockholders’ Representative and Buyer shall instruct the
Escrow Agent to pay to the Surviving Corporation, using first the funds in the
Merger Consideration Escrow Account and, to the extent the funds in the Merger
Consideration Escrow Account are not sufficient to satisfy such payment in full,
then out of the funds in the General Escrow Account, an amount in cash equal to
the amount by which the Aggregate Common Equity Amount is greater than the Final
Payment Amount (as defined below); and

 

10



--------------------------------------------------------------------------------

(ii) if the Aggregate Common Equity Amount is less than the Final Payment Amount
(as defined below), Buyer shall pay, or cause the Surviving Corporation to pay,
to the Stockholders’ Representative (for further pro rata distribution to the
Fully Diluted Common Holders) an amount in cash equal to the amount by which the
Aggregate Common Equity Amount is less than the Final Payment Amount by wire
transfer of immediately available funds (the amount payable to Buyer pursuant to
Section 2.11(d)(i) and the amount payable to the Stockholders’ Representative
pursuant to this Section 2.11(d)(ii) are referred to herein as the “Merger
Consideration Adjustment Amount”); provided that any portion of any amount
payable under this Section 2.11(d)(ii) that is a Compensatory Payment shall not
be paid to the Stockholders’ Representative but shall instead be paid by the
Surviving Corporation (or a Subsidiary of the Surviving Corporation) through its
payroll system and in accordance with the Surviving Corporation’s (or such
Subsidiary’s) standard withholding and payroll practices and procedures to the
Person identified in writing by the Stockholders’ Representative as the Person
to whom such Compensatory Payment is to be made.

Any payment by Buyer, the Surviving Corporation or the Stockholders’
Representative (pursuant to the distribution of funds from the Merger
Consideration Escrow Account or the General Escrow Account), as the case may be,
pursuant to this Section 2.11 will be treated as an adjustment to the Merger
Consideration for tax purposes. For purposes of this Section 2.11:

(A) the “Final Payment Amount” shall be an amount in Dollars equal to (i) the
Base Enterprise Value, plus (ii) the Final Net Working Capital Excess Amount, if
any, minus (iii) the Final Net Working Capital Deficiency Amount, if any, minus
(iv) the Final Net Funded Indebtedness, minus (v) the Final Transaction Related
Expenses, minus (vi) the General Escrow Amount, minus (vii) the Merger
Consideration Escrow Amount minus (viii) the Reserve Amount;

(B) the “Final Net Working Capital Excess Amount” shall be the amount by which
Net Working Capital as finally determined pursuant to this Section 2.11 is
greater than Thirty Five Million Dollars ($35,000,000);

(C) the “Final Net Working Capital Deficiency Amount” shall be the amount by
which Net Working Capital as finally determined pursuant to this Section 2.11 is
less than Thirty Million Dollars ($30,000,000);

(D) the “Final Net Funded Indebtedness” shall be the Net Funded Indebtedness as
finally determined pursuant to this Section 2.11; and

 

11



--------------------------------------------------------------------------------

(E) the “Final Transaction Related Expenses” shall be the Transaction Related
Expenses (to the extent not paid by the Company or any of its Affiliates prior
to the Closing) (except for any such Transaction Related Expenses expressly
payable by Buyer pursuant to this Agreement (including Section 6.2)) as finally
determined pursuant to this Section 2.11.

(e) Buyer acknowledges that the sole and exclusive remedy of itself, Merger Sub
and the Surviving Corporation to receive payments owed to it under this
Section 2.11 shall in no event exceed the aggregate amount of the Merger
Consideration Escrow Amount and shall be recoverable solely from the funds in
the Merger Consideration Escrow Account and that the Merger Consideration Escrow
Amount and funds in the Merger Consideration Escrow Account shall not be
available to satisfy any other claim or obligation hereunder; provided that if
the funds in the Merger Consideration Escrow Account are not sufficient to
satisfy all of the payments to Buyer and Surviving Corporation pursuant to this
Section 2.11, the funds in the General Escrow Account can be used to satisfy
such shortfall. Absent manifest error or fraud, in the event that the funds in
the Merger Consideration Escrow Account and General Escrow Account are
insufficient to pay to the Surviving Corporation, Merger Sub or Buyer any
amounts owed to it pursuant to this Section 2.11, neither Buyer, Merger Sub nor
the Surviving Corporation shall be entitled to collect any remaining amounts, in
respect of the amounts owed to it pursuant to this Section 2.11 not satisfied
from the funds in the General Escrow Account or the Merger Consideration Escrow
Account, and neither the Stockholders’ Representative, any of the other
Stockholders or holders of Company Stock Options nor any other Person shall have
any liability for any such deficiency.

(f) After the Closing and until the Net Working Capital, the Net Funded
Indebtedness and the Transaction Related Expenses has been determined to be
final in accordance with this Section 2.11, Buyer shall, and shall cause the
Surviving Corporation and each of its Subsidiaries to, provide to the
Stockholders’ Representative and its Representatives full access to the Books
and Records and to any other information (to the extent permitted by applicable
Law), including work papers of their respective accountants (to the extent
permitted by such accountants), and to any employees and premises during regular
business hours and on reasonable advance notice, to the extent reasonably
necessary for the Stockholders’ Representative to dispute or object to all or
any part of the Closing Statement, and to prepare materials for presentation to
the Neutral Arbitrator in connection with this Section 2.11.

(g) The Stockholders’ Representative shall cause any amounts that are received
by the Stockholders’ Representative pursuant to this Section 2.11 and that are
to be paid to Fully Diluted Common Holders following the Closing Date to be paid
to all Fully Diluted Common Holders on a pro rata basis, with each Fully Diluted
Common Holder deemed to hold such portion of the Fully Diluted Share Number
represented by the sum of (x) the number of shares of Common Stock held by it as
of immediately prior to Closing and (y) the number of shares of Common Stock
issuable upon exercise of each Company Stock Option held by it as of immediately
prior to Closing (assuming the payment of the exercise price in cash).

 

12



--------------------------------------------------------------------------------

Section 2.12 Escrow Amounts. At the Closing, Buyer shall deposit (i) Fifty Five
Million Dollars ($55,000,000.00) (the “General Escrow Amount”) into an escrow
account (the “General Escrow Account”) and (ii) Five Million Dollars
($5,000,000) (the “Merger Consideration Escrow Amount”) into an escrow account
(the “Merger Consideration Escrow Account”), in each case, to be established
with a mutually agreeable escrow agent (it being understood and agreed that
JPMorgan Chase Bank, N.A. shall be deemed to be mutually agreeable) (the “Escrow
Agent”) to be held by the Escrow Agent, pursuant to the terms of an escrow
agreement in a form to be mutually agreed upon by the parties , with such
customary changes thereto as requested by the Escrow Agent (the “Escrow
Agreement”). The balance of the General Escrow Amount shall be held by the
Escrow Agent to serve as the sole source of payment (other than with respect to
Losses resulting from Stockholder Indemnifiable Losses and Losses for which the
Buyer Indemnified Parties are indemnified pursuant to the Stockholder Tax
Indemnity) for any amount due to any Buyer Indemnified Party for any claim for
Losses (other than Stockholder Indemnifiable Losses and Losses for which the
Buyer Indemnified Parties are indemnified pursuant to the Stockholder Tax
Indemnity) for which any Buyer Indemnified Party is entitled to recovery
pursuant to Article X. On each of the dates that fall on the next business day
immediately following the date that is six (6), twelve (12), and eighteen
(18) months after the Closing Date, the Escrow Agent shall automatically
distribute to the Stockholders’ Representative (for further pro rata
distribution to the Fully Diluted Common Holders) in accordance with and subject
to the terms of this Agreement and the Escrow Agreement, an amount equal to
twenty five (25) percent of the then remaining General Escrow Amount. For
purposes of calculating the amount of such payment, the then remaining General
Escrow Amount shall be reduced by the amount of claims for indemnification as
provided in Section 10.11(b). On the General Survival Date, the Escrow Agent
shall automatically distribute to the Stockholders’ Representative in accordance
with and subject to the terms of this Agreement and the Escrow Agreement all
amounts then remaining in the General Escrow Account that are not otherwise
reserved for claims for indemnification as provided in Section 10.11(b).

The Merger Consideration Escrow Amount shall be held by the Escrow Agent until
the ninetieth (90th) day following the Closing Date to serve, together with the
General Escrow Amount, as the sole source of payment for any amount due to
Buyer, Merger Sub or the Surviving Corporation for any adjustment to the Merger
Consideration pursuant to Section 2.11, at which time the Escrow Agent shall
automatically distribute to the Stockholders’ Representative in accordance with
the terms of this Agreement and the Escrow Agreement all amounts then remaining
in the Merger Consideration Escrow Account, if any; provided, however, that, if
on such date any Disputed Items exist and so long as Buyer is complying with its
obligations in Section 2.11 and working in good faith to promptly resolve all
such Disputed Items, an amount of such funds equal to the amount of such
Disputed Items shall not be released from the Merger Consideration Escrow
Account until the final determination or agreement of the Conclusive Closing
Statement. The fees and disbursements of the Escrow Agent incurred pursuant to
the transactions contemplated by this Agreement and the Escrow Agreement shall
be borne equally by Buyer and the Stockholders’ Representative (which, in the
case of the Stockholders’ Representative, shall be payable by the Stockholders’
Representative solely out of the

 

13



--------------------------------------------------------------------------------

Reserve Amount). Notwithstanding anything in this Agreement to the contrary, any
distribution (or portion thereof) made from the General Escrow Account or the
Merger Consideration Escrow Account that is a Compensatory Payment shall not be
distributed to the Stockholders’ Representative but shall instead be transferred
to the Company (or a Subsidiary of the Company) and then promptly paid by the
Company (or such Subsidiary) through its payroll system and in accordance with
the Company’s (or such Subsidiary’s) standard withholding and payroll practices
and procedures to the Person identified in writing by the Stockholders’
Representative as the Person to whom such Compensatory Payment is to be made.

Section 2.13 Milestone Payments.

(a) Methotrexate Milestone Payment. If the cumulative net sales, determined in
accordance with GAAP, by the Surviving Corporation of Methotrexate 2.5 mg
tablets (“Methotrexate”) during the period commencing on the first Business Day
(the “Milestone Commencement Day” following the Closing Date and ending on the
third anniversary of the Milestone Commencement Day (such third anniversary, the
“Methotrexate Milestone Measurement Date”), shall equal or exceed Two Hundred
and Fifty Five Million Dollars ($255,000,000), then Buyer shall within five
(5) Business Days following the Methotrexate Milestone Measurement Date, pay, or
cause the Surviving Corporation to pay, to the Stockholders’ Representative (for
further pro rata distribution to the Fully Diluted Common Holders) an amount in
cash equal to Twenty Five Million Dollars ($25,000,000) (the “Methotrexate
Milestone Payment”) by wire transfer of immediately available funds.

(b) The right to receive the Methotrexate Milestone Payment under this Agreement
shall not be evidenced by a certificate or other instrument and shall not be
assignable or otherwise transferable by the holders of any such right except
(i) to the spouse or descendants of the Person surrendering shares of Company
Common Stock pursuant to this Agreement, (ii) to a trust for the benefit of the
Persons surrendering shares of Company Common Stock or any Person named in the
preceding clause (i), or (iii) by will or operation of Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS PARTY HERETO

The Stockholders party hereto, severally but not jointly, represent and warrant
to Buyer and Merger Sub, as of the date hereof and as of the Closing Date, as
follows:

Section 3.1 Binding Obligations.

(a) Such Stockholder has all requisite right, capacity, power and authority to
execute and deliver this Agreement, the Ancillary Agreements and any other
agreement or document entered into in connection herewith to which such
Stockholder is, or is specified to be, party, and to consummate the transactions
contemplated hereby and

 

14



--------------------------------------------------------------------------------

thereby. This Agreement has been, and each of the Ancillary Agreements will be
(when executed and delivered pursuant hereto), duly executed and delivered by
such Stockholder and this Agreement constitutes, and each of the Ancillary
Agreement and any other agreement or document entered into in connection
herewith to which such Stockholder is, or is specified to be, party (when
executed and delivered pursuant hereto) will constitute, the valid and legally
binding obligations of such Stockholder, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar Laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) Such Stockholder, if (i) a natural person, (ii) that is married and
(iii) whose Common Stock constitutes community property or otherwise requires
spousal or other approval for any provisions of this Agreement, the Ancillary
Agreements or any other agreement or document entered into in connection
herewith to be legal, valid and binding, this Agreement has been, and each of
the Ancillary Agreements and any such other agreement or document, as
applicable, will be (when executed and delivered pursuant hereto) duly
authorized, executed and delivered by, and constitutes the legal, valid and
binding agreement of such Seller’s spouse or such other Person, enforceable
against such spouse or other Person in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 3.2 No Defaults or Conflicts.

(a) The execution and delivery by such Stockholder of this Agreement and the
Ancillary Agreements to which such Stockholder is, or is specified to be, party,
and the consummation of the transactions contemplated herein and therein in
accordance with the terms hereof and thereof do not and will not (i) violate any
Order or Law applicable to such Stockholder, or such Stockholder’s properties or
assets in any material respect, or (ii) materially violate, or conflict with, or
result in a material breach of any provision of, or constitute a material
default (or an event which, with notice or lapse of time or both, would
constitute a material breach or default) under (x) any of the terms, conditions
or provisions of any material Contract to which such Stockholder is a party or
by which such Stockholder’s assets or properties are bound (including the
Company Stock) and (y) any provisions of its articles of incorporation or
bylaws, trust agreement or other governing documents (to the extent the
Stockholder is not an individual).

(b) Except as has been obtained, no material consent is required to be made by
or with respect to such Stockholder in connection with the execution, delivery
and performance of this Agreement and the Ancillary Agreements to be entered
into by such Stockholder in connection herewith.

 

15



--------------------------------------------------------------------------------

Section 3.3 Title to Company Stock; Shareholder Agreements. Such Stockholder is
the sole record owner of the Common Stock, Preferred Stock, and Company Stock
Options set forth next to such Stockholder’s name in Schedule 3.3 attached
hereto, has good and valid title in such Common Stock, Preferred Stock, and
Company Stock Options, free and clear of all adverse claims and other
Encumbrances (other than those arising under the applicable securities Laws),
and its interests in the Company represented by such Common Stock, Preferred
Stock, and Company Stock Options shall be transferred to Buyer in the Merger
free and clear of all adverse claims and other Liens. As of the date hereof, no
stock certificates evidencing the Company Stock held by any Stockholder had been
issued directly or indirectly in respect of any stock certificates issued in
replacement of any lost or destroyed stock certificates. Except for this
Agreement, the Company Charter and the Stockholders Agreement, (x) the Company
Stock held by the Stockholder is not subject to any voting trust or stockholder
agreement or other similar Contract, including any such Contract restricting or
otherwise relating to the voting, dividend rights or disposition of such Company
Stock and (y) there are no Contracts between the Stockholder and any other
Person, relating to the acquisition (including, rights of first refusal,
pre-emptive rights and anti-dilution rights), disposition, registration under
the Law, or other similar rights with respect to the capital stock or other
ownership interests of the Company (or any of its predecessors).

Section 3.4 Broker’s Fees. No broker, finder or similar agent has been employed
by or acted on behalf of, directly or indirectly, such Stockholder or any of its
Affiliates or agents, in connection with this Agreement or the Ancillary
Agreements or the transactions contemplated hereby or thereby. Neither has such
Stockholder nor any of its Affiliates, entered into any arrangement or other
Contract with any Person, or taken any other actions, which could obligate such
Stockholder, the Company, Buyer or any of their respective Affiliates to pay any
brokerage commission, finder’s fee or any similar compensation in connection
with this Agreement, the other Ancillary Agreements or the transactions
contemplated hereby and thereby.

Section 3.5 Absence of Litigation. As of the date of this Agreement, there is no
Litigation pending or threatened in writing, or to the Stockholder’s Knowledge,
in each case that, if adversely determined, would materially impair or delay
such Stockholder’s ability to perform its obligations hereunder or pursuant to
the Ancillary Agreements or the transactions contemplated hereby or thereby.

Section 3.6 Consent to Transactions. Each Stockholder party hereto has delivered
a Stockholder Consent in favor of adoption and approval of this Agreement and
the transactions contemplated herein, in each such Stockholders’ capacity as a
holder of such Common Stock.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Schedules attached hereto, the Company hereby
represents and warrants to Buyer and Merger Sub, as of the date hereof and as of
the Closing Date, as follows:

Section 4.1 Organization and Qualification.

(a) The Company and each of its Subsidiaries is either duly organized or
incorporated (as applicable), and is validly existing, under the Laws of its
jurisdiction of organization, has all requisite corporate (or similar entity)
power and authority to own or lease and operate its properties and assets and to
carry on its business as presently conducted, and is duly qualified or licensed
to do business and is in good standing in each jurisdiction where the conduct of
its business requires such qualification or license, except for such failure to
be so qualified, licensed or in good standing, or to have such power or
authority, that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(b) The Company has heretofore made available to Buyer complete and correct
copies of all of the certificates of incorporation, articles, by-laws or other
organizational documents (the “Organizational Documents”) of the Company and its
Subsidiaries, each as amended to the date hereof, and such Organizational
Documents are in full force and effect.

(c) The Company has heretofore made available to Buyer and Merger Sub a complete
and correct copy of the Stockholders Agreement.

Section 4.2 Subsidiaries. All Subsidiaries of the Company are listed on Schedule
4.2. The outstanding capital stock of, or other ownership interests in, each
Subsidiary of the Company is owned beneficially and of record by the Company, is
duly authorized, validly issued, fully paid and nonassessable and free of any
preemptive rights or other Encumbrances (other than those restrictions contained
in the limited liability company agreement of the Subsidiary). Except as set
forth in Schedule 4.2, there are no outstanding or authorized (i) equity
securities of any of the Company’s Subsidiaries, (ii) securities of any of the
Company’s Subsidiaries convertible into or exchangeable for equity securities of
any of the Company’s Subsidiaries or (iii) options or other rights to acquire
from the Company’s Subsidiaries or obligations of the Company’s Subsidiaries to
issue, any equity securities or securities convertible into or exchangeable for
equity securities of any of the Company’s Subsidiaries.

Section 4.3 Corporate Authorization. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each of the
Ancillary Agreements to which it is a party, and to perform its obligations
hereunder and thereunder. The execution, delivery and performance by the Company
of this Agreement and each of the Ancillary Agreements to which it is a party
have been duly and validly authorized by such Company, and no additional
corporate (or similar entity) authorization or consent by the Company is
required in connection therewith. The Stockholders owning a number of shares
sufficient to adopt this Agreement have acted to adopt this Agreement and
approve the transactions contemplated hereby including the Merger.

Section 4.4 Binding Effect. This Agreement and each of the Ancillary Agreements
to which the Company is a party, when executed and delivered by the parties
thereto, constitutes a valid and legally binding obligation of the Company,
enforceable

 

17



--------------------------------------------------------------------------------

against the Company, as applicable, in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, or moratorium Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

Section 4.5 Regulatory Approvals and Non-Governmental Consents.

(a) Except as set forth in Schedule 4.5(a) (the “Company Regulatory Approvals”),
no Governmental Authorization or filing is required to be obtained by the
Company from, or to be given by the Company to, or made by the Company with, any
Governmental Entity or securities exchange, as a result of the execution,
delivery or performance by the Company of (i) its obligations under this
Agreement or (ii) its material obligations under the Ancillary Agreements,
except for such Governmental Authorization or filings that if failed to be
obtained, given or made would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect or a material adverse effect
on the Company’s ability to execute, deliver or perform this Agreement or any
Ancillary Agreement, or to timely consummate the transactions contemplated
hereby or thereby.

(b) Except as set forth in Schedule 4.5(b) (the “Company Non-Governmental
Consents”), no material consent, approval, waiver or authorization is required
to be obtained by the Company from, or to be given by the Company to, or made by
the Company with, any Person other than a Governmental Entity or securities
exchange, as a result of the execution, delivery or performance by the Company
of this Agreement and the Ancillary Agreements.

Section 4.6 Non-Contravention. The execution, delivery and performance by the
Company of this Agreement, and the execution, delivery and performance by the
Company of the Ancillary Agreements to which it is a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not
(a) violate in any respect any provision of the Organizational Documents of the
Company or any of its Subsidiaries; (b) assuming the receipt of all Regulatory
Approvals and Non-Governmental Consents, materially conflict with, or result in
the material breach of, or constitute a material default under, or result in the
termination, cancellation, modification or acceleration (whether after the
filing of notice or the lapse of time or both) of any material right or
obligation of the Company or any of its Subsidiaries under, or result in a loss
of any material benefit to which the Company or any of its Subsidiaries is
entitled under, any Contract to which the Company or any of its Subsidiaries is
a party, or result in the creation of any material Lien upon any assets of the
Company or any of its Subsidiaries; or (c) assuming the receipt of all
Regulatory Approvals and Non-Governmental Consents, materially violate or result
in a material breach of or constitute a material default under any Law or
Governmental Authorization to which the Company or any of its Subsidiaries is
subject.

Section 4.7 Funded Indebtedness. Schedule 4.7 sets forth a complete and accurate
list of all Funded Indebtedness of the Company or any of its Subsidiaries.

 

18



--------------------------------------------------------------------------------

Section 4.8 Assets; Capitalization; Equity Interests.

(a) Assets. Except as set forth in Schedule 4.8(a), or with respect to
Intellectual Property, the Company and its Subsidiaries have good and marketable
title to or a valid leasehold interest in their respective material assets owned
by them, free and clear of all Liens, other than Permitted Liens. The Company
and its Subsidiaries have valid leasehold interests in or right to use by
license or otherwise all material tangible assets and properties leased,
licensed or otherwise used, but not owned, by the Company or any of its
Subsidiaries, in each case free and clear of all Liens (other than Permitted
Liens). The Company and its Subsidiaries have such rights by title, lease,
license or otherwise in and to the material tangible assets and properties owned
or used in the business of the Company and its Subsidiaries as are reasonably
necessary to conduct their respective businesses in all material respects as
conducted on the date hereof.

(b) Capitalization; Ownership of Equity Interests. The authorized capital stock,
membership interests or other equity securities of the Company and its
Subsidiaries and the current ownership of such capital stock, membership
interests or other equity interests as of the date hereof is set forth in
Schedule 4.8(b). Schedule 4.8(b) also sets forth, as of the date hereof, with
respect to each Company Stock Option, the holder thereof, the number of shares
of Common Stock subject thereto, the exercise price thereof and the date of
grant. The authorized capital stock, membership interests or other equity
interests set forth in Schedule 4.8(b) constitute the only issued and
outstanding shares of capital stock, membership interests or other equity
interests of the Company and its Subsidiaries on the date hereof, and such
shares or equity interests have been all duly authorized and, to the extent the
following concepts are applicable thereto, are validly issued and fully paid,
and are nonassessable.

(c) Agreements with Respect to Equity Interests. Except for the Stockholders
Agreement or as set forth in Schedule 4.8(b) or Schedule 4.8(c), there are no
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements or commitments of any character under which the Company or any of
its Subsidiaries are or may become obligated to issue or sell, or give any
Person a right to subscribe for or acquire, or in any way dispose of, any shares
of the capital stock, membership interests or other equity interests, or any
securities or obligations exercisable or exchangeable for or convertible into
any shares of the capital stock or other equity interests, of the Company or any
of its Subsidiaries, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. Except for the Stockholders Agreement or as
set forth in Schedule 4.8(c), the outstanding stock, membership interests and
other equity interests of the Company and its Subsidiaries are not subject to
any voting trust agreement or other contract, agreement or arrangement
restricting or otherwise relating to the voting, dividend rights or disposition
of such stock or other equity interests. Except as set forth in Schedule 4.8(c),
there are no phantom stock or similar rights providing economic benefits based,
directly or indirectly, on the value or price of the stock or other equity
interests of the Company or any of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

Section 4.9 Financial Statements.

(a) The Company has made available to Buyer a correct and complete copy of
(i) each of the audited consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2013, December 31, 2012, December 31, 2011 and
the related consolidated statements of operations and cash flows, in each case,
including notes thereto, for the years ended December 31, 2013, December 31,
2012 and December 31, 2011 (collectively, the “Audited Financial Statements”);
and (ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as of March 31, 2014 and the related consolidated statements of
operations and cash flows, in each case, for the three (3) months ended
March 31, 2014 (collectively, the “Unaudited Financial Statements” and, together
with the Audited Financial Statements, the “Financial Statements”).

(b) The Company maintains accurate books and records reflecting its assets and
liabilities and maintains, and has maintained for all periods reflected in the
Financial Statements, proper and adequate internal accounting controls that
provide assurance that (i) transactions are recorded as necessary to permit
accurate preparation of its financial statements and to maintain accurate
accountability for its assets; (ii) the reporting of its assets is compared with
existing assets at regular intervals; and (iii) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis. Neither the Company nor, to the Knowledge of the Company, any
auditor, accountant or representative of the Company has received or otherwise
had or obtained knowledge of any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or its respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that the Company has engaged in questionable accounting or auditing
practices.

(c) Each of the balance sheets contained in the Financial Statements fairly
presents in all material respects the consolidated, if applicable, financial
position of the Company and its Subsidiaries as of the date thereof, and each of
the statements of operations and cash flows or equivalent statements contained
in the Financial Statements (including any related notes and schedules thereto)
fairly presents in all material respects the consolidated results of operations
and cash flows of the Company and its Subsidiaries specified in such statement,
for the periods specified in such statement, in each case in accordance with
GAAP (subject, in the case of Unaudited Financial Statements, to changes
resulting from normal year-end adjustments (including deferred Tax entries) and
to the absence of footnote disclosures).

Section 4.10 Litigation and Claims.

(a) Except as set forth in Schedule 4.10, there are no civil, criminal or
administrative actions, proceedings, suits, demands, claims, disputes, hearings,
proceedings or investigations (“Litigations” or “Litigation”) pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries that, individually or in the aggregate, would have a Material
Adverse Effect or a material adverse effect on the Company’s ability to execute,
deliver or perform this Agreement or any Ancillary Agreement, or to timely
consummate the transactions contemplated hereby or thereby.

 

20



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule 4.10, the Company is not subject to any
material Order of any Governmental Entity of competent jurisdiction or any
arbitrator or arbitrators.

(c) Except as set forth in Schedule 4.10 since January 1, 2010, there are, and
have been, no Litigations or claims against the Company alleging any material
defects or alleging any failure to meet specifications of any Business Product.

Section 4.11 Compliance with Law; Regulatory Matters. Except as set forth in
Schedule 4.11:

(a) each of the Company and its Subsidiaries is currently in, and since
January 1, 2011, has been in, material compliance with applicable Law; and

(b) the Company has heretofore made available to Buyer complete and correct
copies of all written notices received by the Company or any of its Subsidiaries
alleging any material violation under any applicable Law that the Company or any
of its Subsidiaries have received since January 1, 2011 and prior to the date of
this Agreement.

Section 4.12 Intellectual Property.

(a) Schedule 4.12(a) contains a complete and correct list of all active
registrations of, and all pending applications to register any, Company
Intellectual Property Rights in each case as of the date hereof. As of the date
hereof, the material Company Intellectual Property Rights identified on Schedule
4.12(a) are validly registered, held and/or recorded in the name of the Company
or one of its Subsidiaries and not subject to any pending cancellation,
interference, reissue, or reexamination proceeding.

(b) The Company and its Subsidiaries own the exclusive right, title and interest
to all material Company Intellectual Property Rights, free and clear of all
Liens (other than Permitted Liens and non-exclusive licenses granted by the
Company or any of its Subsidiaries to any Person, as listed in Schedule
4.12(b)).

(c) Schedule 4.12(c) contains a true, correct and complete list of all Contracts
pursuant to which the Company (i) is granted, obtains or agrees to obtain
Intellectual Property Rights (other than standard form Contracts granting right
to use readily available shrink wrap or click wrap software) material to the
business of the Company as currently conducted; (ii) is restricted in its right
to use or register any Intellectual Property Rights material to the business of
the Company as currently conducted; or (iii) permits or agrees to permit any
other Person to use, enforce or register any Intellectual Property Rights
material to the business of the Company as currently conducted, including
licenses to material Company Intellectual Property Rights granted by the Company
or any of its Subsidiaries to any Person.

 

21



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 4.12(c), neither the Company nor any of its
Subsidiaries has received any communication in the last twenty-four (24) months
alleging that the Company or any of its Subsidiaries has infringed or
misappropriated any material Intellectual Property Rights of any Person. To the
Knowledge of the Company, the products and services of the Company and its
Subsidiaries, as currently provided by the Company and its Subsidiaries, do not
infringe or misappropriate any Intellectual Property Right owned by any Person.
Except as set forth on Schedule 4.12(c), to the Knowledge of the Company, no
Person is infringing upon or violating any of the Company Intellectual Property
Rights. Except as set forth on Schedule 4.12(c), in the last twenty-four
(24) months, neither the Company nor any of its Subsidiaries has sent any notice
to or asserted or threatened in writing any action or claim against any Person
involving or relating to any material Company Intellectual Property Rights,
other than any such actions, claims or matters that have been resolved.

(e) The Company takes reasonable measures to protect the confidentiality of
material trade secrets and all other material confidential information,
including ideas, know-how, inventions, proprietary processes, formulae, models,
and methodologies, including by requiring all Persons having access thereto to
execute written non-disclosure agreements. To the Knowledge of the Company,
there has not been any disclosure of any material trade secret of the Company
(including information of any other Person disclosed in confidence to the
Company) to any Person in a manner that has resulted or is likely to result in
the loss of trade secret or other rights in and to such information.

(f) Each current and former employee, officer, contractor and consultant of the
Company that has delivered, developed, contributed, modified or improved the
Company’s material Intellectual Property Rights has executed a proprietary
information and inventions agreement assigning to the Company all of such
contractor or consultant’s rights in such development, contribution,
modification, or improvement.

(g) The Company has not experienced any material defects in software necessary
for the conduct of the business, including any material error or omission in the
processing of any transactions other than defects which have been corrected.
During the three (3) years prior to the date hereof, (i) there have been no
material security breaches in the Company’s information technology systems, and
(ii) there have been no disruptions in any of the Company’s information
technology systems that resulted in a Material Adverse Effect on the Company’s
business or operations.

(h) The Company has at all times complied in all material respects with all
applicable laws, as well as in all material respects with its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company. No claims have been asserted or threatened against the Company in
writing alleging a violation of any Person’s privacy or personal information or
data rights and to the Knowledge of the Company, the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law or rule, policy, or procedure related to privacy, data
protection, or the collection and use of personal information collected, used,
or held

 

22



--------------------------------------------------------------------------------

for use by or on behalf of the Company in the conduct of the business. The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification, or other misuse.

Section 4.13 Employee Benefits.

(a) Schedule 4.13(a) sets forth a complete and accurate list of (1) each
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) and each
other profit-sharing, bonus, stock option, stock purchase, restricted stock,
stock ownership, pension, retirement, deferred compensation, welfare, incentive,
short- or long-term disability, retention, salary continuation, change in
control or life insurance plan, program, contract or arrangement, in any case,
established, maintained, sponsored or contributed to by the Company or any of
its Subsidiaries for the benefit of any current or former employee, officer,
director or independent contractor of the Company or any of its Subsidiaries or
with respect to which the Company or any of its Subsidiaries has any liability
(the “Benefit Plans”) in each case in effect on the date hereof and (2) each
written employment or severance agreement addressed to or covering any employee
of the Company or any of its Subsidiaries (the “Employment Agreements”). As
applicable with respect to each Benefit Plan and Employment Agreement, the
Company has made available to Buyer true and complete copies of (i) each such
document, including all amendments thereto, and in the case of an unwritten
Benefit Plan, a written description thereof, (ii) all current trust documents,
investment management contracts, custodial agreements and insurance contracts
relating thereto, (iii) the current summary plan description and each summary of
material modifications thereto, (iv) the most recently filed annual reports
(Form 5500 and all schedules thereto), (v) the most recent IRS determination or
opinion letter and (vi) the most recent summary annual reports, actuarial
reports, financial statements and trustee reports.

(b) Each Benefit Plan has been during the past three years maintained in all
material respects in accordance with its terms and in accordance with applicable
Law. There are no material Litigations pending, or to the Knowledge of the
Company, threatened, with respect to any Benefit Plan or Employment Agreement
(other than routine claims for benefits in the ordinary course of business).

(c) At no time during the past six years, has the Company or any of its
Subsidiaries or any ERISA Affiliate (i) sponsored, maintained or contributed to
an “employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
that is subject to Title IV of ERISA or (ii) been required to contribute to, or
incurred any “withdrawal liability” (within the meaning of Section 4201 of
ERISA) to, any “multiemployer plan” (within the meaning of Section 3(37) of
ERISA).

(d) Each Benefit Plan that is an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) and that is intended to meet the qualification
requirements of Section 401(a) of the Code (each, a “Pension Plan”) has received
a determination, opinion or advisory letter from the IRS to the effect that such
Pension Plan and any related trust are qualified and exempt from U.S. federal
income taxes under Sections 401(a) and 501(a) of the Code, respectively (or such
Pension Plan or

 

23



--------------------------------------------------------------------------------

related trust has remaining a period of time under the Code or pronouncements of
the IRS in which to apply for such a determination and make any amendments
necessary to obtain a favorable determination or opinion, as applicable, as to
the qualified status of each such Pension Plan or related trust), and nothing
has occurred as of the date hereof that would reasonably be expected to
adversely affect the qualification of such Pension Plans or related trusts.

(e) No Benefit Plan or Employment Agreement provides death or medical benefits
beyond termination of service or retirement other than (i) coverage mandated by
Law or (ii) death or retirement benefits under a Benefit Plan qualified under
Section 401(a) of the Code.

(f) No payment which is or may be made by, from or with respect to any Benefit
Plan or Employment Agreement as a result of the occurrence of the transactions
contemplated by this Agreement (either alone or in combination with another
event) could reasonably be characterized as an “excess parachute payment” under
Section 280G of the Code.

(g) Except as required by applicable Law, none of the Benefit Plans or
Employment Agreements (i) obligates the Company or any of its Subsidiaries to
pay any separation, severance, termination, change in control, deal bonus or
similar benefits or (ii) accelerates the time of payment or vesting, or
increases the amount of compensation due to any employee of the Company or any
of its Subsidiaries, in each case, as a result of the occurrence of the
transactions contemplated by this Agreement (either alone or in combination with
another event).

(h) This Section 4.13 constitutes the sole representations and warranties of the
Company with respect to any employee benefit matters.

Section 4.14 Employment Matters.

(a) Neither the Company nor any of its Subsidiaries is party to or bound by a
collective bargaining agreement with respect to the Employees.

(b) There is no material unfair labor practice charge or complaint against the
Company or any of its Subsidiaries pending, or to the Knowledge of the Company,
threatened before the applicable Governmental Entity.

Section 4.15 Material Contracts.

(a) Schedule 4.15 sets forth a list that is correct and complete in all material
respects, of the following material Contracts currently in effect to which the
Company or any of its Subsidiaries are a party as of the date hereof (the
“Material Contracts”):

(i) Contracts where (A) the performance remaining thereunder involves aggregate
consideration to or by the Company or any of its Subsidiaries in excess of
$200,000 per annum, and (B) such agreement is not cancelable, without material
penalty, by the Company or any of its Subsidiaries on 45 days’ or less notice;

 

24



--------------------------------------------------------------------------------

(ii) Contracts between the Company or any of its Subsidiaries on the one hand,
and any of the Top Ten Customers or Top Ten Suppliers on the other hand;

(iii) Contracts which restrict or limit in any material respect the ability of
the Company or any of its Subsidiaries to compete in any line of business;

(iv) Contracts relating to employment of any employee, director or officer;

(v) Contracts granting a power of attorney to any Person authorizing such Person
to take any actions that could materially affect the operations or the financial
condition of the Company or any of its Subsidiaries;

(vi) Contracts pursuant to which the Company or any of its Subsidiaries
establishes a joint venture or partnership involving a sharing of profits,
losses, costs, or liabilities by the Company or any of its Subsidiaries with any
other Person;

(vii) Contracts with Affiliates of the Company (including any intercompany
indebtedness, guaranty, receivable or payable between any of the Company or any
of its Subsidiaries, on the one hand, and any Affiliates of the Company (other
than the Company or any Subsidiary of the Company), on the other hand), other
than agreements solely between or among the Company or any of its Subsidiaries;

(viii) Contracts which relate to indebtedness for borrowed money owed by the
Company or any of its Subsidiaries, or the guarantee thereof (excluding, for the
avoidance of doubt, Contracts evidencing liabilities with respect to deposits
and accounts, or trade payables made in the ordinary course of business);

(ix) mortgages, pledges or security agreements or similar Contracts constituting
a Lien upon the assets or properties of the Company or any of its Subsidiaries,
in each case granted in connection with the incurrence of indebtedness for
borrowed money;

(x) Contracts for the disposition, sale or purchase of any assets having a value
individually, with respect to all sales or purchases thereunder, in excess of
$200,000;

(xi) Contracts providing for the purchase or marketing by the Company or any of
its Subsidiaries of Business Products that generate or are reasonably expected
to generate $200,000 or more of annualized revenues;

 

25



--------------------------------------------------------------------------------

(xii) Contracts containing (A) covenants of the Company or any of its
Subsidiaries not to (or otherwise restricting or limiting the ability of the
Company or any of its Subsidiaries to) compete in any line of business or
geographic or marketed product area, including any covenant not to compete with
respect to the manufacture, marketing, distribution or sale of any Business
Product or Business Product line or (B) any exclusivity, most-favored nation
pricing, non-compete or other similar provisions that would bind the conduct of
Buyer’s or its Affiliates’ businesses following the consummation of the
transactions;

(xiii) Contracts for the sale or purchase of fixed assets or real estate having
a value individually, with respect to all sales or purchases thereunder, in
excess of $500,000, other than agreements entered into in the ordinary course of
business; and

(xiv) all leases with regard to the Company’s headquarters in New Jersey.

(b) All Material Contracts are in full force and effect against the Company or
the applicable Subsidiary of the Company party thereto and, to the Knowledge of
the Company, each other party thereto, in each case is in accordance with the
express terms thereof. Except as set forth in Schedule 4.15(b), there does not
exist under any Material Contract any material violation, breach or event of
default, or alleged material violation, breach or event of default, or event or
condition that, after notice or lapse of time or both, would constitute a
material violation, breach or event of default thereunder on the part of the
Company or the applicable Subsidiary of the Company. Neither the Company nor its
Subsidiaries have received within the last two years written notice from any
other party of its intent to cancel or terminate any Material Contract.

Section 4.16 Real Property.

(a) Neither the Company nor any of its Subsidiaries owns real property. Schedule
4.16(a) sets forth a correct and complete list of all real property that is
leased and occupied by the Company or any of its Subsidiaries (the “Leased Real
Property”). The Company has, or has caused to be, made available to Buyer
correct and complete copies of each of the leases pursuant to which the Company
or any of its Subsidiaries leases the Leased Real Property (the “Leases”).

(b) To the Knowledge of the Company, the occupancy, use and operation of the
Leased Real Property complies in all material respects with all applicable Law
and Governmental Authorizations and does not materially violate any instrument
of record or Lease affecting such property.

(c) Except as set forth in Schedule 4.16(c), there are no pending or, to the
Knowledge of the Company, threatened, appropriation, condemnation, eminent
domain or like proceedings relating to the Leased Real Property.

 

26



--------------------------------------------------------------------------------

Section 4.17 Taxes. Except as set forth in Schedule 4.17:

(a) All income Tax Returns and other material Tax Returns of the Company and its
Subsidiaries required to be filed on or before the Closing (taking into account
any available extensions) have been (or will be) duly and timely filed and all
such Tax Returns are true, correct, and complete in all material respects. The
Company and its Subsidiaries have timely paid all Taxes due and owing by any of
them under applicable Laws (whether or not shown on any such Tax Return), except
for Taxes that are being contested in good faith by appropriate action and for
which adequate provisions have been established on the Books and Records of the
Company and its Subsidiaries in accordance with GAAP or other applicable
accounting principles.

(b) The Company and each of its Subsidiaries has duly and timely withheld all
Taxes required to be deducted or withheld from payments made and has timely paid
to the appropriate authorities all such deducted or withheld amounts.

(c) There are no Liens for Taxes on any assets of the Company or any of its
Subsidiaries other than Permitted Liens.

(d) No actions, claims, administrative proceedings or court proceedings with
regard to Taxes or any Tax Return referred to in clause (a) of this Section 4.17
are currently pending or threatened in writing, and all deficiencies asserted or
assessments made, if any, in respect of any Taxes of the Company and its
Subsidiaries as a result of any such proceeding have been paid in full.

(e) No written agreement or other document extending, or having the effect of
extending, the period of assessment, deficiency or collection of any Taxes
payable by the Company or any of its Subsidiaries is in effect as of the date
hereof, and no waiver or extension of any statute of limitations with respect to
any Tax liability or deficiency of the Company or any of its Subsidiaries is
presently in effect. Neither the Company nor any of its Subsidiaries is, as of
the date hereof, the beneficiary of any extension of time (other than an
automatic extension of time not requiring the consent of the applicable Taxing
Authority) within which to file any Tax Return not previously filed. No power of
attorney that is still in force has been granted by or with respect to the
Company or any of its Subsidiaries with respect to any matter relating to Taxes.

(f) Neither the Company nor any of its Subsidiaries (i) is or has ever been a
member of any Affiliated Group that filed or was required to file an affiliated,
consolidated, combined, or unitary Tax Return (other than any current group of
which the Company is the common parent), or (ii) has any liability for the Taxes
of another Person (other than another current member of the Affiliated Group
described in the preceding clause (i)) under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign Laws).

(g) Neither the Company nor any of its Subsidiaries is a party to, is bound by,
or has any obligation under any tax sharing agreement, tax indemnification, or
tax allocation agreement or similar agreement, contract or arrangement
(excluding any lease, loan, or similar commercial agreement the principal
purpose of which is unrelated to Taxes).

 

27



--------------------------------------------------------------------------------

(h) Neither the Company nor any of its Subsidiaries shall be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) beginning after the Closing Date as a
result of any (i) change in method of accounting for any taxable period ending
on or prior to the Closing Date, (ii) installment or open transaction
disposition made on or prior to the Closing Date, (iii) prepaid amount received
on or prior to the Closing Date, or (iv) Section 108(i) of the Code.

(i) Since January 1, 2011, no claim has ever been made by a Governmental Entity
in a jurisdiction in which neither the Company nor any of its Subsidiaries files
Tax Returns or pays Taxes (or in which neither the Company nor any of its
Subsidiaries files or pays a particular type of Tax) that the Company or any of
its Subsidiaries is or may be subject to taxation by that jurisdiction or has or
may have an obligation to file Tax Returns in that jurisdiction.

(j) Neither the Company nor any of its Subsidiaries has a “permanent
establishment” in any foreign country, as defined in any applicable Tax treaty
or convention between the United States of America and such foreign country.

(k) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Sections
355 or 361 of the Code.

(l) Neither the Company nor any of its Subsidiaries has entered into any written
agreement (including, but not limited to, a “closing agreement”) within the
meaning of Section 7121 of the Code (or any similar provisions of state, local
or foreign Laws) or tax ruling with any Governmental Authority with respect to
any tax matter, that may have a continuing effect after the Closing.

(m) Neither the Company nor any of its Subsidiaries has been a party to a
transaction that is a “reportable transaction” as defined in Treasury
Regulations Section 1.6011-4(b). No Tax Return filed by or on behalf of the
Company or any of its Subsidiaries has contained a disclosure statement under
Section 6662 of the Code (or any similar provision of Law).

(n) Neither the Company nor any of its Subsidiaries (i) is or has ever been, a
party to any joint venture, partnership or other arrangement that was treated,
or should have been treated, as a partnership for federal income tax purposes
and (ii) has ever owned any interest in any entity that either was or is treated
as an entity disregarded as separate from its owner for federal tax purposes or
is an entity with respect to which an election pursuant to Treasury Regulation
Section 301.7701-3 has been made.

(o) The representations and warranties in Section 4.9, Section 4.13(f), and this
Section 4.17 constitute the sole representations and warranties of the Company
with respect to tax matters and the representations and warranties in this
Section 4.17 (other than those in Sections 4.17(g), (h), and (l)) may be relied
upon only for Pre-Closing Tax Periods.

 

28



--------------------------------------------------------------------------------

Section 4.18 Insurance. The Company has, or has caused to be, made available to
Buyer all of the insurance policies or binders for which the Company or any of
its Subsidiaries is a policyholder or which covers the business or assets of the
Company and its Subsidiaries, in each case that are in effect as of the date
hereof (“Insurance Policies”), and Schedule 4.18 sets forth a complete list of
the Insurance Policies. All Insurance Policies are in full force and effect in
accordance with their terms and all premiums with respect thereto covering all
periods up to and including the Closing Date have been paid or will be paid when
due. Since December 31, 2011, the Company has not received any written notice of
cancellation, material change in premium or denial of renewal in respect of any
of the Insurance Policies. The Company and its Subsidiaries maintain, and have
maintained without interruption, policies or binders of insurance covering risks
and events and in amounts adequate for their business and operations and
customary in the industry in which they operate and neither the Company nor any
of its Subsidiaries have reached or exceeded their policy limits for any such
insurance policies in effect at any time during the past five (5) years.
Notwithstanding the foregoing, no representation or warranty is made under this
Section 4.19 in respect of any matters relating to any Benefit Plan or
Employment Agreement (as to which no representation or warranty is made except
as set forth in Section 4.14).

Section 4.19 Finders’ Fees. Except for fees payable to Oppenheimer & Co.
Incorporated and Jefferies & Company, Inc., there is no fee or commission
payable by the Company or any of its Subsidiaries to any investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of the Company or any of its Subsidiaries in connection with
the transactions contemplated hereby.

Section 4.20 Environmental Compliance. Except as set forth Schedule 4.20:

(a) the Company and its Subsidiaries have obtained and possess all material
Governmental Authorizations required by applicable Laws relating to pollution or
protection of the environment (“Environmental Laws”), and (B) the Company and
its Subsidiaries are in compliance with all terms and conditions of such
Governmental Authorizations and all applicable Environmental Laws.

(b) Neither the Company nor any of its Subsidiaries has received any notice
regarding any actual or alleged material violation of Environmental Laws, or any
investigatory, remedial or corrective obligations under Environmental Laws,
relating to any of the Leased Real Property arising under Environmental Laws
that is pending and unresolved.

(c) There are no pending or, to the Knowledge of the Company, threatened Orders
or Litigations involving environmental matters or Environmental Laws against the
Company or any of its Subsidiaries.

 

29



--------------------------------------------------------------------------------

(d) This Section 4.20 constitutes the sole representations and warranties of the
Company with respect to any environmental matters or Environmental Laws.

Section 4.21 Absence of Certain Changes or Events. Since December 31, 2013,
there has not been or occurred: (a) a Material Adverse Effect; (b) any making,
declaration, setting aside or payment of any dividend on, or other distribution
(whether in cash, stock or property) in respect of, any capital stock or
membership interest of the Company or any of its Subsidiaries, or any purchase,
redemption or other acquisition by the Company or any of its Subsidiaries of any
of its capital stock, membership interest or any other equity securities of such
Person (other than any such dividend, distributions, purchases, redemptions,
acquisitions or other similar transactions (I) solely involving the Company or
any of its Subsidiaries, (II) or otherwise to satisfy obligations in respect of
the Funded Indebtedness or (III) relating to the repurchase of shares of Common
Stock from employees pursuant to the subscription agreements with respect
thereto or pursuant to any Benefit Plan or Employment Agreement); (c) any
granting by the Company or any of its Subsidiaries of any material increase in
compensation to any employee (except for increases in the ordinary course of
business, or any entry by the Company or any of its Subsidiaries into any
Benefit Plan or Employment Agreement or amendment of an existing Benefit Plan or
Employment Agreement) to grant or provide to any officer the acceleration of
vesting, termination, severance, retention or change in control payments or
other similar benefits; (d) any change by the Company or any of its Subsidiaries
in its accounting methods, principles or practices (including any change in
depreciation or amortization policies or rates or revenue recognition policies),
except as required by either Law or GAAP; (e) any material revaluation by the
Company or any of its Subsidiaries of any of its material assets, excluding
writing-off or discounting of notes, accounts receivable or other assets in the
ordinary course of business consistent with past practice; or (f) any change by
the Company or any of its Subsidiaries in its material Tax elections or
accounting methods, entry into any closing agreement by the Company or any of
its Subsidiaries, settlement or compromise of any claim or assessment, in each
case in respect of material Taxes, or any consent by the Company or any of its
Subsidiaries to any extension or waiver of any limitation period with respect to
any claim or assessment for material Taxes. Except as set forth in Schedule 4.21
or as otherwise contemplated hereby, since December 31, 2013, the Company and
its Subsidiaries, taken as a whole, have conducted their respective businesses
in all material respects in the ordinary course of business consistent with past
practice.

Section 4.22 No Undisclosed Liabilities. Except for liabilities (a) reflected or
reserved for in any of the Financial Statements or (b) incurred in the ordinary
course of business, and other liabilities not exceeding Two Hundred Thousand
Dollars ($200,000) in the aggregate, there are no liabilities of the Company or
any of its Subsidiaries that would be required to be reflected on a consolidated
balance sheet of the Company and its Subsidiaries that is prepared in accordance
with GAAP.

Section 4.23 Permits and Licenses. Schedule 4.23 lists all material Governmental
Authorizations owned by the Company or any of its Subsidiaries. The Company
possesses, and is in compliance in all material respects with all Government

 

30



--------------------------------------------------------------------------------

Authorizations necessary to conduct the business. Since January 1, 2011, neither
the Company nor any of its Subsidiaries has received notice from any
Governmental Entity revoking or threatening to revoke any material Governmental
Authorization or alleging that the Company or any of its Subsidiaries are in
material violation of any such Governmental Authorization.

Section 4.24 Related Party Transactions. Except (i) for this Agreement and the
Ancillary Agreements and the transactions contemplated hereby or thereby,
(ii) as set forth on Schedule 4.24, (iii) for any Benefit Plans, Employment
Agreements or similar arrangements, and (iv) for any Contracts or arrangements
solely between or among the Company and/or any of its Subsidiaries (or among
such Subsidiaries), no Affiliate of the Company or any of its Subsidiaries is a
party to any material Contract or other material business arrangement with the
Company or any of its Subsidiaries.

Section 4.25 Suppliers and Customers.

(a) Schedule 4.25(a) sets forth a list of the ten (10) largest customers of the
Company and its Subsidiaries on a consolidated basis (the “Top Ten Customers”)
as measured by the aggregate amount of revenue received by the Company and its
Subsidiaries on a consolidated basis from such customers from the period
commencing on January 1, 2013 and ending on December 31, 2013, and for the three
months ended March 31, 2014.

(b) Schedule 4.25(b) sets forth a list of the ten (10) largest suppliers of the
Company and its Subsidiaries on a consolidated basis (the “Top Ten Suppliers”)
as measured by the aggregate amount of expenses accrued by the Company and its
Subsidiaries on a consolidated basis with respect to payments to such suppliers
from the period commencing on commencing on January 1, 2013 and ending on
December 31, 2013, and for the three months ended March 31, 2014.

(c) To the Knowledge of the Company, since January 1, 2011, neither the Company
nor its applicable Subsidiary has received notice of any proposed termination of
any relationship with any such customer or supplier.

Section 4.26 Regulatory Matters.

(a) Schedule 4.26(a) sets forth a true and complete list of all Regulatory
Authorizations from the FDA and all other Regulatory Authorities (including
ANDAs, NDAs and marketing authorizations) and the equivalent foreign
registrations and approvals, held by the Company or any of its Subsidiaries,
relating to the Business Products and used in the conduct of the Company’s
business (collectively, the “Company Regulatory Authorizations”), and there are
no other material Regulatory Authorizations required for the Company or any of
its Subsidiaries or the Business Products in connection with the conduct of the
Company’s business as currently conducted. All Company Regulatory Authorizations
are in all material respects, (i) in full force and effect, (ii) validly
registered and on file with the applicable Regulatory Authorities, and (iii) in
compliance with all formal filing and maintenance requirements. The Company

 

31



--------------------------------------------------------------------------------

has made available to Buyer complete and accurate copies of all Regulatory
Authorizations and regulatory dossiers relating thereto, all serious adverse
event reports, periodic adverse event reports and other pharmacoviligence
reports and data, and all other material Regulatory Authority communications,
documents and other information submitted by the Company or any of its
Subsidiaries to or received by the Company or any of its Subsidiaries from the
FDA or any equivalent Regulatory Authority, including inspection reports,
warning letters, Form 483s and similar documents, relating to the Company, any
of its Subsidiaries, the conduct of the Company’s business, or the Business
Products. The Company or its applicable Subsidiary has timely filed all required
notices and responses to notices, supplemental applications, reports (including
adverse experience reports), documents, claims, permits and other information
with the FDA and all other applicable Regulatory Authorities. To the Knowledge
of the Company, all such notices and responses to notices, supplemental
applications, reports (including adverse experience reports), documents, claims,
permits and other information were complete and accurate in all material
respects on the date filed (or were correct in or supplemented by a subsequent
filing).

(b) Except as set forth in Schedule 4.26(b), without limiting the generality of
any other representations and warranties under this Agreement, since January 1,
2011, (i) the Company and its Subsidiaries have been in compliance in all
material respects with the U.S. Food, Drug, and Cosmetic Act, as amended (21
U.S.C. §§ 301, et seq.) and all other applicable statutes, rules and regulations
of the FDA or other similar federal, state or local governmental authorities or
similar foreign government authorities including with respect to the
manufacture, collection, sale, labeling, storing, testing, distribution,
marketing, record keeping, training and adverse event reporting; (ii) the
Company and its Subsidiaries have been in compliance in all material respects
with all written requirements from the FDA and other Regulatory Authorities,
including all requirements of the FDA and all other Regulatory Authorities in
warning letters, notices of adverse findings, Form 483s, Section 305 notices and
similar letters or notices, and in connection with all product recalls,
notifications and safety alerts, and any request from the FDA or any Regulatory
Authority requesting the Company or any Subsidiary of the Company to cease to
investigate, test or market any product, and all consent decrees (including plea
agreements) issued with respect to the Company or any of its Subsidiaries;
(iii) there have been no inspection reports, warning letters, notices of adverse
findings, Form 483s, Section 305 notices or similar written documents received
by the Company or any of its Subsidiaries; (iv) to the Knowledge of the Company,
there are no (nor has the Company been notified by a third party of any) pending
regulatory actions, field alerts, investigations or inquiries of any sort by the
FDA or any other Regulatory Authority (other than non-material routine or
periodic inspections or reviews) against the Company or any of its Subsidiaries
or with respect to any Business Products ; (v) there have been no product
recalls, warnings, notifications or safety alerts, whether voluntary or
involuntary, conducted or issued by the Company or any of its Subsidiaries, the
FDA or any other Regulatory Authorities with respect to the Business Products
and none of the foregoing has been requested or demanded by the FDA or any other
Regulatory Authorities; (vi) neither the Company nor any of its Subsidiaries,
nor, to the Knowledge of the Company, any of its employees, agents or
subcontractors, has been convicted of any crime or engaged in any conduct which
has or would reasonably be

 

32



--------------------------------------------------------------------------------

expected to result in suspension, debarment or exclusion from participation in
Federal health care programs or in Federal procurement or nonprocurement
programs by the FDA or any other Regulatory Authority. No criminal, injunctive,
seizure or civil penalty actions has, at any time, been commenced or threatened
by any Regulatory Authority or other Governmental Entity against the Company or
any of its Subsidiaries or, to the Knowledge of the Company, any of its agents
or subcontractors, and there are no consent decrees (including plea agreements)
or similar actions to which the Company or any of its Subsidiaries is bound or
which relate to the Business Products. Neither the Company nor any of its
Subsidiaries has made any untrue statement of fact or fraudulent statement to
the FDA or any other Regulatory Authority or Government Entity related to the
Business Products nor have they failed to disclose any fact required to be
disclosed to the FDA or any other Regulatory Authority related to the Business
Products, that, at the time the disclosure was made, would reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” or for the
FDA or other Regulatory Authority to invoke any similar policy.

(c) The Company has made available to Buyer complete and accurate copies of all
Regulatory Authorizations and regulatory dossiers relating thereto, all serious
adverse event reports, periodic adverse event reports and other
pharmacoviligence reports and data, and all other material Regulatory Authority
communications, documents and other information submitted by the Company or any
of its Subsidiaries to or received by the Company or any of its Subsidiaries
from the FDA or any equivalent Regulatory Authority, including inspection
reports, warning letters and similar documents, relating to the Company, any of
its Subsidiaries, the conduct of the Company’s business, or the Business
Products.

(d) The manufacture of Business Products by the Company and each of its
Subsidiaries is, or, in the case of any Business Products manufactured by any
Business Partner, to the Knowledge of the Company is, being conducted in
material compliance with the applicable requirements of current Good
Manufacturing Practices. In addition, each of the Company and each of its
Subsidiaries and, to the Knowledge of the Company, each of its respective
Business Partners, is in material compliance with all applicable registration
and listing requirements, including, for example, those set forth in 21 U.S.C.
Section 360 and 21 C.F.R. Parts 207 and all similar applicable Laws. No Business
Product sold by the Company or any Subsidiary of the Company or held in
inventory by the Company or any Subsidiary of the Company has been adulterated
or misbranded. All labeling is in material compliance with the FDCA, related
regulations and other Regulatory Authority requirements, and all advertising and
promotional materials of the Company or any of its Subsidiaries are in material
compliance with the FDCA, related regulations and other applicable Regulatory
Authority requirements.

Section 4.27 Improper Payments. Neither the Company, nor any of its
Subsidiaries, nor to the Company’s Knowledge, any of their respective
Representatives has, in connection with the operation of their respective
businesses, (i) used or promised any Company or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials,

 

33



--------------------------------------------------------------------------------

candidates or members of political parties or organizations, or established or
maintained any unlawful or unrecorded funds in violation of the Foreign Corrupt
Practices Act of 1977, as if it were applicable to the Company or any of its
Subsidiaries at that time, or any other similar applicable Law, (ii) paid,
promised, accepted or received any unlawful contributions, payments,
expenditures or gifts or (iii) violated or operated in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign Laws.

Section 4.28 Limitations on Representations and Warranties. Except as expressly
set forth in Article III, this Article IV or in the officer’s certificate
delivered to Buyer pursuant to Section 9.2(d), neither any Stockholder, any
holder of Company Stock Options nor the Company makes any representation or
warranty, express or implied, at Law or in equity, with respect to itself, the
Company or any of its Subsidiaries or any of their other Affiliates, or any of
their respective assets, liabilities, businesses or operations and any such
other representations or warranties are hereby expressly disclaimed.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

Each of Buyer and Merger Sub hereby jointly and severally represent and warrant
to the Company, the Stockholders’ Representative and the Stockholders, as of the
date hereof and as of the Closing Date, as follows:

Section 5.1 Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Buyer has all requisite corporate (or similar entity) power and
authority to own and operate its properties and assets and to carry on its
business as currently conducted. Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of Delaware. Each of Buyer
and Merger Sub has all requisite corporate (or similar entity) power and
authority to own or lease and operate its properties and assets and to carry on
its business as currently conducted. Each of Buyer and Merger Sub is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the ownership or operation of its properties and assets or
the conduct of its business requires such qualification, except for failures to
be so qualified or licensed or in good standing that would not, individually or
in the aggregate, reasonably be expected to materially adversely affect the
ability of Buyer or Merger Sub to execute, deliver or perform this Agreement or
any Ancillary Agreement, or to timely consummate the transactions contemplated
hereby or thereby.

Section 5.2 Merger Sub. Merger Sub was formed solely for the purpose of engaging
in the transactions contemplated by this Agreement and the Ancillary Agreements
and, since the date of its incorporation, Merger Sub has not carried on any
business or conducted any operations other than the execution of this Agreement
and the Ancillary Agreements to which it is a party, the performance of its
obligations hereunder and thereunder and matters ancillary hereto and thereto.
The authorized capital stock of Merger Sub consists solely of One Thousand
(1,000) shares of common stock, par value $0.01 per share, all of which have
been validly issued, are fully paid and nonassessable and are owned directly by
Buyer free and clear of any Liens.

 

34



--------------------------------------------------------------------------------

Section 5.3 Corporate Authorization. Each of Buyer and Merger Sub has all
requisite corporate (or similar entity) power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to which it is a
party, and to perform its obligations hereunder and thereunder. The execution,
delivery and performance by each of Buyer and Merger Sub, respectively, of this
Agreement and each of the Ancillary Agreements to which it is a party have been
duly and validly authorized by each of Buyer and Merger Sub and no additional
corporate (or similar entity) authorization or consent by either Buyer or Merger
Sub is required in connection therewith.

Section 5.4 Binding Effect. This Agreement and each of the Ancillary Agreements
to which Buyer or Merger Sub is a party, when executed and delivered by the
parties thereto, constitutes a valid and legally binding obligation of Buyer and
Merger Sub, enforceable against Buyer and Merger Sub, as applicable, in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, or moratorium
Laws, other similar Laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.

Section 5.5 Regulatory Approvals and Non-Governmental Consents.

(a) Except as set forth in Schedule 5.5(a) (the “Buyer Regulatory Approvals”
and, together with the Company Regulatory Approvals, the “Regulatory
Approvals”), no Governmental Authorization or filing is required to be obtained
by Buyer or Merger Sub from, or to be given by Buyer or Merger Sub to, or made
by Buyer or Merger Sub with, any Governmental Entity or securities exchange, as
a result of the execution, delivery or performance by Buyer or Merger Sub of
(i) its obligations under this Agreement or (ii) its material obligations under
the Ancillary Agreements, except for such Governmental Authorization or filings
that if failed to be obtained, given or made would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or a
material adverse effect on the Buyer’s or Merger Sub’s ability to execute,
deliver or perform this Agreement or any Ancillary Agreement, or to timely
consummate the transactions contemplated hereby or thereby.

(b) Except as set forth in Schedule 5.5(b) (the “Buyer Non-Governmental
Consents” and, together with the Company Non-Governmental Consents, the
“Non-Governmental Consents”), no material consent, approval, waiver or
authorization is required to be obtained by Buyer or Merger Sub from, or to be
given by Buyer or Merger Sub to, or made by Buyer or Merger Sub with, any Person
other than a Governmental Entity or securities exchange, as a result of the
execution, delivery or performance by Buyer or Merger Sub of this Agreement and
the Ancillary Agreements.

Section 5.6 Non-Contravention. The execution, delivery and performance by Buyer
and Merger Sub of this Agreement and each of the Ancillary Agreements to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby,

 

35



--------------------------------------------------------------------------------

do not and will not (i) violate in any respect any provision of the
Organizational Documents of Buyer or Merger Sub, (ii) assuming the receipt of
all Regulatory Approvals and Non-Governmental Consents, conflict with, or result
in the breach of, or constitute a default under, or result in the termination,
cancellation, modification or acceleration (whether after the filing of notice
or the lapse of time or both) of any right or obligation of Buyer or Merger Sub
under, or result in a loss of any benefit to which Buyer or Merger Sub is
entitled under, any Contract to which Buyer or Merger Sub is a party or result
in the creation of any Lien upon any assets of the Buyer or Merger Sub or
(iii) assuming the receipt of all Regulatory Approvals and Non-Governmental
Consents, violate or result in a breach of or constitute a default under any Law
or Governmental Authorization to which Buyer or Merger Sub is subject.

Section 5.7 Finders’ Fees. Except for fees payable by Buyer, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of Buyer or any of its Affiliates who might
be entitled to any fee or commission from Buyer or its Affiliates in connection
with the transactions contemplated hereby.

Section 5.8 Litigation and Claims. There are no Litigations pending or, to
Buyer’s Knowledge, threatened against Buyer or Merger Sub that, individually or
in the aggregate, have had or would reasonably be expected to have a material
adverse effect on the ability of Buyer or Merger Sub to execute, deliver or
perform this Agreement or any Ancillary Agreement, or to timely consummate the
transactions contemplated hereby or thereby. Neither Buyer nor Merger Sub is
subject to any material Order of any Governmental Entity of competent
jurisdiction or any arbitrator or arbitrators.

Section 5.9 Financial Capability. Buyer has, and will have at Closing,
sufficient funds and adequate financial resources to satisfy its monetary and
other obligations under this Agreement. Buyer and Merger Sub acknowledge that
the obligations of Buyer and Merger Sub under this Agreement are not contingent
upon or subject to any conditions regarding Buyer’s, Merger Sub’s, any of their
respective Affiliates’, or any other Person’s ability to obtain financing for
the consummation of the transactions contemplated hereby.

Section 5.10 Solvency. Immediately after giving effect to the Closing (and any
transactions related thereto or incurred in connection therewith), each of
Buyer, the Surviving Corporation and the Subsidiaries of the Surviving
Corporation shall be able to pay their respective debts as they become due and
shall own property which has a fair saleable value greater than the amounts
required to pay their respective debts (including a reasonable estimate of the
amount of all contingent liabilities). Immediately after giving effect to the
Closing (and any transactions related thereto or incurred in connection
therewith), each of Buyer, the Surviving Corporation and the Subsidiaries of the
Surviving Corporation shall have adequate capital to carry on their respective
businesses. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Buyer, the Company, the Surviving Corporation or any Subsidiaries of the Company
or the Surviving Corporation.

 

36



--------------------------------------------------------------------------------

Section 5.11 Limitations on Representations and Warranties. Except as expressly
set forth in this Article V or in the officer’s certificate delivered to the
Stockholders’ Representative pursuant to Section 9.3(c), neither Buyer nor
Merger Sub makes any representation or warranty, express or implied, at Law or
in equity, with respect to itself or any of its respective Affiliates, or any of
their respective assets, liabilities, businesses or operations and any such
other representations or warranties are hereby expressly disclaimed.

ARTICLE VI

COVENANTS

Section 6.1 Access and Reports.

(a) Subject to applicable Law, upon reasonable notice from Buyer to the Company,
the Company shall afford Buyer’s officers and other authorized representatives
reasonable access to the properties, Books and Records and Contracts of the
Company and its Subsidiaries during normal business hours throughout the period
prior to the Closing Date and, during such period, the Company shall make
available promptly to Buyer all information concerning the operations,
properties and personnel of the Company and its Subsidiaries as Buyer may
reasonably request, provided that the foregoing shall not require the Company or
its Affiliates (i) to disclose any privileged information of the Company or any
of its Affiliates, (ii) to permit any environmental sampling, testing or other
intrusive investigations of the Leased Real Property or (iii) to take any action
that would cause material disruption to the business of the Company or its
Affiliates. The Company will use commercially reasonable efforts to disclose as
much information as reasonably requested by the Buyer and the Buyer’s officers
and other authorized representatives as possible, without compromising any
privilege.

(b) Any such investigation by Buyer or Merger Sub shall not unreasonably
interfere with any of the businesses or operations of the Company or its
Subsidiaries. Neither Buyer nor Merger Sub shall, prior to the Closing Date,
have any contact whatsoever with respect to the Company or any of its
Subsidiaries or with respect to the transactions contemplated by this Agreement
with any agent, broker, partner, lender, lessor, vendor, customer, supplier,
employee or consultant of the Company or any of its Subsidiaries, except in
consultation with the Company and then only with the express prior approval of
the Company, which approval shall not be unreasonably withheld. All requests for
information made pursuant to this Section 6.1 shall be directed to the Person
designated by the Company in a notice given to Buyer, and all such information
shall be governed by the terms of Section 6.5 and the Confidentiality Agreement.

Section 6.2 Efforts to Consummate; Certain Governmental Matters.

(a) The Company, on the one hand, and Buyer, on the other hand, shall, and shall
cause their respective Subsidiaries to, use their respective commercially
reasonable efforts to obtain and to cooperate in obtaining any Regulatory
Approvals and

 

37



--------------------------------------------------------------------------------

Non-Governmental Consents required in connection with the execution, delivery or
performance of this Agreement or any Ancillary Agreement. In connection with and
without limiting the foregoing, Buyer, Merger Sub and the Company shall as
promptly as reasonably practicable, but in no event later than ten (10) Business
Days after the date hereof, duly file with the United States Federal Trade
Commission and the Antitrust Division of the Department of Justice the
notification and report form required under the HSR Act with respect to the
transactions contemplated by this Agreement. Subject to Section 6.2(b), the
parties hereby agree to diligently pursue termination of the waiting periods
under the HSR Act or any other Competition/Investment Law (including promptly
responding to any requests for additional information). Each party shall use its
reasonable best efforts to cooperate with the other party in such other party’s
efforts to obtain any Non-Governmental Consents as are required in connection
with the consummation of the transactions contemplated hereby. Each of Buyer,
Merger Sub and the Company agree to take commercially reasonable steps to avoid
or eliminate each and every impediment under the HSR Act or any other
Competition/Investment Law that is asserted by any Governmental Entity with
respect to the Merger so as to enable the Merger to occur as expeditiously as
possible, including: (i) the prompt preparation and filing of all forms,
registrations and notices required to be filed to consummate the transactions
contemplated by this Agreement and the taking of such commercially reasonable
actions as are necessary to obtain any requisite approvals, consents, orders,
exemptions or waivers by any Governmental Entity or any other Person, including
filings pursuant to the HSR Act and any actions necessary to cause the
expiration of the notice periods under the HSR Act and (ii) using commercially
reasonable efforts to cause the satisfaction of all conditions to the Closing
(other than conditions as to the performance by the other Parties of their
obligations) (provided, that the Company shall not be obligated to take any such
action unless the taking of such action is expressly conditioned upon the
consummation of the Merger and the other transactions contemplated in this
Agreement), in each case, as may be required in order to obtain any clearance
under the HSR Act or any other Competition/Investment Law or to avoid the entry
of, or to effect the dissolution of, any injunction, temporary restraining
order, or other order in any Litigation, which would otherwise have the effect
of preventing or delaying the consummation of the Merger. Notwithstanding
anything to the contrary in this Agreement, nothing in this Agreement shall
require Buyer or any of its Affiliates to, and the Company and its Subsidiaries
shall not, agree to, any sale, divestiture, license or other disposition of any
products, assets or property of the Company and its Subsidiaries if such actions
reasonably would be expected (i) to materially and adversely affect the benefits
expected to be derived by Buyer and its Affiliates from the transactions
contemplated by this Agreement or (ii) be material to the Company and its
Subsidiaries, taken as a whole. Further, notwithstanding anything to the
contrary in this Agreement, neither Buyer nor any of its Affiliates shall be
required to agree to any sale, divestiture, license or other disposition
whatsoever of any products, assets or property of Buyer or any of its
Affiliates.

(b) Subject to the terms and conditions set forth in this Agreement, Buyer,
Merger Sub, and the Company shall use, and shall cause their respective
Subsidiaries to use, their respective commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, necessary,
or reasonably advisable

 

38



--------------------------------------------------------------------------------

on its part under this Agreement and the Ancillary Agreements and applicable Law
to satisfy the conditions to Closing, and to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements as soon
as practicable.

(c) Buyer, Merger Sub, and the Company each shall, upon request by the other and
subject to appropriate confidentiality restrictions, furnish the other with all
material documentation concerning the Company or any of its Subsidiaries or
Buyer and Merger Sub and such other matters as may be necessary or reasonably
advisable in connection with any notices, reports, statements, applications or
other filings made by or on behalf of Buyer, or the Company, or any of their
respective Affiliates to any Governmental Entity in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements;
provided that any such documentation furnished by the parties to one another may
be redacted to the extent necessary, either to comply with applicable Law or to
protect the confidentiality of information that if furnished would not
materially facilitate the other party’s understanding of the status of matters
relating to consummation of the transactions contemplated hereby. In addition,
Buyer and the Company may, as each deems advisable and necessary, reasonably
designate any competitively sensitive material provided to the other as “outside
counsel only.” Such materials and the information contained therein shall be
given only to the outside counsel of the recipient and will not be disclosed by
such outside counsel to employees, officers or directors of the recipient unless
express permission is obtained in advance from the source of the materials or
its legal counsel.

(d) Subject to applicable Law or as prohibited by any Governmental Entity,
Buyer, Merger Sub, and the Company each shall keep the other apprised of the
status of matters relating to consummation of the transactions contemplated
hereby, including (i) promptly notifying the other of any facts, circumstances
or other reason that would prevent the receipt of any Regulatory Approvals or
the Non-Governmental Consents for the timely consummation of transactions
contemplated by this Agreement and the Ancillary Agreements, and (ii) promptly
furnishing the other with copies of material notices or other communications
received by Buyer, Merger Sub, or the Company, as the case may be, from any
third party or any Governmental Entity with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements; provided that any
such notices furnished by the parties to one another may be redacted to the
extent necessary, either to comply with applicable Law or to protect the
confidentiality of information that if furnished would not materially facilitate
the other party’s understanding of the status of matters relating to
consummation of the transactions contemplated hereby. None of Buyer, Merger Sub,
or the Company shall permit any of its officers or any other representatives or
agents to participate in any meeting with any Governmental Entity with respect
to any filings, investigation or other inquiry relating to the transactions
contemplated hereby unless it consults with the other party in advance and, to
the extent permitted by such Governmental Entity, gives the other party the
opportunity to attend and participate thereat.

(e) Each of Buyer, Merger Sub and the Company shall (i) respond as promptly as
practicable under the circumstances to any inquiries received from any
Governmental Entity for additional information or documentation and to all
inquiries and

 

39



--------------------------------------------------------------------------------

requests received from any Governmental Entity, (ii) not extend any waiting
period under the HSR Act without the prior written consent of the other party
(such consent not to be unreasonably withheld, conditioned or delayed), and
(iii) not enter into any agreement with any Governmental Entity not to
consummate the Merger or the other transactions contemplated by this Agreement
without the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed).

(f) As soon as practicable after the Closing Date, Buyer shall, and shall cause
the Surviving Corporation and each of its Subsidiaries to, prepare and file all
notices, reports, statements, applications and other filings as required by
applicable Law or any Governmental Entity or as otherwise customary or advisable
under applicable Law as a result of the consummation on the Closing Date of the
transactions contemplated hereby.

(g) Subject to applicable Law and except as required by any Governmental Entity,
none of Buyer, Merger Sub or the Company shall take any action that would be
reasonably likely to prevent or materially delay the receipt of any Regulatory
Approvals or Non-Governmental Consents, in each case, to the extent necessary
for the timely consummation of the transactions contemplated by this Agreement
and the Ancillary Agreements, including, without limitation, entering into any
agreement, arrangement or understanding with regard to consummating an
acquisition entailing overlapping business products, or consummate any such
acquisition.

Section 6.3 Payoff Letters. No later than one Business Day prior to the
anticipated Closing Date, the Company shall provide Buyer with Payoff Letters
(conditioned upon Closing) for those entities set forth in Schedule 9.2(g)(i).
The Company shall use commercially reasonable efforts to provide Buyer with
Payoff Letters (conditioned upon Closing) no later than one Business Day prior
to the anticipated Closing Date for those entities set forth in Schedule
9.2(g)(ii); provided, however, that if such Payoff Letters cannot be obtained,
then the Company will provide Buyer with draft Payoff Letters no later than one
Business Day prior to the anticipated Closing Date, and the signed Payoff
Letters on the Closing Date. The Company shall use commercially reasonable
efforts to make arrangements reasonably satisfactory to Buyer to provide to
Buyer lien releases such that all Liens on the assets or properties of the
Company or any of its Subsidiaries shall be satisfied, terminated and discharged
on or prior to the Closing Date or upon payment of applicable indebtedness, and
shall use commercially reasonable efforts to make arrangements satisfactory to
Buyer to provide documents reasonably requested by Buyer prior to the Closing to
further evidence such satisfaction, termination and discharge.

Section 6.4 Interim Operation Covenants of the Company. Except (A) as required
by applicable Law or any Governmental Entity, (B) as otherwise contemplated by
this Agreement or any Ancillary Agreement, (C) as Buyer may consent (D) for
repurchases of capital stock from current or former employees pursuant to
subscription agreements with respect thereto or pursuant to any Benefit Plan or
Employment Agreement, or (E), as set forth in Schedule 6.4, during the period
from the date hereof until the Closing Date:

 

40



--------------------------------------------------------------------------------

(a) The Company and its Subsidiaries shall conduct their business in the
ordinary course in a manner consistent with past practice and use commercially
reasonable efforts to:

(i) preserve their assets;

(ii) preserve, maintain the value of, renew, extend and keep in full force and
effect all material Intellectual Property Rights and Regulatory Authorizations;

(iii) preserve its business organization intact and maintain its existing
relations and goodwill with customers, suppliers, distributors, licensors,
creditors and lessors and others having business dealings with the Company or
its Subsidiaries;

(iv) comply with all applicable Laws; and

(v) keep available the services of its current key Employees.

(b) The Company shall not, nor permit any of its Subsidiaries to Company to:

(i) implement or adopt any change in the Accounting Principles, practices or
methods of the Company or any of its Subsidiaries, other than as may be required
by Law or applicable accounting requirements;

(ii) make, revoke or change any election in respect of Taxes, change or revoke
any accounting method in respect of Taxes, file any amendment to a Tax Return,
enter into any closing agreement, settle or compromise any material claim or
assessment in respect of Taxes, prepay any Taxes in advance of the required
payment date, or consent to any extension or waiver of the statutory period of
limitations applicable to any claim or assessment in respect of Taxes;

(iii) (A) terminate, enter into, establish, adopt, or amend any Benefit Plan or
Employment Agreement, or any such arrangement that would be a Benefit Plan or
Employment Agreement if it was in effect on the date hereof (other than
amendments required by Law or to maintain the tax qualified status of any
Benefit Plan under Section 401(a) of the Code), (B) other than annual increases
in the ordinary course of business consistent with past practice, increase the
base salary, incentive compensation, severance or retirement benefits of any
employee (other than as required by any Benefit Plan or Employment Agreement in
effect as of the date of this Agreement), or (C) take any action to accelerate
the vesting or exercisability of Company Stock Options, restricted stock or
other material equity-based compensation or benefits, other than, in any such
case, (x) to the extent any such amounts are paid in cash prior to Closing or to
the extent such amounts are Transaction Related Expenses, or (y) as required by
any Benefit Plan or Employment Agreement in effect as of the date of this
Agreement;

 

41



--------------------------------------------------------------------------------

(iv) hire any person to be employed by the Company or any of its Subsidiaries or
terminate the employment of any employee of the Company or any of its
Subsidiaries, other than the hiring or firing of employees with total annual
cash compensation not in excess of $100,000;

(v) fail to exercise any rights of renewal with respect to any material Leased
Real Property that by its terms would otherwise expire;

(vi) grant or acquire, agree to grant to or acquire from any Person, or dispose
of or permit to lapse any material Intellectual Property Rights or disclose or
agree to disclose to any Person, other than representatives of the Company or
the Buyer, any trade secret;

(vii) acquire (by merger or stock or asset purchase or otherwise) any
corporation, partnership, other business organization or any material business
or division thereof;

(viii) amend its Organizational Documents;

(ix) issue, deliver, sell, pledge, dispose of or encumber any shares of its own
capital stock or equity interests (other than in connection with the exercise of
Company Stock Options outstanding as of the date of this Agreement), or any
options, warrants, convertible securities or other rights exercisable therefor
or convertible thereinto, other than any such shares, equity interests, options,
warrants, convertible securities or other rights that are outstanding on the
date hereof or that are issued to the Company or any of its Subsidiaries;

(x) adjust, split, combine, redeem, reclassify, purchase or otherwise acquire,
any shares of its own capital stock or equity interests, or any options,
warrants, convertible securities or other rights exercisable therefor or
convertible thereinto, other than any such transaction or event involving solely
the Company or one or more of the Subsidiaries of the Company, and other than
repurchases of shares of Common Stock from current or former employees,
officers, directors or independent contractors in accordance with the terms of
the relevant grant documents; it being understood that the Company shall be
freely permitted to cause any of its Subsidiaries to declare, pay or issue cash
dividends or distributions (it being further understood and agreed that all of
the cash and cash equivalents of the Subsidiaries of the Company may be paid (by
dividend, distribution or otherwise) to the Company or its Affiliates or
designees at or prior to Closing);

(xi) incur any indebtedness for borrowed money to the extent such indebtedness
does not constitute a current liability under the Accounting Principles,
excluding (i) any such indebtedness that will be paid on or prior to the Closing
Date, (ii) indebtedness under the Funded Indebtedness and (iii) indebtedness
with respect to letters of credit, hedging transactions or capital leases made
in the ordinary course of business;

 

42



--------------------------------------------------------------------------------

(xii) declare, set aside, make or pay any dividend or other distribution,
whether payable in cash, stock, property or otherwise, in respect of its capital
stock or other equity interests;

(xiii) issue any note, bond, or other debt security or create, incur, assume,
endorse or guarantee any liabilities, obligations or indebtedness for borrowed
money to the extent such indebtedness does not constitute a current liability
under the Accounting Principles, excluding any such indebtedness that will be
paid on or prior to the Closing Date;

(xiv) make any loans, advances or capital contributions to, or investments in,
any Person, in each case, other than any loans or advances made to any employee,
officer, director or independent contractor in the ordinary course of business;

(xv) except as required by a Benefit Plan or an Employment Agreement in effect
as of the date of this Agreement, (x) modify, amend or terminate, or renew or
extend (except, in each case, on terms no less favorable to the Company), or
waive, release or assign any rights or claims under, any Material Contract or
(y) enter into any other Contract that, if existing on the date of this
Agreement, would be a Material Contract;

(xvi) waive any rights of substantial value or (B) cancel or forgive any
indebtedness owed to the Company or (C) pay, settle or dismiss any Litigation or
other dispute other than Litigation or disputes that do not relate to
Intellectual Property, are settled solely with monetary damages and no other
remedies and are paid no more than $350,000 in the aggregate;

(xvii) sell, transfer, lease, sublease, license, abandon, permit to lapse or
otherwise dispose of or pledge to encumber any assets other than assets of less
than $50,000 in the aggregate and sales of inventory in the ordinary course of
business consistent with past practice; or

(xviii) enter into any Contract with respect to any of the foregoing.

(c) The Company, and any applicable Subsidiaries, shall use commercially
reasonable efforts to finalize the transfer of any Regulatory Authorizations
owned by the Company or any of its Subsidiaries for which neither the Company
nor any of its Subsidiaries is listed as the applicant in the FDA publication
“Approved Drug Products with Therapeutic Equivalence Evaluations” (i.e., the
“Orange Book”).

 

43



--------------------------------------------------------------------------------

Section 6.5 Public Disclosure; Confidentiality.

(a) Notwithstanding anything to the contrary contained in this Agreement, except
as may be required to comply with the requirements of any applicable Law, NASDAQ
requirement or TSX requirement (in which case, the party required by applicable
Law to make such disclosure shall provide notice to the other party in advance
of such disclosure to the extent reasonably practicable), from and after the
date hereof, neither Buyer, Merger Sub, the Company nor the Stockholders’
Representative shall make any press release or similar public announcement or
communication relating to this Agreement unless specifically approved in advance
by Buyer and the Stockholders’ Representative, which approval shall not be
unreasonably withheld, conditioned or delayed. The parties will agree on a form
of press release prior to execution of this Agreement, and all subsequent
disclosures by the Buyer, Merger Sub, the Company or the Stockholders’
Representative shall be in a form substantially similar to the agreed upon
disclosure, except as may be required to comply with the requirements of any
applicable Law, NASDAQ requirement or TSX requirement and except in connection
with any dispute between the parties.

(b) From and after the date of this Agreement, each of Buyer, Merger Sub, the
Company and the Stockholders’ Representative shall, and shall cause each of
their respective Affiliates to, keep confidential the terms of this Agreement
and the Ancillary Agreements and the negotiations relating thereto and all
documents and information obtained by a party from another party in connection
with the transactions contemplated hereby (collectively, the “Confidential
Information”) except (i) to the extent that any Confidential Information must be
disclosed to obtain the Regulatory Approvals or any other required regulatory
approvals or consents relating to the transactions contemplated by this
Agreement or any Ancillary Agreement, (ii) for disclosures otherwise made in
satisfaction or enforcement of any of the obligations under this Agreement or
disclosures made to the Escrow Agent or its counsel, (iii) to the extent
required by applicable Law, in which case, the party required by applicable Law
to make such disclosure shall provide notice to the other party in advance of
such disclosure to the extent reasonably practicable, (iv) as made public prior
to the date of this Agreement by either party not in violation of this Agreement
and (v) each such Person may disclose such information to such Person’s equity
holders or Affiliates or to any Stockholder, and their respective
Representatives, in each case on a confidential basis. Notwithstanding anything
herein to the contrary, nothing herein shall restrict any Stockholder, the
Stockholders’ Representative or any of their respective Affiliates from
disclosing its or their investment in, or information with respect to the
performance of or realization on, their investment in the Company or any of its
Subsidiaries.

(c) If for any reason whatsoever the transactions contemplated by this Agreement
are not consummated, Buyer and Merger Sub shall upon request from the Company
promptly return to the Company all Books and Records (including all copies, if
any, thereof) furnished or made available to Buyer, Merger Sub or any of their
Representatives by the Company, the Stockholders’ Representative, any
Stockholder or any of their respective Representatives, and shall not use or
disclose the information contained in such Books and Records for any purpose or
make such information available to any other Person.

(d) This Section shall survive the termination of this Agreement and the
consummation of the Closing.

 

44



--------------------------------------------------------------------------------

Section 6.6 Directors’ and Officers’ Exculpation; Indemnification.

(a) Buyer agrees that all rights to indemnification for acts or omissions
occurring prior to the Closing now existing in favor of the current or former
directors or officers of the Company or any of its Subsidiaries currently
indemnified by the Company or its Affiliates (collectively, the “Covered
Persons”) as provided in, and made available to Buyer, their respective
Organizational Documents, indemnity or indemnification agreements or as provided
pursuant to a resolution of the board of directors (or similar governing body)
of the Company or any of its Subsidiaries that has been made available to Buyer,
as applicable, shall survive the transactions contemplated by this Agreement or
the Ancillary Agreements and shall continue in full force and effect in
accordance with their terms for a period of not less than six (6) years from the
Closing.

(b) To the fullest extent permitted by applicable Law, Buyer and Surviving
Corporation shall, and shall cause each of Surviving Corporation’s Subsidiaries
to, honor all of the obligations of the Company and its Subsidiaries to
indemnify (including any obligations to advance funds for expenses) the Covered
Persons for acts or omissions by such Covered Persons occurring prior to the
Closing to the extent that such obligations of the Company or any of its
Subsidiaries exist on the date of this Agreement and have been made available to
Buyer, whether pursuant to Organizational Documents, indemnity or
indemnification agreements, board (or similar governing body) resolution or
otherwise, and such obligations shall survive the Closing and shall continue in
full force and effect in accordance with the terms of the Organizational
Documents of the Surviving Corporation or any of its Subsidiaries, as the case
may be, and such board (or similar governing body) resolutions or indemnity or
indemnification agreements from the Closing until the expiration of the
applicable statute of limitations with respect to any claims against such
Covered Persons arising out of such acts or omissions.

(c) From and after the Closing, to the fullest extent permitted by applicable
Law, Buyer and Surviving Corporation shall, and shall cause each of the
Surviving Corporation’s Subsidiaries to, indemnify, defend and hold harmless the
Covered Persons and any employee of the Company or any of its Subsidiaries who
acts as a fiduciary under any Benefit Plan (each, a “Subject Party”) against all
damages, losses, charges, liabilities, claims, demands, actions, suits,
judgments, settlements, costs and expenses (including reasonable attorneys’ fees
and disbursements) (“Covered Losses”), as incurred (payable monthly upon written
request which request shall include reasonable evidence of the Covered Losses
set forth therein) to the extent arising from, relating to, or otherwise in
respect of, any actual or threatened Litigation in respect of actions or
omissions occurring at or prior to the Closing in connection with such Subject
Party’s duties as an officer, director or employee (or Persons holding similar
positions) of the Company or any of its Subsidiaries or as a fiduciary under any
Benefit Plan, including in respect to this Agreement, any Ancillary Agreement
and the transactions contemplated by this Agreement or any of the Ancillary
Agreements.

(d) Buyer shall purchase and control through its representatives at an annual
cost of no more than 300% of the annual premium currently being paid by the
applicable Person(s)), a six (6) year extended reporting period endorsement
under the

 

45



--------------------------------------------------------------------------------

existing directors’ and officers’ liability insurance policies of such Person(s)
(the “D&O Insurance”), providing that such endorsement shall extend the
directors’ and officers’ liability coverage in force as of the date hereof for a
period of six (6) years from the Closing for any claims arising from events
which occurred prior to the Closing. Buyer and Surviving Corporation shall, and
shall cause the applicable Subsidiaries of the Surviving Corporation to,
(i) upon the request of the Stockholders’ Representative, make any claim for
coverage under any such policy and take any action reasonably requested by the
Stockholders’ Representative to obtain reimbursement for Covered Losses under
any such policy or to otherwise enforce any such policy or any provision
thereof, (ii) promptly inform the Stockholders’ Representative of any
communication received by Buyer or the Surviving Corporation or any Subsidiary
of the Surviving Corporation thereof from, or given by Buyer or the Surviving
Corporation or any of its Subsidiaries to, any Person issuing any such insurance
policy, (iii) permit the Stockholders’ Representative to review any written
communication from any such insurance provider and permit the Stockholders’
Representative to review, before submission, any written communication to such
insurance provider, (iv) consult with the Stockholders’ Representative in
advance of any meeting or conference with such insurance provider and, to the
extent permitted by such insurance provider, give the Stockholders’
Representative the opportunity to attend and participate, and (v) upon the
Stockholders’ Representative’s request, promptly furnish to the Stockholders’
Representative certificates of insurance evidencing such policy.

(e) The provisions of this Section 6.6 are (i) intended to be for the benefit
of, and shall be enforceable by, each Covered Person, and each such Person’s
heirs, legatees, representatives, successors and assigns, it being expressly
agreed that such Persons shall be third party beneficiaries of this Section 6.6,
and (ii) in addition to, and not in substitution for, any other rights to
indemnification or contribution that any such Person may have by Contract or
otherwise. If Buyer or Surviving Corporation or any of their respective
successors or assigns (i) shall consolidate with or merge into any other Person
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) shall transfer all or substantially all of its
properties and assets to any Person, then, and in each such case, proper
provisions shall be made so that the successors and assigns of Buyer and
Surviving Corporation, as the case may be, shall assume all of the obligations
of Buyer and Surviving Corporation set forth in this Section 6.6.

Section 6.7 Updates; Changes in Circumstance. Upon written consent from Buyer,
the Company shall have the right, from time to time prior to the Closing, to
supplement or amend the Schedules hereto, other than Schedule 4.8(b) or Schedule
4.8(c) hereto, with respect to any matter that is not material hereafter
arising, and each such supplement or amendment shall for all purposes under this
Agreement be deemed to amend and be incorporated into the Schedules hereto.

Section 6.8 No Shop. Prior to the Closing or termination of this Agreement, the
Company will not directly or indirectly, and will not authorize, encourage,
permit or instruct any of its Representatives or Affiliates to, directly or
indirectly (a) solicit, initiate or encourage or assist in the making,
submission or announcement of, or take any action

 

46



--------------------------------------------------------------------------------

that could reasonably be expected to lead to, any proposal by a third party
(other than the Buyer) to acquire any of the Company or its Subsidiaries
(i) through any form of recapitalization transaction or any sale, merger,
consolidation, business combination, spin-off or liquidation, (ii) through a
purchase of the assets of the Company, (iii) through a purchase of the Company
Stock, or (iv) through any other transaction designed to acquire the business of
the Company or any part thereof (each, an “Acquisition Proposal”), (b) engage,
continue or participate in any discussions or negotiations, or provide any
information to any Person (other than the Stockholders’ Representative and the
Buyer), regarding any Acquisition Proposal; or (c) agree to, approve, execute,
enter into or become bound by any letter of intent or other contract or
understanding between or among the Company or any of its Subsidiaries and any
Person that is related to or provides for any Acquisition Proposal. The Company
shall, and shall direct its Affiliates and Representatives to, immediately cease
any solicitations, discussions or negotiations with any Person (other than the
parties hereto) that has made or indicated an intention to make an Acquisition
Proposal and request that each such Person destroy any information regarding the
Company provided in connection therewith. The Company shall promptly notify the
Buyer of any Acquisition Proposal (but in any event within 48 hours of receipt
thereof) received after the date hereof and prior to the Closing or termination
of this Agreement, which notice shall include the identity of the prospective
buyer or soliciting party, the terms of and any substance regarding such
inquiry, offer or proposal.

Section 6.9 Intentionally Left Blank.

Section 6.10 Endo Pharmaceuticals Inc. Endo Guarantor shall guarantee the
performance of all of Buyer’s and Merger Sub’s obligations pursuant to this
Agreement, including, without limitation, the payment of the Merger
Consideration pursuant to Section 2.8 and Section 2.13.

Section 6.11 Transfer of Domain Name Registrations As promptly as practicable
and in no event later than two (2) days prior to Closing, Company shall cause to
be assigned to Company and registered in the name of the Company each domain
name registration set forth on Schedule 4.12(a), and Company shall provide
evidence of such assignment and registration promptly to Buyer upon such
assignment and registration.

Section 6.12 Update of Schedule D. As promptly as practicable and in no event
later than twenty (20) Business Days following the date hereof, the Company
shall update Schedule D hereto by including good faith estimates of the amount
of each item in a form reasonably satisfactory to Buyer, and an explanation
reasonably acceptable to Buyer of the kind of indebtedness that would be
included within the fourth item set forth thereon.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

EMPLOYMENT MATTERS

Section 7.1 Employee Benefits; 280G Shareholder Approval.

(a) For a period of one year following the Closing Date (the “Continuation
Period”), Buyer shall, or shall cause its Affiliates or the Surviving
Corporation to, provide employees of the Company or any of its Subsidiaries who
are employed immediately prior to the Closing Date and who continue to be so
employed (“Continuing Employees”), compensation and employee benefits that, with
respect to each Continuing Employee, are substantially similar in value in the
aggregate to the compensation and benefits provided to such Continuing Employee
immediately prior to the Closing Date. If the Continuing Employees participate
in any Benefit Plans or employee benefit plans, agreements, programs, policies
and arrangements of Buyer or any of its Affiliates (the “Buyer Plans”), Buyer
shall, or shall cause its Affiliates or the Surviving Corporation to use best
efforts to, (i) provide coverage for Continuing Employees and their eligible
dependents under its or their medical, dental and health plans without
interruption of coverage; (ii) cause to be waived any pre-existing condition,
actively at work requirements and waiting periods (to the extent waived under a
comparable Benefit Plan); and (iii) cause the Buyer Plans to honor any
deductible, co-insurance and maximum out-of-pocket expenses incurred by the
Continuing Employees and their eligible dependents under similar plans of the
Company or any of its Subsidiaries during the calendar year in which such
Continuing Employee or eligible dependent first becomes eligible for coverage
under such Buyer Plan for purposes of satisfying applicable deductible,
co-insurance and maximum out-of-pocket expenses. No provision of this Agreement
shall create any obligation on Buyer, its Affiliates or the Surviving
Corporation to maintain the employment of any Continuing Employee after the
Closing Date. Nothing herein shall prevent Buyer, its Affiliates or the
Surviving Corporation from terminating the employment of any Continuing Employee
during the Continuation Period in compliance with applicable Law and
Section 7.1(b). No provision of this Agreement shall create any third party
beneficiary rights in any Continuing Employee, or any beneficiary or dependents
thereof, with respect to the compensation, terms and conditions of employment
and benefits that may be provided to any Continuing Employee by Buyer, its
Affiliates or the Surviving Corporation or its subsidiaries or under any benefit
plan which Buyer, its Affiliates or the Surviving Corporation may maintain.

(b) Notwithstanding anything to the contrary in this Agreement, during the
Continuation Period, Buyer shall cause the Surviving Corporation to continue to
provide severance pay for the benefit of each Continuing Employee that is no
less favorable than the severance pay provided by the Company or any of its
Subsidiaries in respect of each such Continuing Employee as of the date hereof,
as set forth in Schedule 7.1(b).

(c) Prior to the Effective Time, the Company shall, and shall cause its
Subsidiaries to, use best efforts to obtain a written waiver from each
“disqualified individual” (within the meaning of Section 280G(c) of the Code)
with respect to the Company (a “Disqualified Individual”) of his or her right to
that portion of any and all payments or other benefits that such Disqualified
Individual may become entitled to receive in connection with the transactions
contemplated by this Agreement that could be deemed “parachute payments” under
Section 280G(b) of the Code (determined without regard to Section 280G(b)(5) of
the Code) if such payments are not approved by the applicable entity’s
stockholders in a manner that satisfies the requirements of
Section 280G(b)(5)(B) and any regulations thereunder (the “280G Waived
Amounts”). Prior to

 

48



--------------------------------------------------------------------------------

the Closing Date, the Company shall solicit shareholder approval of the 280G
Waived Amounts, if any, in a manner that satisfies the requirements for the
exemption under Section 280G(b)(5)(A)(ii) of the Code and any regulations issued
thereunder, including the provision of adequate disclosure to all applicable
stockholders of all material facts concerning all payments that, in the absence
of such stockholder approval, could be classified as “parachute payments” to a
Disqualified Individual under Section 280G of the Code. The Company shall
provide such adequate disclosure to the applicable stockholders in a manner that
satisfies Section 280G(b)(5)(B)(ii) of the Code and any regulations issued
thereunder. In connection with the foregoing, Buyer shall provide the Company,
no later than four (4) Business Days prior to the Closing Date, with all
information and documents necessary to allow the Company to determine whether
any payments made or to be made or benefits granted or to be granted pursuant to
any agreement or arrangement entered into or negotiated by the Buyer or any of
its Affiliates (“Buyer Payments”), together with all other payments and benefits
that any Disqualified Individual may be entitled to receive or retain that are
treated as being “contingent” (within the meaning of Code Section 280G) on the
transactions contemplated by this Agreement, could reasonably be considered to
be “parachute payments” within the meaning of Section 280G(b)(2) of the
Code. Notwithstanding anything to the contrary in this Section 7.1(c) or
otherwise in this Agreement, to the extent that Buyer has provided
misinformation, or Buyer’s omission of information has resulted in
misinformation, with respect to any Buyer Payments, (x) there shall be no breach
of the representation contained in Section 4.13(f) or the covenant contained
herein, but only to the extent caused by such omission or misinformation and
(y) for all purposes of this Agreement, no payment by, or benefit provided to,
any Disqualified Individual with respect to whom such misinformation or omission
was provided shall be an “excess parachute payment” under Section 280G(b) of the
Code, but only to the extent that the classification of such person as a
Disqualified Individual was caused by such omission or misinformation.

Section 7.2 Credit for Service and Benefit Accrual. For purposes of eligibility,
vesting and benefit accruals (other than benefit accruals under a defined
benefit pension plan) under each Buyer Plan in which Continuing Employees are
eligible to participate following the Closing, Buyer shall, and shall cause its
Affiliates or the Surviving Corporation to, give each Continuing Employee credit
under each such Buyer Plan for all service with the Company or any of its
Subsidiaries prior to the Closing to the same extent as such service was
recognized for such purpose by the Company or any of its Subsidiaries and/or
their Affiliates prior to the Closing; provided, however, that such service
shall not be credited to the extent that it would result in a duplication of
benefits.

Section 7.3 WARN. Following the Closing, Buyer shall not implement, or permit
the Surviving Corporation or any of its Subsidiaries to implement, any plant
closings, mass layoffs, employee layoffs, or similar events that individually or
in the aggregate would give rise to any obligations or liabilities on the part
of the Stockholders’ Representative, any Stockholders or any of their respective
Affiliates under the WARN Act or any similar Law, and Buyer shall cause the
Surviving Corporation and its Subsidiaries to provide any required notice under
the WARN Act or any similar Law, and to otherwise comply with any such Law with
respect to any “plant closing” or “mass layoff” (as defined in the WARN Act or
similar Law) or employee layoff or similar event affecting the employees of the
Surviving Corporation or any of its Subsidiaries.

 

49



--------------------------------------------------------------------------------

Section 7.4 No Amendment. Notwithstanding any other provision of this Agreement,
nothing contained in this Article VII shall (i) be deemed to be the adoption of,
or an amendment to, any employee benefit plan, as that term is defined in
Section 3(3) of ERISA, or otherwise limit the right of the Company, Buyer or
their respective Affiliates (including the Subsidiaries of the Company and the
Surviving Corporation), to amend, modify or terminate any such employee benefit
plan or (ii) give any third party any right to enforce the provisions of this
Article VII.

ARTICLE VIII

TAX MATTERS

Section 8.1 Tax Returns.

(a) If the Company or any of its Subsidiaries is required to file a Tax Return
for a Straddle Period, the parties agree that the amount of income Taxes for
such Straddle Period that are attributable to the portion of the Straddle Period
ending on the Closing Date shall be determined based on an interim closing of
the books of the Company and each of its Subsidiaries as of the close of
business on the Closing Date (and for such purpose, the taxable period of any
partnership or other-pass through entity in which the Company or any of its
Subsidiaries holds a beneficial interest shall be deemed to terminate at such
time). For purposes of this Section 8.1(a), (i) any item determined on an annual
or periodic basis (including amortization and depreciation deductions and the
effects of graduated rates) shall be allocated to the portion of the Straddle
Period ending on the Closing Date based on the relative number of days in such
portion of the Straddle Period as compared to the number of days in the entire
Straddle Period and (ii) the amount of property Taxes, annual franchise Taxes
based on authorized shares or other periodic Taxes allocated to the portion of
the Straddle Period ending on the Closing Date shall be equal to the amount of
such Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the Pre-Closing Tax Period and the denominator of which is the number of days in
the entire Straddle Period.

(b) The Stockholders’ Representative shall prepare or cause to be prepared and
timely file or cause to be timely filed all Tax Returns of the Company and its
Subsidiaries for all taxable periods that end on or before the Closing Date. The
Stockholders’ Representative shall provide a copy of each such Tax Return that
will be filed after the Closing Date to the Buyer for its review and comment not
later than thirty (30) days prior to the deadline for filing each such Tax
Return (taking into account all applicable extensions) and the Stockholders’
Representative shall consider in good faith any reasonable comments made by the
Buyer on such Tax Return. Notwithstanding anything in this Section 8.1 to the
contrary, the parties hereto agree that any Company Tax Benefits shall be
reflected on the applicable Tax Returns for the Tax periods that end on the
Closing Date or, where applicable, the portion of a Straddle Period ending on
(and

 

50



--------------------------------------------------------------------------------

including) the Closing Date, to the extent permitted by applicable Law. Buyer
shall cause the Surviving Corporation and each of its Subsidiaries to apply any
net operating loss of the Surviving Corporation or any of its Subsidiaries for
the taxable year ending on the Closing Date as a carryback to the preceding tax
years to the maximum extent permitted by applicable Law.

(c) The Buyer and the Company shall prepare or cause to be prepared and timely
file or cause to be timely filed all Tax Returns of the Company and its
Subsidiaries for all taxable periods beginning after the Closing Date and for
each Straddle Period (each a “Post-Closing Tax Return”). To the extent that a
Post-Closing Tax Return includes any Pre-Closing Tax Period, such Post-Closing
Tax Return shall be prepared on a basis consistent with existing procedures,
practices, and accounting methods, unless such procedure, practice, accounting
method, or other contemplated treatment is contrary to applicable Law. The Buyer
shall provide a copy of each Post-Closing Tax Return that includes a Pre-Closing
Tax Period (together with notice of any departure from past practice reflected
on such return) to the Stockholders’ Representative for its review and comment
not later than thirty (30) days prior to the deadline for filing each such
Post-Closing Tax Return (taking into account all applicable extensions) and the
Buyer shall consider in good faith all reasonable comments made by the
Stockholders’ Representative on such Post-Closing Tax Return. Except to the
extent such Post-Closing Tax Return has been prepared on a basis inconsistent
with past practice, Stockholders’ Representative shall (or shall cause the
Stockholders to) pay to the Buyer in immediately available funds no later than
five (5) days prior to the due date for the filing of such Post-Closing Tax
Return that portion of the Taxes shown as due on such Post-Closing Tax Return
that is allocable to the Pre-Closing Tax Period pursuant to Section 8.1.

(d) Except in connection with any Tax Matter resolved pursuant to Section 8.4
(including consistent correlative adjustments to Tax Returns for non-audited
taxable periods), (i) the Buyer shall not voluntarily, without the prior written
consent of the Stockholders’ Representative (which consent shall not be
unreasonably conditioned, withheld, or delayed), (a) amend, or request or permit
the amendment of any Tax Return of the Company or any of its Subsidiaries filed
or required to be filed before the Closing Date or (b) apply to any Taxing
Authority for any binding or non-binding opinion, ruling, or other determination
with respect to the Company and its Subsidiaries in relation to any act, matter,
or transaction that occurred on or before the Closing date, and (ii) except in
response to any request or inquiry from a Taxing Authority, the Buyer shall take
commercially reasonable efforts not to voluntarily furnish to any Taxing
Authority any information (in writing or otherwise) regarding any such Tax
Returns or, with respect to the Company and its Subsidiaries, any act, matter,
or transaction that occurred on or before the Closing Date, in the case of each
of (i) and(ii), if such action would give rise to an indemnification obligation
under Section 8.3.

Section 8.2 Transfer Taxes. All Transfer Taxes (including any costs and expenses
relating thereto) shall be borne fifty percent (50%) by the Buyer and fifty
percent (50%) by the Stockholders, regardless of whether such Transfer Taxes
become due or payable on or after the Closing Date. The Buyer shall prepare (or
cause to be prepared) and timely file (or cause to be timely filed) all Tax
Returns required to be filed

 

51



--------------------------------------------------------------------------------

in respect of such Transfer Taxes and shall transmit to the appropriate Taxing
Authority the Transfer Taxes shown as due on such Tax Returns, provided that the
Buyer shall provide a copy of each Tax Return required to be filed in respect of
a Transfer Tax to the Stockholders’ Representative for its review and comment
not later than thirty (30) days prior to filing such Tax Return (taking into
account all applicable extensions), and the Buyer shall consider in good faith
all reasonable comments made by the Stockholders’ Representative on such Tax
Return. The Stockholders’ Representative shall (or shall cause the Stockholders
to) pay to the Buyer the Stockholders’ fifty percent (50%) share of such
Transfer Taxes in immediately available funds no later than five (5) days prior
to the date such Transfer Taxes are due. The Buyer and the Stockholders’
Representative shall cooperate and take any action reasonably requested by the
other in order to lawfully minimize such Transfer Taxes. The Buyer shall provide
to the Stockholders’ Representative a true and complete copy of each such Tax
Return as filed and evidence of the timely filing thereof.

Section 8.3 Tax Indemnification. The Stockholders covenant and agree, severally
but not jointly, to pay, and to indemnify, defend, and hold harmless the Buyer,
the Surviving Corporation, and any of their Affiliates from and against all
Losses relating to, or arising out of (i) any breach or inaccuracy of any
representation or warranty relating to Taxes made by the Company in this
Agreement as of the Closing Date (except in the case of any such representation
or warranty that is made as of a specific date, the breach or inaccuracy of such
representation or warranty to be true and correct as of such date), (ii) all
Taxes of the Company and its Subsidiaries (or the non-payment thereof) for
taxable periods (or portions thereof) ending on or before the Closing Date
(taking into account the allocation provisions of Section 8.1(a) in the case of
Straddle Periods), except to the extent such Taxes were treated as current
liabilities of the Company or any of its Subsidiaries for purposes of
calculating Final Net Working Capital, (iii) all Taxes required to be paid by
the Company or any of its Subsidiaries after the Closing Date by reason of the
Company or any of its Subsidiaries (or any predecessor of the Company or any of
its Subsidiaries) having been a member of an Affiliated Group on or prior to the
Closing Date, including pursuant to Treasury Regulations Section 1.1502-6 or any
analogous or similar state, local, or foreign law rule or regulation, (iv) all
Taxes of any Person (other than the Company or any of its Subsidiaries) required
to be paid by the Company or any of its Subsidiaries as a transferee or
successor, where the liability of the Company or the applicable Subsidiary for
such Taxes is attributable to an event or transaction occurring before the
Closing Date, and (v) all Transfer Taxes for which the Stockholders are
responsible under Section 8.2. To the extent that any Buyer Indemnified Party
shall be entitled to indemnification hereunder for any Losses pursuant to this
Section 8.3, then each Stockholder party hereto shall indemnify such Buyer
Indemnified Party for the amount of such Loss multiplied by a fraction, the
numerator of which is the cash Merger Consideration actually paid to such
Stockholder hereunder, and the denominator of which is the aggregate cash Merger
Consideration actually paid to all Fully Diluted Common Holders (it being
acknowledged and agreed that such indemnification obligation is several and not
joint as among the Stockholders). Notwithstanding anything to the contrary
herein, in no event shall any such Person have any indemnification or other
obligations pursuant to, under or in respect of this Agreement or any Ancillary
Agreement in excess of the amount of cash Merger

 

52



--------------------------------------------------------------------------------

Consideration actually paid to such Person hereunder, and the total amount that
any Buyer Indemnified Party shall be entitled to indemnification hereunder for
any Losses pursuant to this Section 8.3 shall not, in any event, exceed the
aggregate Merger Consideration. The indemnification obligations pursuant to this
Section 8.3 shall survive the Closing and shall continue in full force and
effect until the expiration of the applicable statute of limitations.

Section 8.4 Contest Provisions. Each of the Buyer and the Stockholders’
Representative shall promptly notify (a “Tax Claim Notice”) the other upon
receipt of notice of any pending or threatened audits, assessments, adjustments,
or other proceedings with respect to Taxes for which such other party (or such
other party’s Affiliates) may be liable hereunder (each a “Tax Matter”),
provided that a party’s failure to comply with this notice provision shall not
affect such party’s right to indemnification hereunder unless (and only to the
extent that) the other party is materially adversely prejudiced as a consequence
of such failure. Such Tax Claim Notice shall include (i) a description in
reasonable detail (to the extent known by such Buyer Indemnified Party (as
defined below)) of the facts constituting the basis for such claim and the
amount of the Losses claimed, if known and quantifiable, (ii) a statement that
such Buyer Indemnified Party is entitled to indemnification under Section 8.3
and a reasonable explanation of the basis therefor and (iii) a demand for
payment in the amount of Losses set forth in the Tax Claim Notice. The Buyer
shall have the right to control, conduct, contest, and defend all Tax Matters
relating to Taxes or Tax Returns of the Company or any of its Subsidiaries,
provided that, the Stockholders’ Representative shall be entitled (at its sole
cost and expense) (A) to participate in the defense of and, at its option, after
providing written notice to the Buyer, take control of the complete defense of,
any Tax Matter, but only to the extent that such Tax Matter pertains solely to
taxable periods ending on or before the Closing Date, and (B) to employ counsel
of its choice for purposes of the foregoing. The Buyer shall, at the cost of the
Stockholders’ Representative (provided that the Stockholders’ Representative
will only be liable for reasonable out-of-pocket expenses and such expenses
shall be paid first from the Reserve Amount), procure all assistance that the
Stockholders’ Representative may reasonably require in relation to any action
taken with respect to any Tax Matter with respect to which the Stockholders’
Representative has assumed control in accordance with the immediately preceding
sentence. The Buyer shall procure such evidence that the Stockholders’
Representative is authorized to take such action on behalf and in the name of
the Surviving Corporation and its Subsidiaries as the Stockholders’
Representative may reasonably request with respect to such Tax Matter, including
responding (in writing or otherwise) to any audit inquiry from any Taxing
Authority, attending and conducting interviews, meetings, discussions and
negotiations with any Taxing Authority, negotiating and concluding compromises,
agreements and settlements with any Taxing Authority, lodging requests for
ruling, opinions or determinations with any Taxing Authority or lodging or
instituting objections, applications, appeals and other Litigations with any
Taxing Authority, tribunal or court. A party in control of a Tax Matter for
which the other party (or such other party’s Affiliates) may be liable hereunder
shall (i) keep the other party fully informed regarding the status and progress
of such Tax Matter and (ii) provide to the other party drafts of any
correspondence to or from any Taxing Authority and consider in good faith any
comments of the other party (or its advisors) with regard to such

 

53



--------------------------------------------------------------------------------

correspondence. Neither party may agree to settle any claim for Taxes for which
the other may be liable without the prior consent of such other party, which
consent shall not be unreasonably withheld, conditioned, or delayed.

Section 8.5 Buyer’s Receiving or Using of Refunds and Overpayments. If,
following the Closing, the Surviving Corporation or any of its Subsidiaries, the
Buyer or any of their respective Affiliates (i) receives or enjoys any refund,
credit, rebate, or reduction in Taxes or (ii) utilizes the benefit of any
overpayment or prepayment of Taxes, which, in either of the foregoing clauses
(i) or (ii), arises out of a Tax paid by the Company or any of its Affiliates in
respect of a taxable period (or portion thereof) ending before the Closing Date,
the Buyer shall, within five (5) days of the written demand of the Stockholders’
Representative therefor, pay or transfer, or cause to be paid or transferred, to
the Stockholders’ Representative on behalf of the Fully Diluted Common Holders
the amount of the refund, credit, rebate, reduction, payment, or overpayment
(including interest thereon) received, enjoyed, or utilized by the Buyer or its
Affiliates, except to the extent that such amounts were treated as current
assets of the Company or any of its Subsidiaries for purposes of computing Final
Net Working Capital or were previously paid to the Buyer by the Stockholders
pursuant to Section 8.3 and net of any Taxes and reasonable out-of-pocket
expenses incurred by the Buyer, the Surviving Corporation, or any of their
Affiliates in connection with the receipt or accrual of such refund, credit,
rebate, reduction, payment, or overpayment; provided that any such payment that
is a Compensatory Payment shall be paid by the Company (or a Subsidiary of the
Company) through its payroll system and in accordance with the Company’s (or
such Subsidiary’s) standard withholding and payroll practices and procedures to
the Person to the Person identified in writing by the Stockholders’
Representative as the Person to whom such Compensatory Payment is to be made.
The Buyer agrees to notify the Stockholders’ Representative promptly of the
receipt of any amount described in this Section 8.5. In the event that any item
described in this Section 8.5 and paid to the Stockholders’ Representative is
subsequently reduced as a result of any adjustment required by any Governmental
Authority, Stockholders’ Representative shall pay or transfer, or cause to be
paid or transferred, to the Buyer the amount of such reduction within five
(5) days of Buyer’s written demand therefor.

Section 8.6 Assistance and Cooperation. Following the Closing Date, each of
Buyer and the Stockholders’ Representative shall cooperate fully in preparing
any Tax Returns with respect to the Company and its Subsidiaries and in
preparing for any audits of, inquiries by, or disputes with any Taxing
Authorities regarding, any applicable Tax Returns with respect to the Company
and its Subsidiaries and payments in respect thereof, including (a) providing
timely notice to the other of any pending or proposed audits or assessments with
respect to Taxes for which such other party or any of its Affiliates may have a
liability under this Agreement or the Ancillary Agreements, (b) furnishing the
other with copies of all relevant correspondence received from any Taxing
Authority (whether before, on, or after the Closing Date) in connection with any
audit or information request with respect to any Taxes referred to in clause
(a) of this Section and (c) making available to the other party during normal
business hours, all Books and Records, Tax Returns or portions thereof (together
with related paperwork and documents relating to rulings or other determinations
by Taxing Authorities), proof of

 

54



--------------------------------------------------------------------------------

payment of Taxes, documents, files, officers or employees (without substantial
interruption of employment) or other relevant information necessary or useful
for such purposes, in each case, whether or not in existence as of the Closing
Date.

Section 8.7 Closing Date Course of Business; Closing of the Tax Year. For the
portion of the Closing Date after the time of Closing, other than transactions
expressly contemplated hereby, the Buyer shall cause the Surviving Corporation
and its Subsidiaries to carry on their business only in the ordinary course in
the same manner as previously conducted. Except as expressly contemplated in
this Agreement, the Buyer shall not, and shall not permit the Surviving
Corporation or any of its Subsidiaries to, take any action during the portion of
the Closing Date after the time of Closing that could increase the Stockholders’
liability for Taxes (including any liability of the Stockholders (or the
requirement that any funds in the General Escrow Account be used to) to
indemnify the Buyer Indemnified Parties for Taxes pursuant to this Agreement).
Buyer shall include, and shall cause the Company and each of its Subsidiaries
that is organized under the Laws of the United States, any state thereof or the
District of Columbia to be included, immediately after the Closing Date, as a
member of the Affiliated Group (for U.S. federal income tax purposes) of which
Buyer is a member (or if Buyer is a disregarded entity for U.S. federal income
tax purposes, of which Buyer’s corporate owner is a member), and the Company and
each such Subsidiary shall be included in the consolidated U.S. federal income
Tax Return filed by such Affiliated Group for the first taxable period beginning
after the Closing Date.

Section 8.8 Maintenance of Buyer’s Books and Records. Until the applicable
statute of limitations (including periods of waiver) has run for any Tax Returns
filed or required to be filed with respect to the Company and its Subsidiaries
covering the periods up to and including the Closing Date, Buyer shall, and
shall cause its Affiliates to, retain or cause to be retained all Books and
Records in existence on the Closing Date and, following the Closing Date, shall
provide the Stockholders’ Representative access to such Books and Records and
the equivalent Books and Records prepared following the Closing Date for
inspection and copying by the Stockholders’ Representative and its Affiliates,
or their agents upon reasonable request and upon reasonable notice. After the
expiration of such period, no Books and Records shall be destroyed by Buyer
without first advising the Stockholders’ Representative in writing and giving
the Stockholders’ Representative a reasonable opportunity to obtain possession
thereof, with any costs of transferring the Books and Records to be paid by the
Stockholders’ Representative.

Section 8.9 Adjustment to Merger Consideration. Any payment by Buyer or the
Stockholders’ Representative, as the case may be, pursuant to Section 2.11,
Section 8.3 or Section 8.5 shall be treated, to the fullest extent possible
under applicable Law, as an adjustment to the Merger Consideration for tax
purposes.

Section 8.10 Article VIII Governs. Notwithstanding anything to the contrary in
this Agreement, the provisions of this Article VIII (and not those of Article
X), shall govern the manner in which Tax Matters are conducted and resolved.

 

55



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO CLOSING

Section 9.1 Conditions to Mutual Obligations. The respective obligations of
Buyer, Merger Sub and the Company to consummate the Merger and the Closing are
subject to the satisfaction or waiver, at or prior to the Closing Date, of each
of the following conditions:

(a) HSR Act. All applicable waiting periods (including any extensions thereof)
under the HSR Act shall have expired or been terminated.

(b) No Injunction. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other Order (whether temporary, preliminary or
permanent) that prohibits or makes illegal the consummation of the transactions
contemplated by Article II and such statute, rule, regulation, judgment, decree,
injunction or other Order is in effect.

(c) Required Stockholder Approval. Stockholder Consents relating to the approval
and adoption of this Agreement and the Merger shall have been duly executed and
delivered by those Company Stockholders whose consent is required to approve
this Agreement and the Merger in accordance with the Company Charter and the
DGCL.

(d) Escrow Agreement. The Escrow Agreement shall have been duly executed and
delivered by each of the parties thereto in a form to be mutually agreed upon by
the parties thereto, but shall include the provisions set forth in Schedule
9.1(d).

Section 9.2 Conditions to Obligations of Buyer and Merger Sub. The obligations
of Buyer and Merger Sub to consummate the Merger and the Closing are also
subject to the satisfaction or waiver, at or prior to the Closing Date, of each
of the following conditions:

(a) Representations and Warranties. (A) The Fundamental Representations of the
Company and the Stockholders party hereto (other than those addressed in clause
(B)) shall be true and correct (determined for this purpose without giving
effect to any qualifications as to materiality, “Material Adverse Effect” or
similar qualifications) as of the date hereof and as of the Closing Date except
where the failure of such representations and warranties to be true and correct
would not, individually or in the aggregate, be material to the Company and its
Subsidiaries, taken as a whole, (B) the representations and warranties made
pursuant to Section 4.8(b) and Section 4.8(c) shall be true and correct except
for de minimis errors not changing the number of outstanding shares by more than
6,000 shares (determined for this purpose without giving effect to any
qualifications as to materiality, “Material Adverse Effect” or similar
qualifications) as of the date hereof and as of the Closing Date, (C) the
representation contained in Section 4.21(a) shall be true and correct in all
respects as of the date hereof and as of the

 

56



--------------------------------------------------------------------------------

Closing Date and (D) except for the Fundamental Representations of the Company
and the Stockholders party hereto and the representation contained in
Section 4.21(a), the representations and warranties of the Company and the
Stockholders party hereto contained in this Agreement shall be true and correct
(determined for this purpose without giving effect to any qualifications as to
materiality, “Material Adverse Effect” or similar qualifications) as of the date
hereof and as of the Closing Date, except where the failure of such
representations and warranties to be so true and correct would not, in the
aggregate, have a Material Adverse Effect.

(b) Performance of Obligations of the Company. The Company and Stockholders’
Representative shall have performed or caused to be performed in all material
respects all covenants and agreements that are required to be performed by them
at or prior to the Closing Date.

(c) No Material Adverse Effect. Since the date hereof, there shall not have
occurred a Material Adverse Effect.

(d) Officer’s Certificate. Buyer shall have received from the Company a
certificate of an authorized senior officer of the Company certifying that the
conditions set forth in Section 9.2(a) and Section 9.2(b) have been satisfied.

(e) Non-Compete Agreements. Each of the Non-Compete Agreements, attached hereto
as Exhibits C and D and listed on Schedule 9.2(e), shall have been duly executed
and delivered by each of the parties thereto.

(f) Letter Agreements. The Letter Agreements listed on Schedule 9.2(f) shall
have been duly executed and delivered by each of the parties thereto.

(g) Payoff Letters. Buyer shall have received from the Company all payoff
letters listed on Schedule 9.2(g), which each such payoff letter shall
(i) indicate the total amount required to be paid to fully satisfy all
principal, interest, prepayment premiums, penalties, breakage costs or similar
obligations (excluding contingent or indemnification obligations not then owing)
as of the anticipated Closing Date (and daily accrual thereafter) (the “Payoff
Amount”), (ii) state that all security interests and all guarantees thereunder
(other than in respect of such cash collateral and deposit accounts related
thereto) relating to the assets of the Company or any of its Subsidiaries shall
be, upon the payment of the Payoff Amount on the Closing Date, released and
terminated and (iii) include a fully-executed separate release of such security
interests for all trademark registrations for which any such security interest
was recorded in the United States Patent and Trademark Office, such
fully-executed separate release being suitable for recording in the United
States Patent and Trademark Office to evidence such release and being reasonably
acceptable to Buyer (each payoff letter described in this sentence being
referred to as the “Payoff Letter”).

(h) Deliverables. Buyer shall have received from the Company (A) a statement
certifying that interests in the Company are not “United States real property
interests” (within the meaning of Section 897 of the Code), which statement
shall be

 

57



--------------------------------------------------------------------------------

dated as of the Closing Date and shall be prepared in accordance with the
provisions of Treasury Regulations section 1.1445-2(c) and 1.897-2(h), and (B) a
notice to the IRS in accordance with the provisions of Treasury Regulations
section 1.897-2(h)(2), with the understanding that Buyer shall be authorized to
file with the IRS on behalf of the Company any statement or notice provided to
Buyer by the Company pursuant to this Section 9.2(h); provided, however, that if
Buyer elects to waive the receipt of such statement or notice, then,
notwithstanding anything to the contrary contained herein, Buyer shall proceed
with the Closing and shall be entitled to withhold from payments made under this
Agreement any amounts required to be withheld from such payments under
Section 1445 of the Code.

Section 9.3 Conditions to Obligations of the Company. The obligations of the
Company to consummate the Closing are also subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions:

(a) Representations and Warranties. The Fundamental Representations of Buyer and
Merger Sub shall be true and correct (determined for this purpose without giving
effect to any qualifications as to materiality, “Material Adverse Effect” or
similar qualifications) as of the date hereof and as of the Closing Date and
(B) except for the Fundamental Representations of Buyer and Merger Sub, the
representations and warranties of Buyer and Merger Sub contained in this
Agreement shall be true and correct (determined for this purpose without giving
effect to any qualifications as to materiality, “Material Adverse Effect” or
similar qualifications) as of the date hereof and as of the Closing Date, except
where the failure of such representations and warranties to be so true and
correct would not, in the aggregate, materially adversely affect the ability of
Buyer or Merger Sub to execute, deliver or perform this Agreement or any
Ancillary Agreement, or to timely consummate the transactions contemplated
hereby or thereby, and (ii) the covenants and agreements contained in this
Agreement to be complied with by Buyer and Merger Sub on or before the Closing
Date shall have been complied with in all material respects.

(b) Performance of Obligations of Buyer and Merger Sub. Each of Buyer and Merger
Sub shall have performed in all material respects all obligations that are
required to be performed by it under this Agreement at or prior to the Closing
Date.

(c) Officer’s Certificate. The Stockholders’ Representative shall have received
from Buyer a certificate of an authorized senior officer of Buyer certifying
that the conditions set forth in Section 9.3(a) and Section 9.3(b) have been
satisfied.

 

58



--------------------------------------------------------------------------------

ARTICLE X

SURVIVAL; BUYER ACKNOWLEDGMENT

Section 10.1 Survival.

(a) The representations and warranties contained in Article III and Article IV
of this Agreement shall survive the Closing and will continue in full force and
effect for a period from the date hereof until the General Survival Date;
provided that the representations and warranties (a) solely in Section 3.1,
Section 3.3, Section 3.4, Section 3.6, Section 4.1(a), Section 4.2, Section 4.3,
Section 4.4, Section 4.7, Section 4.8(b), Section 4.8(c), and Section 4.19
(collectively, the “Fundamental Representations”) shall survive the Closing and
will continue in full force and effect for a period from the date hereof until
the Fundamental Survival Date and (b) solely regarding tax matters contained in
Sections 4.9, 4.13(f), and Section 4.17 shall survive the Closing and will
continue in full force and effect until the expiration of the applicable statute
of limitations (the “Tax Survival Date”) (the General Survival Date, the
Fundamental Survival Date, the Tax Survival Date and the date referenced in the
last sentence of this Section 10.1, as applicable, each a “Survival Date”). The
covenants and agreements herein or hereunder that are required to be performed
by any Person prior to the Closing shall survive the Closing and will continue
in full force and effect, solely for the purpose of Section 10.3(b), until the
General Survival Date. The covenants and agreements herein or hereunder that are
required to be performed by any Person after the Closing shall survive the
Closing in accordance with their respective terms. The indemnification
obligations arising under (i) Section 10.3(c), Section 10.3(e) and Section 10.8
shall survive the Closing until the General Survival Date and
(ii) Section 10.3(d) shall survive the Closing until the expiration of the
applicable statute of limitations.

(b) The representations and warranties contained in Article V of this Agreement
shall survive the Closing and will continue in full force and effect for a
period from the date hereof until the General Survival Date; provided that the
representations and warranties solely in Section 5.1, Section 5.3, Section 5.4,
and Section 5.7 (collectively, the “Fundamental Representations of Buyer”) shall
survive the Closing and will continue in full force and effect for a period from
the date hereof until the Fundamental Survival Date.

Section 10.2 Buyer Acknowledgment.

(a) Each of Buyer and Merger Sub acknowledges and agrees, on behalf of itself
and each of their Affiliates, that (i) none of Buyer, Merger Sub or any of their
respective Affiliates are affiliated with, related to, or have a fiduciary
relationship with, the Stockholders, the Stockholders’ Representative, the
Company or any of their respective Affiliates; and (ii) no third party is
entitled to rely on or is otherwise intended to be a beneficiary of any
representation made by or on behalf of the Company in or pursuant to this
Agreement, or any of the statements or information contained herein or in any
Appendix, Exhibit or Schedule hereto or otherwise furnished or made available to
Buyer, Merger Sub or any of their respective Representatives, investment bankers
or other Persons.

(b) Each of Buyer and Merger Sub acknowledges and agrees, on behalf of itself
and their respective Affiliates, that it (i) has made its own inquiry and
investigation into, and, based thereon, has formed an independent judgment
concerning the Company and its Subsidiaries and (ii) has been furnished with or
given adequate access to such information about the Company and its Subsidiaries
as it has requested.

 

59



--------------------------------------------------------------------------------

(c) In connection with Buyer’s and Merger Sub’s investigation of the Company and
its Subsidiaries, Buyer and Merger Sub and their respective Representatives have
received from the Stockholders’ Representative, a Stockholder, or the Company
(individually or through any of their Representatives or the Company’s
Subsidiaries) certain projections, estimates and other forecasts and certain
business plan information (collectively, “Projections”). Each of Buyer and
Merger Sub acknowledges that there are uncertainties inherent in attempting to
make such Projections, that it is familiar with such uncertainties, that it is
making its own evaluation of the adequacy and accuracy of all Projections so
furnished or made available to it and any use of, or reliance by, it on such
Projections shall be at its sole risk, and without limiting any other provisions
in this Agreement or the Ancillary Agreements, that it shall have no claim
against any Person with respect thereto except as otherwise provided herein.
Each of Buyer and Merger Sub acknowledges that, except as expressly set forth in
Article III and Article IV of this Agreement, none of the Stockholders, the
Stockholders’ Representative, the Company or any of their Affiliates, nor any of
their respective Representatives or direct or indirect equityholders or any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any Projections, any written or oral
information regarding the Company or any of its Subsidiaries furnished or made
available to Buyer, Merger Sub or their respective Representatives or otherwise
with respect to any of the Company or any of its Subsidiaries or their
operations, business, financial condition, assets, liabilities or prospects, and
none of the Stockholders, the Stockholders’ Representative, the Company, its
Subsidiaries, any of their respective Representatives or direct or indirect
equityholders or any other Person shall have or be subject to any liability to
Buyer, Merger Sub or any other Person resulting from the distribution to Buyer,
Merger Sub or their respective Representatives or Affiliates, or Buyer’s or
Merger Sub’s or any of their respective Representative’s or Affiliate’s use of,
any such Projections, written or oral information, or any information, documents
or material made available to Buyer, Merger Sub or their respective
Representatives and Affiliates in any form.

Section 10.3 Indemnification of Buyer Indemnified Parties. Subject to the terms
of this Article X, from and after the Closing, Buyer and its Affiliates
(including, from and after the Closing, the Company and its Subsidiaries) and
their respective officers, directors, stockholders, members, employees,
successors and permitted assigns (collectively, the “Buyer Indemnified Parties”)
shall be indemnified and held harmless by the Stockholders party hereto solely
using the funds in the General Escrow Account except that, solely with respect
to any Losses resulting from fraud, a breach of any Fundamental Representation,
and with respect to Section 10.3(d), or Section 10.3(e), to the extent not
satisfied by funds in the General Escrow Account, the Buyer Indemnified Parties
shall also be indemnified by the Stockholders, severally but not jointly, to the
extent provided in Section 10.5(a)(vii) and Section 10.10, as applicable, from
and against any and all Losses incurred or suffered by any Buyer Indemnified
Party resulting from, arising out of or related to (a) any breach or inaccuracy
of any representation or warranty made by the Stockholders party hereto or the
Company in this Agreement (other than any representation or warranty regarding
tax matters contained in Sections 4.9, 4.13(f), and 4.17) as of the Closing Date
(except in the case of any representation or warranty that is made as of a
specific date, the breach or inaccuracy of such representation or warranty to

 

60



--------------------------------------------------------------------------------

be true and correct as of such date) to the extent that a Buyer Indemnified
Party provides written notice of such breach or inaccuracy (which notice shall
describe the applicable breach or inaccuracy in reasonable detail, include
copies of all available material written evidence thereof and indicate the
estimated amount, if reasonably practicable, of Losses that have been or may be
sustained by the applicable Buyer Indemnified Party in connection therewith) to
the Stockholders’ Representative prior to the applicable Survival Date,
provided, however, that in the case of any representation or warranty (or the
defined terms used in such representations or warranties) that is limited by
qualifications as to materiality, Material Adverse Effect or any similar term,
qualification or limitation based on materiality, the existence of any breach or
failure to be true and correct for purposes of this Section 10.3 and the
existence and scope of indemnification of any representation or warranty
hereunder shall be determined as if such qualification or limitation based on
materiality or Material Adverse Effect were not included therein, (b) any breach
of any covenant or agreement of the Stockholders’ Representative contained in
this Agreement or any Ancillary Agreement to which it is a party that are
required to be performed by it after the Closing, (c) any Losses (including
without limitation payment or payments in settlement or pursuant to any Order),
not to exceed ten million dollars ($10,000,000) in the aggregate, resulting
from, arising out of or related to the factual circumstances or claims
underlying that certain Civil Investigative Demand dated May 15, 2014 or any
proceeding or Order arising out of or resulting therefrom, or any other similar
civil investigative demands, subpoenas, or notices, from any jurisdiction,
received by the Company or any of its Subsidiaries whether prior to, at or
following the Closing or any proceeding or Order arising out of or resulting
therefrom (d) any payment required to be made to holders of Appraisal Shares who
properly demand appraisal rights under Section 262, provided that for such
purpose, the amount required to be indemnified shall be reduced by the portion
of the Merger Consideration that would have been payable to the holder of such
Appraisal Shares had they not exercised their appraisal rights under Section 262
and (e) the liabilities covered on Schedule F and any Taxes payable by the Buyer
or any of its Affiliates (including, following the Closing, the Company and its
Subsidiaries) in connection with the liabilities covered on Schedule F.
Notwithstanding anything to the contrary in this Agreement, the Buyer
Indemnified Parties’ rights to indemnification shall not be diminished or
otherwise affected by any Buyer Indemnified Party’s knowledge, prior to the
Closing, of any breach of a representation or warranty, or the underlying
circumstances or causes of such a breach.

Section 10.4 Indemnification of Stockholder Indemnified Parties. Subject to the
terms of this Article X, from and after the Closing, Buyer and Surviving
Corporation shall, jointly and severally, indemnify the Stockholders’
Representative, the Stockholders, their respective Affiliates and their
respective officers, directors, stockholders, members, employees, successors and
permitted assigns (collectively, the “Stockholder Indemnified Parties”) and hold
them harmless from and against any and all Losses incurred or suffered by a
Stockholder Indemnified Party resulting from, arising out of or related to
(a) any breach or inaccuracy of any representation or warranty made by Buyer or
Merger Sub in this Agreement as of the Closing Date (except in the case of any
representation or warranty that is made as of a specific date, the breach or
inaccuracy of such representation or warranty to be true and correct as of such
date) to the extent that a Stockholder Indemnified Party provides written notice
of such breach or inaccuracy

 

61



--------------------------------------------------------------------------------

(which notice shall describe the applicable breach or inaccuracy in reasonable
detail, include copies of all available material written evidence thereof and
indicate the estimated amount, if reasonably practicable, of Losses that have
been or may be sustained by the applicable Stockholder Indemnified Party in
connection therewith) to Buyer prior to the applicable Survival Date, provided,
however, that in the case of any representation or warranty (or the defined
terms used in such representations or warranties) that is limited by
qualifications as to materiality, Material Adverse Effect or any similar term,
qualification or limitation based on materiality, the existence of any breach or
failure to be true and correct for purposes of this Section 10.4 and the
existence and scope of indemnification of any representation or warranty
hereunder shall be determined as if such qualification or limitation based on
materiality or Material Adverse Effect were not included therein and (b) any
breach of any covenant or agreement of Buyer, Company or Surviving Corporation
contained in this Agreement or any Ancillary Agreement to which they are a party
that are required to be performed by them after the Closing.

Section 10.5 Limitations on Indemnification.

(a) The indemnification provided for in each of Section 10.3(a) and
Section 10.3(b) is subject to the following limitations:

(i) subject to Section 10.5(a)(ii) the Stockholders shall not be liable to the
Buyer Indemnified Parties for any Losses (A) with respect to the matters
described in Section 10.3(a) unless such Losses exceed an aggregate amount equal
to $3,600,000 (the “Deductible Amount”) and then only for Losses in excess of
the Deductible Amount and (B) in excess of $55,000,000 (the “Cap”) in the
aggregate for the Stockholders with respect to Section 10.3(a) and
Section 10.3(b) (except that any Losses resulting from Stockholder Indemnifiable
Losses shall not be subject to the Cap, but shall be subject to the limitations
set forth in Section 10.5(a)(vii));

(ii) without limiting the generality of the foregoing, any Losses arising out of
any particular facts and circumstances shall not be entitled to indemnification
under Section 10.3(a) and shall not be indemnifiable or counted toward
satisfaction of the Deductible Amount unless they exceed $25,000 in the
aggregate;

(iii) subject to Section 10.5(a)(ii), Buyer and Surviving Corporation shall not
be liable to the Stockholder Indemnified Parties for any Losses (A) with respect
to the matters described in Section 10.4(a) unless such Losses exceed an
aggregate amount equal to the Deductible Amount and then only for Losses in
excess of the Deductible Amount and (B) in excess of the Cap in the aggregate
for Buyer with respect to Section 10.4(a) (except that any Losses resulting from
Stockholder Indemnifiable Losses shall not be subject to the Cap, but shall be
subject to the limitations set forth in Section 10.5(a)(vii));

 

62



--------------------------------------------------------------------------------

(iv) neither the Stockholders nor Buyer shall have any obligations under or
liabilities from and after the applicable Survival Date; provided that any claim
for indemnity made by a Buyer Indemnified Party, in accordance with the terms of
this Article X prior to the expiration of the applicable Survival Date will
survive beyond the applicable Survival Date until such claim is finally and
conclusively resolved;

(v) neither a Buyer Indemnified Party, nor the Buyer Indemnified Parties as a
group or class, shall be entitled to recover from the Stockholders pursuant to
this Article X more than once in respect of the same Losses suffered, and
neither a Stockholder Indemnified Party, nor the Stockholder Indemnified Parties
as a group or class, shall be entitled to recover from Buyer or Surviving
Corporation pursuant to this Article X more than once in respect of the same
Losses suffered;

(vi) each Buyer Indemnified Party and Stockholder Indemnified Party shall use
its reasonable best efforts to mitigate any indemnifiable Loss, and in the event
that a Buyer Indemnified Party or Stockholder Indemnified Party fails to so
mitigate an indemnifiable Loss, the Stockholders, Buyer or Surviving Corporation
(as Indemnified Party) shall have no liability for any portion of such Loss that
reasonably could have been avoided had the Buyer Indemnified Party or
Stockholder Indemnified Party, as applicable, made such efforts;

(vii) Notwithstanding anything to the contrary herein but subject to the
provisions of this Section 10.5(a)(vii), with respect to any Losses with respect
to which any of the Buyer Indemnified Parties is entitled to indemnification
under or pursuant to this Article X, the sole and exclusive remedy and source of
recovery shall be the funds in the General Escrow Account except as follows:

(A) there shall be a right of indemnification against the Stockholders, which
shall not be subject to the Deductible Amount or the Cap, for any Losses
resulting from fraud or a breach of any Fundamental Representation for which
Buyer is entitled to indemnification pursuant to Section 10.3(c) or 10.3(d);
provided, that if at any time any funds remain in the General Escrow Account,
the Buyer Indemnified Parties shall first seek recovery from the funds in the
General Escrow Account with respect to any such Losses prior to seeking
indemnification from any Stockholder; and

(B) for any Losses for which Buyer is entitled to indemnification pursuant to
Section 10.3(e), there shall be a right of indemnification against the
Stockholders which shall not be subject to the Deductible Amount or the Cap, and
the General Escrow Account shall not be available to satisfy such
indemnification.

To the extent that any Buyer Indemnified Party shall be entitled to
indemnification hereunder from the Stockholders for any Losses set forth in
clause (a) of this Section 10.5(a)(vii) (other than a breach of a Fundamental
Representation made

 

63



--------------------------------------------------------------------------------

pursuant to Article III) with respect to which a Buyer Indemnified Party has not
received in full an indemnification payment hereunder and no funds then remain
in either the General Escrow Account or Merger Consideration Escrow Account (or
in the case of an indemnification for a Loss specified in clause (b) of this
Section 10.5(a)(vii), whether or not such funds remain in such escrow accounts),
then each Stockholder party hereto shall indemnify such Buyer Indemnified Party
for the amount of such Loss multiplied by a fraction, the numerator of which is
the cash Merger Consideration actually paid to such Stockholder hereunder, and
the denominator of which is the aggregate cash Merger Consideration actually
paid to all Fully Diluted Common Holders (it being acknowledged and agreed that
such indemnification obligation is several and not joint as among the
Stockholders). In the case of a breach of a Fundamental Representation made
pursuant to Article III, only the Stockholder or Stockholders who have so
breached such Fundamental Representation shall indemnify a Buyer Indemnified
Party and only up to the amount of the Cash Merger Consideration actually paid
to such Stockholder or Stockholders; and

(viii) Notwithstanding anything to the contrary herein, (i) the parties
acknowledge and agree that no Stockholder or holder of Common Stock Options that
is not a signatory hereto has any liability or obligations pursuant to this
Article X; and (ii) with respect to any claim for fraud by any Buyer Indemnified
Party, the limitations set forth in this Article X shall apply solely to any
claim for indemnification pursuant to this Article X made in respect of such
fraud.

(b) Notwithstanding anything to the contrary herein, except as provided in
Section 2.11 (Post-Closing Merger Consideration Adjustment), Section 6.6
(Directors’ and Officers’ Exculpation; Indemnification), Article VIII (Tax
Matters), Article XI (Termination) or Section 12.6 (Equitable Relief), and
except in the case of fraud and for the right of specific performance, from and
after the Closing the rights and remedies of Buyer, the Company, the
Stockholders’ Representative and the Stockholders, and any Buyer Indemnified
Party (each Buyer Indemnified Party is referred to herein as an “Indemnified
Party”), under this Article X are exclusive and in lieu of any and all other
rights and remedies which Buyer, the Company, the Surviving Corporation, the
Stockholders’ Representative, or the Stockholders, or any Indemnified Party, may
have under this Agreement or any Ancillary Agreement or otherwise against each
other with respect to this Agreement or any Ancillary Agreement and with respect
to the transactions contemplated hereby or thereby, and Buyer, the Company, the
Surviving Corporation, the Stockholders’ Representative and the Stockholders
each expressly waives and releases and agrees to waive and release any and all
other rights or causes of action it or its Affiliates may have against the other
party or its Affiliates now or in the future under any Law with respect to the
preceding matters. In furtherance of the foregoing, subject to the exceptions
set forth in the preceding sentence, each of the parties hereby waives, on
behalf of itself and each of the other Indemnified Parties, to the fullest
extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims and causes of action based on actual fraud) that it
may have against any other parties to this Agreement or any Ancillary Agreement
with respect to this Agreement or any Ancillary Agreement or in respect of the
transactions contemplated

 

64



--------------------------------------------------------------------------------

hereby or thereby arising under or based upon any applicable Law or otherwise
(except pursuant to the indemnification provisions set forth in this Article X,
or the provisions of Section 2.11 (Post-Closing Merger Consideration
Adjustment), Section 6.6 (Directors’ and Officers’ Exculpation;
Indemnification), Article VIII (Tax Matters), Article XI (Termination) or
Section 12.6 (Equitable Relief)).

Section 10.6 Adjustments to Losses.

(a) Notwithstanding anything to the contrary herein, no Buyer Indemnified Party
shall have any right to indemnification under this Article X with respect to any
Losses to the extent such Losses relate to any item specifically included on, or
is a liability specifically reserved or accrued for (whether in whole or in
part) in the Closing Statement or the calculation of the Final Payment Amount
(or any component thereof) (as finally agreed upon or determined pursuant to
Section 2.11) or that is otherwise specifically taken into account in the
calculation of any adjustment to the Merger Consideration pursuant to
Section 2.11.

(b) For all purposes of this Article X and Section 8.3, “Losses” shall be net of
any amounts paid or payable to an Indemnified Party under any Insurance Policy
or Contract in connection with the facts giving rise to the right of
indemnification hereunder, and each Indemnified Party shall use its reasonable
best efforts to recover all amounts payable from an insurer or other third party
under any such insurance policy or Contract prior to seeking indemnification
hereunder; provided, that the amount deemed to be paid under such Insurance
Policies shall be net of (x) the deductible for such policies and (y) any
increase in the premium for such policies arising from such Losses.

(c) If any Buyer Indemnified Party or the Surviving Corporation or any of its
Subsidiaries recovers or is entitled to recover (whether by payment, discount,
credit, relief, insurance or otherwise) from a third party a sum which
indemnifies or compensates such Buyer Indemnified Party, the Company or any of
its Subsidiaries (in whole or in part) in respect of any Loss which is the
subject matter of the claim, such Buyer Indemnified Party, the Surviving
Corporation and its Subsidiaries shall take all reasonable steps to enforce
recovery against the third party and any actual recovery (less any reasonable
costs incurred in obtaining such recovery) shall reduce or satisfy, as the case
may be, such claim to the extent of such recovery. If Stockholders’
Representative or any Stockholder has paid an amount, or any amount is paid out
of the General Escrow Account, in discharge of any claim under this Article X or
any Buyer Indemnified Party or the Surviving Corporation or any of its
Subsidiaries is entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from a third party a sum which indemnifies or
compensates such Buyer Indemnified Party or the Surviving Corporation or any of
its Subsidiaries (in whole or in part) in respect of any Loss which is the
subject matter of the claim, the Stockholders’ Representative and each
Stockholder shall be subrogated to all rights that such Buyer Indemnified Party
or the Surviving Corporation or any of its Subsidiaries has or would otherwise
have in respect of the claim against the third party, or if subrogation is not
possible or, the Buyer Indemnified Party, the Surviving Corporation and its
Subsidiaries shall take all action necessary to enforce such recovery and shall
pay (or cause to be paid) to Stockholders’ Representative (for the

 

65



--------------------------------------------------------------------------------

benefit of the Fully Diluted Common Holders) as soon as practicable after
receipt an amount equal to (x) any sum recovered from the third party less any
costs and expenses reasonably incurred in obtaining such recovery or, if less,
(y) the amount previously paid by the Stockholders’ Representative or any
Stockholder (or the amount of funds in the General Escrow Account paid or
distributed) to such Buyer Indemnified Party, the Surviving Corporation and its
Subsidiaries.

Section 10.7 Characterization of Indemnification Payments. All payments made (or
deemed to be made, in accordance with this Agreement) by any indemnifying party
(“Indemnifying Party”) to an Indemnified Party with respect to any claim
pursuant to Section 10.3 shall be treated, to the fullest extent possible under
applicable Law, as adjustments to the Merger Consideration for Tax purposes.

Section 10.8 Scheduled Indemnification. The Buyer Indemnified Parties shall be
reimbursed for all attorneys’ fees and reasonable costs and expenses arising out
of or related to the matters set forth on Schedule 10.8, as well as 50% of any
Losses resulting from any settlement or Order arising out of or related to any
dispute, litigation or proceeding involving the matters set forth on Schedule
10.8. The obligations pursuant to this Section 10.8 will not be subject to the
Deductible Amount, but will be subject to the Cap, and such fees, costs,
expenses and Losses shall be satisfied solely through payment from the General
Escrow Account.

Section 10.9 Third-Party Claim Indemnification Procedures.

(a) In the event that any written claim or demand for which an Indemnifying
Party may have liability to any Indemnified Party hereunder is asserted against
or sought to be collected from any Indemnified Party by a third party (a
“Third-Party Claim”), such Indemnified Party shall promptly, but in no event
more than thirty days following such Indemnified Party’s receipt of a
Third-Party Claim, notify the Indemnifying Party of such Third-Party Claim, the
amount or the estimated amount of damages sought thereunder to the extent, if
any, then ascertainable, any other remedy sought thereunder, any relevant time
constraints relating thereto, a reasonably detailed explanation of the events
giving rise to such Third-Party Claim and any other material details pertaining
thereto (a “Claim Notice”); provided that the failure to timely give a Claim
Notice shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent that the Indemnifying Party shall have been actually and
materially prejudiced by such failure. Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, promptly following the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third-Party Claim.

(b) In the event that the Indemnifying Party notifies the Indemnified Party that
it elects to defend the Indemnified Party against a Third-Party Claim, then,
except as hereinafter provided, the Indemnifying Party shall have the right to
defend the Indemnified Party by appropriate proceedings, which proceedings shall
be promptly settled or prosecuted by it to a final conclusion; provided however,
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, consent to the

 

66



--------------------------------------------------------------------------------

entry of any judgment against the Indemnified Party or enter into any settlement
or compromise which does not include, as an unconditional term thereof, the
giving by the claimant or plaintiff to the Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation. If any Indemnified Party
desires to participate in, but not control, any such defense or settlement, it
may do so at its sole cost and expense. Whether or not the Indemnifying Party
assumes the defense of a Third-Party Claim, the Indemnified Party shall not
admit any liability with respect to, settle, compromise or discharge, such
Third-Party Claim without the Indemnifying Party’s prior written consent. If the
Indemnifying Party assumes the defense of a Third-Party Claim and is in good
faith contesting such Third-Party Claim, the Indemnified Party shall agree to
any settlement, compromise or discharge of a Third-Party Claim that the
Indemnifying Party may reasonably recommend and that by its terms (i) obligates
the Indemnifying Party to pay (or obligates the use of the funds in the General
Escrow Account to pay) the full amount of Losses in connection with such
Third-Party Claim (other than with respect to any Losses (or portion thereof)
that are not required to be paid as a result of such Losses being (or portion
thereof) within the Deductible Amount or in excess of the Cap), (ii) fully and
unconditionally (other than conditions relating solely to the making of the
settlement payment) releases the Indemnified Party in connection with such
Third-Party Claim and (iii) imposes no non-monetary or other remedy relating to
the Indemnified Party or its conduct or business.

(c) The Indemnified Party and the Indemnifying Party shall cooperate in order to
ensure the proper and adequate defense of a Third-Party Claim, including by
providing reasonable access to each other’s relevant Books and Records, and
employees. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of Books
and Records and information that are reasonably relevant to such Third-Party
Claim, and making employees and Representatives available on a mutually
convenient basis during normal business hours to provide additional information
and explanation of any material provided hereunder. The Indemnified Party and
the Indemnifying Party shall use reasonable commercial efforts to avoid
production of confidential information (consistent with applicable Law), and to
cause all communications among employees, counsel and others representing any
party to a Third-Party Claim to be made so as to preserve any applicable
attorney-client or work-product privileges.

(d) In the event of any conflict between the provisions of this Section 10.9 and
Section 8.4 in respect of any Tax Contest, the provisions of Section 8.4 shall
control

Section 10.10 Direct Claim Indemnification Procedures. Except with respect to
claims relating to Taxes (which are the subject to Article VIII), each
Indemnified Party shall assert any claim on account of any Losses which do not
result from a Third-Party Claim (a “Direct Claim”) by giving the Indemnifying
Party written notice thereof reasonably promptly (and, in any event, no later
than 30 days following the Indemnified Party’s discovery of the applicable
Losses reasonably likely to give rise to a claim under this Article X). Such
notice by the Indemnified Party shall describe the Direct Claim in

 

67



--------------------------------------------------------------------------------

reasonable detail, include copies of all available material written evidence
thereof and indicate the estimated amount, if reasonably practicable, of Losses
that have been or may be sustained by the Indemnified Party; provided that the
failure to timely give such notice shall not affect the rights of an Indemnified
Party hereunder unless (i) such failure has a material prejudicial effect on the
defenses or other rights available to the Indemnifying Party with respect to
such Direct Claim, (ii) the Indemnifying Party’s or the Indemnified Party’s
ability to mitigate such Direct Claim, or (iii) the indemnification obligations
are materially increased as a result of such failure.

Section 10.11 Release of Escrow Fund.

(a) Notwithstanding anything to the contrary contained herein, the parties
hereby acknowledge and agree that, for so long as there are any funds in the
General Escrow Account, (i) in the event that Buyer and Stockholders’
Representative agree pursuant to a joint memorandum of agreement there is any
amount due and payable to any Buyer Indemnified Party pursuant to this Agreement
(an “General Escrow Account Indemnification Payment”), or (ii) in the event that
there should be issued an arbitration determination or award pursuant to
Section 12.4 or a binding Order, in each case, providing for the payment to any
Buyer Indemnified Party of any amount from the General Escrow Account, then,
upon written notice by Buyer (with a copy to the Stockholders’ Representative)
and Stockholders’ Representative (with a copy to Buyer), in the event of an
Agreed Claim, or upon written notice by Buyer (with a copy to the Stockholders’
Representative) in the event of such an arbitration determination or award or an
Order, to the Escrow Agent, a release of funds from the General Escrow Account
equal in amount to the General Escrow Account Indemnification Payment shall
become immediately due and payable, and the Escrow Agent shall be directed to
release such amount to Buyer within two (2) Business Days following the date of
such direction notice.

(b) On the General Survival Date (or, if such day is not a Business Day, then on
the immediately succeeding Business Day), all remaining amounts in the General
Escrow Account shall become due and payable, and the Escrow Agent shall release
(and Buyer and Stockholders’ Representative shall instruct the Escrow Agent to
so release) all such remaining amounts in the General Escrow Account in cash to
Stockholders’ Representative (for the benefit of the Fully Diluted Common
Holders); provided that if, on such day, any claim or claims for indemnification
in accordance with the requirements of Section 10.9 or Section 10.10, as
applicable, by any Buyer Indemnified Party to the Stockholders’ Representative
and the Escrow Agent under this Article X is pending, then the amount that would
otherwise be paid by the Escrow Agent to Stockholders’ Representative (for the
benefit of the Fully Diluted Common Holders) pursuant to this sentence shall be
reduced by the amount of such claim or claims. Such amount that is not so
released from the General Escrow Account as a result of such claim shall become
due and payable when such claim becomes an Agreed Claim, and the Escrow Agent
shall, within two (2) Business Days following the date on which Buyer and
Stockholders’ Representative give the Escrow Agent written notice of the
occurrence of an Agreed Claim (with a copy to the other party), release the
applicable General Escrow Account Indemnification Payment to Buyer, if any, and
any remaining amounts

 

68



--------------------------------------------------------------------------------

in the General Escrow Account to the Stockholders’ Representative (for the
benefit of the Fully Diluted Common Holders). Subject to Section 2.12 hereof,
when no claims made in accordance with the requirements of Section 10.9 or
Section 10.10, as applicable, against the Escrow Fund are remaining, the Escrow
Agent shall release the remaining amounts to Stockholders’ Representative (for
the benefit of the Fully Diluted Common Holders).

ARTICLE XI

TERMINATION

Section 11.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by written agreement of Buyer and Stockholders’ Representative;

(b) by either Buyer or the Stockholders’ Representative, by giving written
notice of such termination to the other parties, on or after September 22, 2014,
the date that is ninety (90) days following the date hereof, (the “Outside
Date”), if the Closing shall not have occurred, subject to Section 12.6, prior
to the Outside Date, such Outside Date to be extended an additional one hundred
twenty (120) days (i) should the Company or the Buyer receive any formal Request
for Additional Information that may be issued under the HSR Act by the Antitrust
Division of the U.S. Department of Justice or the U.S. Federal Trade Commission
or any similar request for additional information that may be issued by any
Governmental Entity pursuant to any Competition/Investment Law in connection
with the transactions contemplated by this Agreement or (ii) if on the first
date that the Outside Date would otherwise occur the conditions to Closing set
forth in Section 9.1(a) (by reason of a Request for Additional Information or
similar request for additional information, as referred to in clause (i)) and/or
Section 9.1(b) shall not have been satisfied but all other conditions to Closing
set forth in Article IX shall be satisfied or waived other than conditions that
by their terms are to be satisfied at the Closing; provided that the right to
terminate this Agreement or extend the Outside Date pursuant to this
Section 11.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c) by either Buyer or the Stockholders’ Representative in the event that any
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, shall have become final and nonappealable;

(d) by Buyer, if there has been a material violation or breach by the Company or
Stockholders’ Representative of any representation or warranty (or any such
representation or warranty shall have become untrue in any material respect
after the date of this Agreement) or covenant or agreement contained in this
Agreement which, in either case, would prevent the satisfaction of or result in
the failure of any condition to the obligations of Buyer or Merger Sub at the
Closing and such violation or breach has not been waived by Buyer or, in the
case of a breach of any covenant or agreement under

 

69



--------------------------------------------------------------------------------

this Agreement that is curable, has not been cured by the Company or
Stockholders’ Representative prior to the earlier to occur of (x) thirty
(30) days after receipt by the Company, as applicable, of written notice of such
breach from Buyer and (y) the Outside Date; provided, however, that Buyer may
not terminate this Agreement pursuant to this Section 11.1(d) at any time during
which Buyer or Merger Sub is in material breach of this Agreement;

(e) by Stockholders’ Representative, if there has been a material violation or
breach by Buyer or Merger Sub of any representation or warranty (or any such
representation or warranty shall have become untrue in any material respect
after the date of this Agreement) or covenant or agreement contained in this
Agreement which would, in either case, prevent the satisfaction of or result in
the failure of any condition to the obligations of the Company at the Closing
and such violation or breach has not been waived by the Company or, with respect
to a breach of any covenant or agreement under this Agreement that is curable,
has not been cured by Buyer prior to the earlier to occur of (x) thirty
(30) days after receipt by Buyer of written notice of such breach from the
Company or (y) the Outside Date; provided, however, that the Stockholders’
Representative may not terminate this Agreement pursuant to this Section 11.1(e)
at any time during which the Company is in material breach of this Agreement; or

(f) by Buyer, if there shall have occurred a Material Adverse Effect.

Section 11.2 Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 11.1, this Agreement, insofar as it relates
to the parties’ rights and obligations relating thereto, shall thereafter become
void and have no effect, and no party shall have any liability to the other
party or their respective Affiliates, or their respective directors, officers,
stockholders, partners, members, attorneys, accountants, agents, representatives
or employees or their heirs, successors and permitted assigns, except for the
obligations of the parties contained in Section 6.5, this Section 11.2 and
Article XII (including Section 12.6) (and any related definitional provisions
set forth in Article I or Appendix A), and except that nothing in this Section
shall relieve either party from liability for any willful and material breach of
this Agreement that arose prior to or concurrently with such termination.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices. All notices, consents, waivers, agreements or other
communications hereunder shall be deemed effective or to have been duly given
and made (and shall be deemed to have been duly given or made upon receipt) only
if in writing and if (a) served by personal delivery upon the party for whom it
is intended, (b) delivered by overnight air courier or (c) sent by facsimile
transmission or email, with confirmation of transmission, in each case, to such
party at the address set forth below, or such other address as may be designated
in writing hereafter, in the same manner, by such party:

 

70



--------------------------------------------------------------------------------

To Buyer, or after Closing, the Surviving Corporation:

Generics International (US), Inc.

1400 Atwater Drive

Malvern, PA 19355

Telephone: (484) 216-4116

Facsimile No.: (610) 884-7159

Attention: Caroline B. Manogue, Esq.

With a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

  Telephone: (212) 735-3743

  Facsimile No.: (917) 777-3743

  Attention: Eileen T. Nugent, Esq.

    Brandon Van Dyke, Esq.

To, prior to the Closing, the Company:

DAVA Pharmaceuticals, Inc.

400 Kelby Street, 10th Floor

Fort Lee, NJ 07024

Telephone: 201-947-7442

Facsimile No.: 201-947-7536

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036 – 6797

  Telephone : (212) 698-3500

  Facsimile No.: (212) 698-3599

  Attention: Carl deBrito

    (carl.debrito@Dechert.com)

    Richard Goldberg

    (richard.goldberg@Dechert.com)

 

71



--------------------------------------------------------------------------------

To the Stockholders’ Representative:

DAVA SR, LLC

P.O. Box 20

Lennox Hill Station

New York, NY 10023

Attention: Lewis Tepper

With a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036 – 6797

  Telephone : (212) 698-3500

  Facsimile No.: (212) 698-3599

  Attention: Carl deBrito

    (carl.debrito@Dechert.com)

    Richard Goldberg

    (richard.goldberg@Dechert.com)

All such notices, demands or communications shall be deemed to have been given
and received on the date delivered by personal delivery, facsimile transmission
or email (if received prior to 5:00 p.m. New York City time on a Business Day
(or otherwise on the next Business Day)), or if mailed, four (4) days after
mailing (or one (1) Business Day in the case of overnight air courier services),
except that any notice of change of address shall be effective only upon actual
receipt thereof.

Section 12.2 Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed,
(i) in the case of an amendment, by Buyer and the Stockholders’ Representative,
or (ii) in the case of a waiver, by the party against whom such waiver is
intended to be effective (provided that the Stockholders’ Representative may
waive any provision of this Agreement on behalf of any Stockholder); provided,
however, that after the adoption of this Agreement by the requisite number of
Stockholders in accordance with the Organizational Documents of the Company and
the provisions of the DGCL, no amendment shall be made that by law requires
further approval by the Stockholders without obtaining such requisite approval
under the DGCL, except to the extent the approval of such Stockholders can be
given by the Stockholders’ Representative under applicable law. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

Section 12.3 No Assignment or Benefit to Third Parties. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, legal representatives and permitted assigns. Notwithstanding the
foregoing, no party to this Agreement may assign any of its rights or delegate
any of its obligations

 

72



--------------------------------------------------------------------------------

under this Agreement without the prior written consent of the other party hereto
and any purported assignment in violation of the foregoing shall be null and
void. Except to the extent expressly set forth in Section 6.6, Section 12.5,
Section 12.16, Section 12.19, Article X or Article XI, nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Buyer, the Company, the Stockholders and the Stockholders’ Representative, and
their respective successors, legal representatives and permitted assigns, any
rights, benefits or remedies under or by reason of this Agreement.

Section 12.4 Entire Agreement; Inconsistency. This Agreement (including all
Schedules, Exhibits and Appendices hereto), the Confidentiality Agreement and
the Ancillary Agreements contain the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, oral or written, with respect to such matters. In
the event and to the extent that there shall be an inconsistency between the
provisions of this Agreement and the provisions of the Confidentiality Agreement
or an Ancillary Agreement, this Agreement shall prevail. The provisions of this
Agreement shall be construed according to their fair meaning and neither for nor
against any party hereto irrespective of which party caused such provisions to
be drafted. Each of the parties hereto acknowledges that it has been represented
by an attorney in connection with the preparation and execution of this
Agreement, the Confidentiality Agreement and the Ancillary Agreements.

Section 12.5 Satisfaction of Obligations. Any obligation of any party to any
other under this Agreement, that is performed, satisfied or fulfilled completely
by an Affiliate of such party shall be deemed to have been performed, satisfied
or fulfilled by such party.

Section 12.6 Equitable Relief. The parties hereto agree that if any of the
provisions of this Agreement were not to be performed as required by their
specific terms or were to be otherwise breached, irreparable damage will occur
and no adequate remedy at Law would exist and damages would be difficult to
determine, and that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches, and to specific performance of the terms, of
this Agreement (including causing the transactions contemplated hereby to be
consummated on the terms and subject to the conditions thereto set forth in this
Agreement), in addition to any other remedy at Law or equity. No party hereto
shall oppose, argue, contend or otherwise be permitted to raise as a defense
that an adequate remedy at Law exists or that specific performance or equitable
or injunctive relief is inappropriate or unavailable. The parties hereto further
agree that nothing in this Section 12.6 shall require any party hereto to
institute any Litigation for specific performance under this Section 12.6 prior
or as a condition to exercising any termination right under Article XI, nor
shall the commencement of any Litigation pursuant to this Section 12.6 or
anything set forth in this Section 12.6 restrict or limit the parties’
respective right to terminate this Agreement in accordance with the terms
hereof; it being understood and agreed by the parties, prior to the Closing,
that during the pendency of any Litigation initiated by a party under this
Section 12.6, each of the parties shall maintain their respective rights to
terminate this Agreement under Section 11.1. If any party hereto, prior to the
Closing, brings any Litigation to enforce specifically the performance of the
terms and provisions hereof by any other party (or a Litigation for

 

73



--------------------------------------------------------------------------------

monetary damages as described in the following sentence) and the Outside Date
has not yet passed, the Outside Date shall automatically be extended by (x) the
amount of time during which such Litigation is pending, plus 20 Business Days or
(y) such other time period established by the Delaware Court presiding over such
Litigation. If any party hereto, prior to the Closing, institutes a Litigation
for injunctive relief or specific performance and a court of competent
jurisdiction does not award injunctive relief or specific performance in a final
Order in accordance with this Section 12.6, then such party may institute a
Litigation for monetary damages to the extent damages are available under
Section 11.2. Notwithstanding anything in this Agreement to the contrary, if any
party is awarded injunctive relief or specific performance as a result of which
the Closing actually occurs, such equitable relief shall be such party’s sole
and exclusive remedy under this Agreement solely with respect to failure to
consummate the Closing.

Section 12.7 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
costs and expenses, including, but not limited to, complying with any formal
Request for Additional Information that may be issued under the HSR Act by the
Antitrust Division of the U.S. Department of Justice or the U.S. Federal Trade
Commission or any similar request for additional information that may be issued
by any Governmental Entity pursuant to any Competition/Investment Law in
connection with the transactions contemplated by this Agreement. Notwithstanding
the foregoing or anything to the contrary herein, (x) all filing fees to be paid
in connection with the HSR Act or any other Competition/Investment Law shall be
paid by Buyer and (y) the fees and expenses incurred in connection with the
obligations to obtain D&O Insurance set forth in Section 6.6 shall be paid by
Buyer.

Section 12.8 Schedules. Any exception or qualification set forth on the
Schedules with respect to a particular representation, warranty or covenant
contained in this Agreement shall be deemed to be an exception or qualification
with respect to all other applicable representations, warranties and covenants
contained in this Agreement to the extent that it is readily apparent on the
face of such disclosure that such disclosure is applicable thereto; but shall
not be deemed to constitute an admission by Buyer or the Company, the
Stockholders’ Representative or any Stockholder or to otherwise imply that any
such matter or Contract is material for the purposes of this Agreement and shall
not affect the interpretation of such term for the purposes of this Agreement.
In particular, (a) certain matters may be disclosed on the Schedules that may
not be required to be disclosed because of certain minimum thresholds or
materiality standards set forth in this Agreement, (b) the disclosure of any
such matter does not mean that it meets or surpasses any such minimum thresholds
or materiality standards and (c) no disclosure in the Schedules relating to any
possible breach or violation of any Contract or Law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. In no event shall the listing of such matters in any Schedule be
deemed or interpreted to expand the scope of the Company’s representations and
warranties contained in this Agreement. The section headings in the Schedules
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or

 

74



--------------------------------------------------------------------------------

interpretation of any information disclosed herein or any provision of this
Agreement. All attachments to the Schedules are incorporated by reference into
the Schedule in which they are directly or indirectly referenced. The
information contained in the Schedules is in all events subject to Section 6.5
and the Confidentiality Agreement.

Section 12.9 Governing Law; Submission to Jurisdiction; Selection of Forum. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE IN THE UNITED STATES OF AMERICA, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
Each party hereto agrees that it shall bring any Litigation with respect to any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement and the Ancillary Agreements, exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (unless the Delaware Court of Chancery shall decline to
accept jurisdiction over a particular matter, in which case, in any Delaware
state or federal court within the State of Delaware) (such courts, collectively,
the “Delaware Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement or any of
the Ancillary Agreements (i) irrevocably submits to the exclusive jurisdiction
of the Delaware Courts, (ii) waives any objection to laying venue in any such
action or proceeding in the Delaware Courts, (iii) waives any objection that the
Delaware Courts are an inconvenient forum or do not have jurisdiction over
either party hereto, (iv) agrees that service of process upon such party in any
such action or proceeding shall be effective if notice is given in accordance
with Section 12.1 of this Agreement, although nothing contained in this
Agreement shall affect the right to serve process in any other manner permitted
by Law and (v) agrees not to seek a transfer of venue on the basis that another
forum is more convenient. Notwithstanding anything herein to the contrary,
(i) nothing in this Section 12.9 shall prohibit any party from seeking or
obtaining orders for conservatory or interim relief from any court of competent
jurisdiction and (ii) each party hereto agrees that any judgment issued by a
Delaware Court may be recognized, recorded, registered or enforced in any
jurisdiction in the world and waives any and all objections or defenses to the
recognition, recording, registration or enforcement of such judgment in any such
jurisdiction.

Section 12.10 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF

 

75



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (d) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND EACH ANCILLARY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 12.11 Arbitration.

(a) Notwithstanding anything in this Agreement to the contrary but except to the
extent provided in Section 2.11, all disputes among the parties hereto arising
after the Closing shall, if not otherwise resolved by discussions between such
parties, be submitted to binding arbitration by a panel of three neutral
arbitrators pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b) The parties shall contract with the arbitrators to commence the arbitration
hearing within thirty (30) days of the demand for arbitration pursuant to
Section 12.11(a); provided, however, that if the parties cannot agree on the
arbitrators within such thirty (30) day period, the arbitrators shall be
selected by the New York, New York office of the AAA or, if such office does not
exist or is unable to make the selections, by the office of the AAA nearest to
New York, New York. Each arbitrator shall be a lawyer knowledgeable and
experienced in the applicable Laws concerning the subject matter of the dispute.
In any case no arbitrator shall be an Affiliate, employee, consultant, officer,
director or stockholder of any party hereto, or otherwise have any current or
previous relationship with either the Company, the Stockholders or Buyer or
their respective Affiliates. The governing Law in Section 12.9 shall govern any
such arbitration proceedings. The arbitration shall be held in New York, New
York. Any arbitration award may be entered in and enforced by any court having
jurisdiction.

(c) The arbitrators, by accepting their appointment, undertake to conduct the
process such that the award be rendered within six (6) months of their
appointment. The determination of the majority of the arbitrators as to the
resolution of any dispute or any other decision to be made by the arbitrators
shall be binding and conclusive upon all parties. All rulings of the arbitrators
shall be in writing and shall be delivered to the parties except to the extent
that the Commercial Arbitration Rules of the AAA provide otherwise.

(d) If arbitrated, the arbitrators shall be given the authority to award fees
and costs to the prevailing party or as otherwise determined by the arbitrators.

(e) Except as otherwise determined by the arbitrator pursuant to
Section 12.11(d) or as provided elsewhere in this Agreement, the expenses of any
arbitration shall be borne equally by the parties to such arbitration, provided
that each party shall pay for and bear the cost of its own experts, evidence and
legal counsel.

 

76



--------------------------------------------------------------------------------

Section 12.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which, including those received via facsimile transmission
or email, shall be deemed an original, and all of which shall constitute one and
the same Agreement.

Section 12.13 Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 12.14 No Setoff; No Withholding. There shall be no right of setoff or
counterclaim with respect to any claim, debt or obligation, against payments to
any of Buyer, the Company, the Stockholders’ Representative, holders of Company
Stock Options or the Stockholders or their respective Affiliates under this
Agreement or the Ancillary Agreements. Except to the extent expressly set forth
herein or as required by applicable Law, any and all payments made to the
Stockholders’ Representative, holders of Company Stock Options or Stockholders
under this Agreement (including pursuant to 0) shall be made free and clear of
any deduction or withholding.

Section 12.15 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 12.16 Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, any Ancillary Agreement or any document, certificate
or instrument delivered in connection herewith or therewith, each party hereby
acknowledges and agrees that, except for in the case of fraud, it has no right
of recovery against, and no personal liability shall attach to, the former,
current or future direct or indirect equityholders, directors, officers,
employees, incorporators, agents, attorneys, representatives, Affiliates,
members, managers, general or limited partners or assignees of the Stockholders’
Representative, any Stockholder or any former, current or future direct or
indirect equity holder, director, officer, employee, incorporator, agent,
attorney, representative, general or limited partner, member, manager,
Affiliate, agent, assignee or representative of any of the foregoing
(collectively, the “Seller Affiliates”), through the Stockholders’
Representative, any Stockholder or otherwise, whether by or through attempted
piercing of the corporate, partnership, limited partnership or limited liability
company veil, by or through a claim by or on behalf of Buyer or the Surviving
Corporation or any Buyer Indemnified Party against the Stockholders, the
Stockholders’ Representative or the Seller Affiliates by the enforcement of any
assessment or by any legal or equitable Litigation, by virtue of any Law, or
otherwise, except for Buyer’s rights to recover from the Stockholders (but not
any of the other Seller Affiliates) under and to the extent expressly provided
for in this Agreement or any Ancillary Agreement, subject

 

77



--------------------------------------------------------------------------------

to the limitations described herein. Except with regard to fraud, recourse
against either the Stockholders or Buyer under this Agreement (subject to the
limitations described herein) shall be the sole and exclusive remedy of Buyer
and any other Person against the Stockholders, the Stockholders’ Representative
or any Seller Affiliate in respect of any Losses, liabilities or obligations
arising under, or in connection with, this Agreement, any Ancillary Agreement or
any document, certificate or instrument delivered in connection herewith or
therewith, or the transactions contemplated hereby or thereby. Buyer hereby
covenants and agrees, on behalf of itself and its Affiliates and
Representatives, that it and they shall not institute, and it and they shall
cause their respective Affiliates not to institute, any Litigation or bring any
other claim arising under, or in connection with, this Agreement, any Ancillary
Agreement or any document, certificate or instrument delivered in connection
herewith or therewith, or the transactions contemplated hereby or thereby
against the Stockholders, the Stockholders’ Representative or any Seller
Affiliates except for claims against the Stockholders pursuant to the express
terms of this Agreement subject to the limitations described herein.
Notwithstanding anything to the contrary herein but except solely with respect
to Section 12.19(e), from and after the Closing, in no event shall Buyer, the
Stockholders, the Stockholders’ Representative or any other Person be liable for
any punitive damages as a result of or in connection with the execution,
delivery, breach or performance (or failure to perform) this Agreement, any
Ancillary Agreement or any document, certificate or instrument delivered in
connection herewith or therewith, or the transactions contemplated hereby or
thereby.

Section 12.17 Service of Process. Service upon any party hereto of any notice,
process, motion or other document in connection with Litigations relating in any
with or to this Agreement or the subject matter hereof may be effectuated by
service upon such party at the address set forth in Section 12.1 hereof or such
other address as provided to each other party in accordance with the notice
provisions set forth in Section 12.1 hereof at least ten (10) days prior to such
change in address; provided that if such party changes its address and fails to
provide notice as set forth in this Section 12.17, then service upon such party
may be effected by service upon (i) such attorney with an office in New York,
New York, as agent for such party, as may be specified by such party by notice
to the other party hereto or (ii) by personal service or in the same manner as
notices are to be given pursuant to Section 12.1 or any other manner permitted
by Law. Each of the parties to this Agreement expressly and irrevocably agrees
that service in accordance with this Section 12.17 will be effective and
sufficient service of process. Nothing herein shall affect the right to serve
process in any other manner permitted by applicable Law; it being agreed and
understood, however, that no Person shall be obligated to serve process in any
other way than as provided herein.

Section 12.18 Currency. Notwithstanding anything to the contrary herein, all
payments required to be made hereunder, or as a result of a breach or violation
hereof, shall be made in United States dollars, and, when any amount is paid
with respect to the foregoing such amount shall be the United States dollar
amount thereof on the applicable date of funding regardless of the amount or
type of currency necessary to be exchanged or converted in order to satisfy, pay
or fund such amount in United States dollars.

 

78



--------------------------------------------------------------------------------

Section 12.19 Stockholders’ Representative.

(a) The Stockholders hereby irrevocably appoint the Stockholders’ Representative
as the exclusive proxy, representative, agent and attorney-in-fact of each of
the Stockholders for all purposes under this Agreement, with full power of
substitution, to make all decisions and determinations and to act and execute,
deliver and receive all documents, instruments and consents on behalf of such
Stockholders at any time, in connection with, and that may be necessary or
appropriate to accomplish the intent and implement the provisions of, this
Agreement and the Ancillary Agreements contemplated hereunder, and to facilitate
the consummation of the Merger, and in connection with the activities to be
performed by or on behalf of the Stockholders under this Agreement and the
Ancillary Agreements, and each other agreement, document, instrument or
certificate referred to herein or therein (including in connection with any and
all claims for indemnification brought pursuant to this Agreement or the
Ancillary Agreements). The Stockholders’ Representative may resign by providing
thirty (30) days’ prior written notice to each Stockholder and Buyer. Upon the
resignation of the Stockholders’ Representative, such Stockholders who,
immediately prior to the Effective Time, held a majority of the Company Stock
shall appoint a replacement Stockholders’ Representative to serve in accordance
with the terms of this Agreement, provided, that if the holders of a majority of
the Company Stock fail to appoint a replacement Stockholder Representative in
accordance with the preceding clause of this sentence within forty-five
(45) days of such Stockholders’ Representative resigning or becoming unable to
serve, then Buyer shall have the right to replace the Stockholder’
Representative who shall serve until a successor is duly appointed by a majority
of the Stockholders party to this Agreement. The Stockholders’ Representative
shall have no other duties or obligations, at law, in equity, by contract or
otherwise, to act on behalf of any Stockholder, except for those duties or
obligations expressly set forth in this Agreement. The appointment as
Stockholders’ Representative shall not be deemed to create any partnership or
other fiduciary or similar relationship between the Stockholders’ Representative
or any Stockholder.

(b) Without limiting the generality of the foregoing, the Stockholders’
Representative shall be granted the power to take any of the following actions
on behalf of such Stockholders: (i) to execute and deliver this Agreement and
the Ancillary Agreements (in each case, with such modifications or changes
therein as to which the Stockholders’ Representative, in his, her or its sole
discretion, shall have consented) and to agree to such amendments or
modifications thereto as the Stockholders’ Representative, in his, her or its
sole discretion, may deem necessary or desirable; (ii) to give and receive
notices, communications and consents under this Agreement or the Ancillary
Agreements; (iii) to receive and distribute payments pursuant to this Agreement
or the Ancillary Agreements; (iv) to resolve any disputes under, or waive any
provision of, this Agreement or the Ancillary Agreements; (v) to authorize
delivery to any Indemnified Party of cash or other property from the General
Escrow Account or Merger Consideration Escrow Account pursuant to this Agreement
or the Escrow Agreement; (vi) to assert any claim or institute any Litigation;
(vii) to investigate, defend, contest or litigate any Litigation initiated by
any Person against the Stockholders’ Representative or the General Escrow
Amount; (viii) to receive process on behalf of any or all such Stockholders in
any such Litigation; (ix) to negotiate, enter into settlements and comprises of,
resolve and comply with orders of courts and awards of arbitrators or other

 

79



--------------------------------------------------------------------------------

third party intermediaries with respect to any disputes arising under this
Agreement or the Ancillary Agreements and with respect to indemnification claims
under this Agreement or the Ancillary Agreements; (x) to agree to any offsets or
other additions or subtractions of amounts to be paid under this Agreement or
the Ancillary Agreements; (xi) to cause the General Escrow Amount and the Merger
Consideration Escrow Amount to be invested in accordance with the terms and
conditions of the Escrow Agreement, it being understood and agreed that in no
event shall the Stockholders’ Representative be deemed to be providing
investment advice with respect to the investment of any such funds, nor shall it
have any liability for any loss incurred in connection with the investment of
the General Escrow Amount or the Merger Consideration Escrow Amount; (xii) to
finalize any post-Closing adjustment of the Merger Consideration; (xiii) to
distribute any amounts to the Fully Diluted Common Holders after the Closing
Date pursuant to this Agreement (including Section 2.11, Section 2.12,
Section 2.13, Section 8.5, and Article X) or the Escrow Agreement (after paying
any portions thereof to recipients of bonus payments) and (xiv) to make,
execute, acknowledge and deliver all such other agreements, guarantees, orders,
receipts, endorsements, notices, requests, instructions, certificates, stock
powers, letters and other writings, and, in general, to do any and all things
and to take any and all actions that the Stockholders’ Representative, in his,
her or its sole discretion, may consider necessary or proper or convenient in
connection with or to consummate the Merger and carry out the activities
described in this Agreement and the Ancillary Agreements. The Stockholders’
Representative shall not be responsible for any Loss suffered by, or liability
of any kind to, such Stockholders arising out of any act done or omitted by the
Stockholders’ Representative in connection with the acceptance or administration
of the Stockholders’ Representative’s duties hereunder, except to the extent
such act or omission constitutes gross negligence or willful misconduct.

(c) Such appointment of the Stockholders’ Representative by the Stockholders is
coupled with an interest and may not be revoked in whole or in part (including,
upon the death or incapacity of any such Stockholder). Such appointment is
binding upon the heirs, executors, administrators, estates, personal
representatives, successors and assigns of each such Stockholder. All decisions
of the Stockholders’ Representative are final and binding on all of the
Stockholders, and shall be deemed authorized, approved, ratified and confirmed
by the Stockholders, having the same force and effect as if performed by, or
pursuant to the direct authorization of, the Stockholders, and no Stockholder
shall have any right to challenge or otherwise question any such action,
decision or instruction. Each Stockholder hereby waives any and all defenses
which may be available to contest, negate or disaffirm any action of the
Stockholders’ Representative taken in connection with the authority granted by
this Agreement.

(d) The Stockholders’ Representative shall receive no compensation for service
as such, but shall be entitled to hold the Reserve Amount, and to use all or a
portion of the Reserve Amount to satisfy its payment obligations under this
Agreement or any Ancillary Agreement and to reimburse itself for any and all
expenses, charges and liabilities, including reasonable attorneys’ fees incurred
by the Stockholders’ Representative in the performance or discharge of its
duties pursuant to this Section 12.19; provided, however, the Stockholders’
Representative shall be entitled to hire counsel, accountants, tax preparers and
other advisors and experts to assist or advise it in

 

80



--------------------------------------------------------------------------------

connection with the performance of its rights or obligations pursuant to this
Section 12.19 or under the Escrow Agreement, and all such reasonable expenses
incurred by the Stockholders’ Representative, including expenses relating to any
such counsel, accountant, tax preparer, advisor or expert, shall be reimbursed
using the Reserve Amount.

(e) The Stockholders shall indemnify on a several, but not joint basis (on a pro
rata basis, in proportion to their respective share of the Merger Consideration)
the Stockholders’ Representative for, and shall hold the Stockholders’
Representative harmless against, any damage, loss, charge, liability, claim,
demand, action, suit, judgment, settlement, award, interest, penalty, fee, cost
and expense (including reasonable attorneys’ fees and disbursements) incurred by
the Stockholders’ Representative or any of its Affiliates and any of their
respective managers, directors, officers, employees, agents, members, partners,
stockholders, consultants, attorneys, accountants, advisors, brokers,
representatives or controlling persons, in each case relating to the
Stockholders’ Representative’s conduct or role as Stockholders’ Representative,
other than damages, losses, charges, liabilities, claims, demands, actions,
suits, judgments, settlements, awards, interest, penalties, fees, costs and
expenses that have been finally determined by a court of competent jurisdiction
to have primarily resulted from the Stockholders’ Representative’s fraud or
willful misconduct in connection with its performance under this Agreement. This
indemnification shall survive the termination of this Agreement. The
Stockholders’ Representative shall have the right to cause the satisfaction of
some or all of such indemnification obligations using any then available
proceeds contained in the Reserve Amount. The Stockholders’ Representative may,
in all questions arising under this Agreement, rely on the advice of counsel,
advisor or expert, and for anything done, omitted or suffered in good faith by
the Stockholders’ Representative in accordance with such advice, and the
Stockholders’ Representative shall not be liable to the Stockholders or any
other person in connection therewith. In no event shall the Stockholders’
Representative be liable hereunder or in connection herewith for any
consequential, indirect, incidental, special, unforeseen, exemplary or punitive
damages, including diminution of value, loss of business or reputation or
opportunity, and in particular, without limitation, no “multiple of profits” or
“multiple of cash flow” or similar valuation methodology shall be used in
calculating the amount of Losses. The Stockholders’ Representative shall not be
liable to any Stockholder for any action taken or omitted by the Stockholders’
Representative under this Agreement, the Escrow Agreement or any other document
executed or delivered hereunder, or in connection therewith, except that the
Stockholders’ Representative shall not be relieved of any liability imposed by
law to the extent it is finally determined to have primarily resulted from fraud
or willful misconduct of the Stockholders’ Representative.

(i) Under no circumstances does Buyer have any obligations with regard to any
Stockholder, the Stockholders’ Representative or any Affiliates of any
Stockholder or the Stockholders’ Representative, except payment of amounts set
forth herein not to exceed the Base Enterprise Value plus the Milestone
Payments, if payable.

 

81



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above, with Endo Guarantor a party to this
Agreement solely for purposes of Section 6.10 hereof.

 

DAVA PHARMACEUTICALS, INC. By:  

/s/ Lewis Tepper

Name:   Lewis Tepper Title:   General Counsel, Chief Operating Officer,
Treasurer and Secretary GENERICS INTERNATIONAL (US), INC. By:  

/s/ Rajiv De Silva

Name:   Rajiv De Silva Title:   President and Chief Executive Officer GENERICS
MERGER SUB INC. By:  

/s/ Rajiv De Silva

Name:   Rajiv De Silva Title:   President and Chief Executive Officer SOLELY FOR
PURPOSES OF SECTION 6.10 HEREOF ENDO PHARMACEUTICALS INC. By:  

/s/ Rajiv De Silva

Name:   Rajiv De Silva Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

STOCKHOLDERS’ REPRESENTATIVE: DAVA SR, LLC: By:  

/s/ Lewis Tepper

Name:   Lewis Tepper Title:   Member



--------------------------------------------------------------------------------

STOCKHOLDERS GUGGENHEIM PHARMA INVESTOR, LLC BY:   GUGGENHEIM CAPITAL, LLC, its
Manager By:  

/s/ Christopher Antonow

Name:   Christopher Antonow Title:   Assistant Secretary GUGGENHEIM PHARMA
INVESTOR II, LLC BY:   GUGGENHEIM CAPITAL, LLC, its Manager By:  

/s/ Christopher Antonow

Name:   Christopher Antonow Title:   Assistant Secretary GPI3, LLC BY:   TEK
FINANCIAL, LLC, its Manager By:  

/s/ John T. Griffin

Name:   John T. Griffin Title:   Authorized Signatory DAVA PARTNERS LLC BY:  
Its Managing Member



--------------------------------------------------------------------------------

EVANSIC INTERNATIONAL LIMITED FOR AND ON BEHALF OF: HELVETICA DIRECTORS INC. By:
 

/s/ Kelvin Mitchell

Name:   Kelvin Mitchell Title:   Authorized Signatory RENOVATIO PHARMA LTD. By:
 

/s/ John Terry

Name:   John Terry Title:   Chief Operating Officer



--------------------------------------------------------------------------------

[INDIVIDUAL STOCKHOLDERS PARTY HERETO]



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

In this Appendix, and in the Agreement and the other Appendices and Schedules
thereto, unless the context otherwise requires, the following terms shall have
the meanings assigned below and the terms listed in the chart below shall have
the meanings assigned to them in the Section set forth opposite to such term
(unless otherwise specified, section references in this Appendix are to Sections
of this Agreement):

 

Term:

   Section:  

280G Waived Amounts

     7.1(c)   

AAA

     12.11(a)   

Acquisition Proposal

     6.8   

Aggregate Common Equity Amount

     2.8(b)   

Agreement

     Preamble   

Appraisal Shares

     2.10   

Audited Financial Statements

     4.9(a)   

Base Enterprise Value

     2.8(b)   

Benefit Plans

     4.13(a)   

Buyer

     Preamble   

Buyer Indemnified Parties

     10.3   

Buyer Non-Governmental Consents

     5.5(b)   

Buyer Payments

     7.1(c)   

Buyer Plans

     7.1(a)   

Buyer Regulatory Approvals

     5.5(a)   

Cap

     10.5(a)(i)   

Certificate of Incorporation

     2.8(e)(i)   

Certificate of Merger

     2.3   

Claim Notice

     10.8(a)   

Closing

     2.2   

Closing Date

     2.2   

Closing Statement

     2.11(a)   

Company

     Preamble   

Company Non-Governmental Consents

     4.5(b)   

Company Regulatory Approvals

     4.5(a)   

Company Regulatory Authorizations

     4.26(a)   

Company Stock

     Recitals   

Compensatory Payment Schedule

     2.8(d)   

Conclusive Closing Statement

     2.11(c)   

Confidential Information

     6.5(b)   

Continuation Period

     7.1(a)   

Continuing Employees

     7.1(a)   

Covered Losses

     6.6(c)   

Covered Persons

     6.6(a)   

D&O Insurance

     6.6(d)   

 

A-1



--------------------------------------------------------------------------------

Deductible Amount

     10.5(a)(i)   

Delaware Courts

     12.9   

Direct Claim

     10.9   

Disputed Items

     2.11(b)   

Disqualified Individual

     7.1(c)   

Effective Time

     2.3   

Employment Agreements

     4.13(a)   

Environmental Laws

     4.20(a)   

Escrow Agent

     2.12   

Escrow Agreement

     2.12   

Estimated Net Funded Indebtedness

     2.8(a)   

Estimated Net Working Capital

     2.8(a)   

Estimated Net Working Capital Deficiency Amount

     2.8(a)   

Estimated Net Working Capital Excess Amount

     2.8(a)   

Estimated Transaction Related Expenses

     2.8(a)   

Final Net Funded Indebtedness

     2.11(d)(ii)(D)   

Final Net Working Capital Deficiency Amount

     2.11(d)(ii)(C)   

Final Net Working Capital Excess Amount

     2.11(d)(ii)(B)   

Final Payment Amount

     2.11(d)(ii)(A)   

Final Transaction Related Expenses

     2.11(d)(ii)(E)   

Financial Statements

     4.9(a)   

Fully Diluted Common Holders

     2.8(b)   

Fundamental Representations

     10.1(a)   

Fundamental Representations of Buyer

     10.1(b)   

General Escrow Account

     2.12   

General Escrow Account Indemnification Payment

     10.10(a)   

General Escrow Amount

     2.12   

Indemnified Party

     10.5(b)   

Indemnifying Party

     10.7   

Insurance Policies

     4.18   

Leased Real Property

     4.16(a)   

Leases

     4.16(a)   

Litigation

     4.10(a)   

Litigations

     4.10(a)   

Losses

     10.6(b)   

Material Contracts

     4.15(a)   

Merger

     Recitals   

Merger Consideration Adjustment Amount

     2.11(d)(ii)   

Merger Consideration Amount Surplus

     2.11(e)   

Merger Consideration Escrow Account

     2.12   

Merger Consideration Escrow Amount

     2.12   

Merger Sub

     Preamble   

Methotraxate

     2.13(a)   

Methotrexate Milestone Payment

     2.13(a)   

Methotrexate Milestone Payment Date

     2.13(a)   

Methotrexate Sales Amount

     2.13(a)   

 

A-2



--------------------------------------------------------------------------------

Non-Dispute Notice

     2.11(e)(i)   

Non-Governmental Consents

     5.5(b)   

Organizational Documents

     4.1(b)   

Outside Date

     11.1(b)   

Payoff Amount

     9.2(g)   

Payoff Letter

     9.2(g)   

Pension Plan

     4.13(d)   

Post-Closing Tax Return

     8.1(c)   

Projections

     10.2(c)   

Regulatory Approvals

     5.5(a)   

Reserve Amount

     2.8(b)   

Resolution Period

     2.11(b)   

Section 262

     2.10   

Seller Affiliates

     12.16   

Seller Dispute Notice

     2.11(b)   

Stockholder Indemnified Parties

     10.4   

Stockholders

     Recitals   

Stockholders’ Representative

     Preamble   

Subject Party

     6.6(c)   

Survival Date

     10.1(a)   

Surviving Corporation

     2.1   

Tax Claim Notice

     8.4   

Tax Matter

     8.4   

Tax Survival Date

     10.1(a)   

Third-Party Claim

     10.8(a)   

Top Ten Customers

     4.25(a)   

Top Ten Suppliers

     4.25(b)   

Treasury Stock

     2.9(b)   

Unaudited Financial Statements

     4.9(a)   

“Accounting Principles” means the principles and calculations set forth on
Schedule A.

“Affiliate” means, with respect to any subject Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
subject Person as of the date on which, or at any time during the period for
which, the determination of affiliation is being made. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities or by contract or otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504(a) of
the Code (or any similar combined, consolidated, or unitary group defined under
state, local or foreign income tax law).

 

A-3



--------------------------------------------------------------------------------

“Agreed Claim” means, collectively, claims for Losses of the nature described in
Section 10.11(a)(i) or Section 10.11(a)(ii).

“Ancillary Agreements” shall mean the Escrow Agreement from and after its
execution.

“ANDA” shall mean an Abbreviated New Drug Application (as defined in and
regulated under the FDCA, as amended, and the rules and regulations promulgated
thereunder), including all applications therefor, and all amendments,
modifications, supplements and updates to such ANDA.

“Books and Records” means all books, ledgers, files, reports, plans, records,
documents, instruments, manuals and other materials (in any form or medium) of,
or maintained for, the applicable Person. Unless the express context otherwise
requires, the term “Books and Records” means the “Books and Records” of the
Company and its Subsidiaries.

“Business Day” means a day other than any day on which banks are authorized or
obligated by Law or executive order to close in New York, New York.

“Business Partner” shall mean any Person that manufactures, develops or
distributes the Business Products pursuant to any development,
commercialization, manufacturing, supply or other collaboration arrangement with
the Company or any of its Subsidiaries.

“Business Products” shall mean all products and services currently, or at any
time prior to the Closing, manufactured, made, designed, maintained, supported,
developed, sold, licensed, marketed, or otherwise distributed or provided by or
for the Company or any of its Subsidiaries (including all versions and releases
thereof, whether already distributed or provided or under development), together
with any related materials, information or data, including, the names, numbers
(e.g., part numbers) and packaging associated with such products and services.

“Buyer’s Knowledge” means the actual knowledge, after due inquiry, of any of the
following individuals: Rajiv De Silva and Caroline B. Manogue, Esq.

“Closing Date Cash” means the sum of the fair market value (expressed in United
States dollars) of all cash, cash equivalents and marketable securities of any
kind (including, all cash in bank accounts and cash on hand, restricted cash,
cash on deposit, cash deposited with third parties) of the Company and its
Subsidiaries as of 11:59 p.m., Eastern time on the Closing Date. Cash or cash
equivalents received through 11:59 p.m., Eastern time, on the Closing Date
(including cash in transit, such as wires or checks received through 11:59 p.m.,
Eastern time, on the Closing Date in any bank accounts or lockbox accounts of
the Company or any of its Subsidiaries on the Closing Date or otherwise
received, or other items otherwise convertible into cash, in each case, through
11:59 p.m., Eastern time, on the Closing Date) shall be included as Closing Date
Cash. Such cash to be included in Closing Date Cash shall not include any cash,
cash in transit or other items otherwise convertible into cash received by or
channeled through accounts of Company or any of its Subsidiaries solely as a
result of the transactions contemplated by the Agreement.

 

A-4



--------------------------------------------------------------------------------

“Closing Date Funded Indebtedness” shall mean, without duplication, the
obligations of the Company and its Subsidiaries outstanding and unpaid
immediately prior to the Closing (excluding any undrawn amounts under credit
lines or revolving (or similar) credit facilities, and excluding any
indemnification or contingent obligations not then owing) under any Funded
Indebtedness.

“Closing Debt to be Discharged” means the Closing Date Funded Indebtedness set
forth on Schedule C.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means the Class A Common Stock of the Company, par value $0.01
per share.

“Common Stock Conversion Amount” means, in respect of each share of Common Stock
(or share of Common Stock issuable upon exercise of a Company Stock Option), the
quotient obtained by dividing (i) the sum of (x) the Aggregate Common Equity
Amount plus (y) the aggregate exercise price of all Company Stock Options with
respect to which such payment is required to be made by (ii) the Fully Diluted
Share Number.

“Company Charter” means the Fourth Amended and Restated Certificate of
Incorporation of the Company, dated January 25, 2013.

“Company Intellectual Property Rights” means all Intellectual Property Rights
owned in whole or in part by the Company or any of its Subsidiaries.

“Company Stock Option” means any outstanding stock option granted by the Company
pursuant to the Amended 2004 Stock-Based Incentive Plan and the applicable award
agreement thereunder or pursuant to any other Benefit Plan or Employment
Agreement.

“Company Tax Benefits” means the items (and the amounts thereof (or, to the
extent such amounts are not known, good faith estimates of such amounts)) set
forth on Schedule D, provided that (i) the amount of any compensation item shall
be reduced by the amount of any employer-level Taxes payable by the Company or
any of its Subsidiaries in respect of such item and (ii) on or prior to the
Closing, the Company establishes through an opinion of counsel or other means
reasonably satisfactory to the Buyer (which shall include the judgment, without
need for a formal written opinion, of the Company’s regular outside tax return
preparers) that there is “more likely than not authority” (within the meaning of
Treasury Regulations § 1.6662-4(g)(4)) that each such item in the amount set
forth on Schedule D is properly deductible by the Company or its Subsidiaries in
taxable periods (or portions thereof) of the Company or its Subsidiaries ending
on the Closing Date.

“Compensatory Payment” means any payment made as a result of or in connection
with the consummation of the transactions contemplated hereby that is
(i) properly treated as a compensation expense of the Company or any of its
Subsidiaries for tax purposes and (ii) that is identified as a “Compensatory
Payment” (a) on the Compensatory Payment Schedule in accordance with
Section 2.8(d), or (b) if such payment is required to be made after the Closing
Date, in a written notice (1) that sets forth the Person to whom such
Compensatory Payment is to be made and (2) that is provided by the Stockholders’
Representative to the Person otherwise required to make such payment at least
two (2) Business Days prior to the date on which such payment is required to be
made.

 

A-5



--------------------------------------------------------------------------------

“Competition/Investment Law” means any Law that is designed or intended to
prohibit, restrict or regulate foreign investment or mergers or acquisitions,
antitrust, monopolization, restraint of trade or competition, including the HSR
Act.

“Confidentiality Agreement” means the confidentiality agreement between Endo
Pharmaceuticals Inc. and DAVA Pharmaceuticals, Inc., dated November 22, 2013.

“Contract” means any written, or legally binding oral, agreement, contract,
lease, sublease, mortgage, deed of trust, indenture, license, note, loan,
franchise, option, warrant, purchase order, arrangement, letters of credit,
guarantee, commitment or obligation, including all amendments, modifications and
supplements.

“DGCL” means the General Corporation Law of the State of Delaware.

“Dollars” or “$” means the lawful currency of the United States of America.

“Employees” means (a) each person who as of immediately prior to the Closing is
an active employee of the Company or any of its Subsidiaries, including
employees on vacation or on a regularly scheduled day off from work (including
for jury service or military service duty); and (b) each employee of the Company
or any of its Subsidiaries who is on short-term disability, long-term disability
or leave of absence as of immediately prior to the Closing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business, whether or not incorporated,
which together with the Company would be deemed to be a “single employer” within
the meaning of Section 414 of the Code.

“FDA” means the United States Food and Drug Administration.

“FDCA” means the federal Food, Drug and Cosmetic Act of 1938.

“Final Amounts” means collectively, those amounts defined in Sections
2.11(d)(ii)(B)-(D).

“Fundamental Survival Date” means the date that is four (4) years from the
Closing Date.

“Funded Indebtedness” means, collectively, with respect to the Company and its
Subsidiaries on a consolidated basis, without duplication, the sum of all
amounts owing by the Company or any of its Subsidiaries to repay in full amounts
due and terminate all obligations (other than indemnity obligations that are not
owing or outstanding) with respect to (i) all indebtedness for borrowed money of
the Company or any of its Subsidiaries, and all obligations evidenced by bonds,
debentures, notes or other similar instruments, (ii) all obligations under
acceptance credit, letters of credit or similar facilities, in each case to the
extent drawn, (iii) all obligations under capital or direct financing leases and
purchase money financing (in each case

 

A-6



--------------------------------------------------------------------------------

other than with respect to operating leases, trade payables, accrued expenses,
current accounts and obligations incurred in the ordinary course of the
applicable Person’s business), (iv) all obligations issued or assumed as the
deferred purchase price of, or a contingent payment for, property, assets,
services or securities, including any deferred acquisition purchase price (but
excluding trade accounts payable arising in the ordinary course of business
consistent with past practice), (v) obligations that are secured by any Lien on
property owned or acquired, whether or not the obligations secured thereby have
been assumed, (vi) all amounts payable to Renovatio Pharma Ltd and Chemo
Lifesciences Ltd., (vii) all amounts set forth on Schedule F classified as
contingent liabilities on the most recent Financial Statements and (viii) all
guarantee or keep well obligations in respect of obligations of the kind
referred to in clauses (i) through (vi) above, including, in each case, accrued
and unpaid interest on any of the foregoing and any breakage costs, penalties,
additional interest, premiums, fees and other costs and expenses associated with
prepayment or redemption of any of the foregoing; provided, that, none of the
following obligations (nor any guarantee or keep well obligation in respect
thereof) or any accrued and unpaid interest on any of the foregoing or any
breakage costs, penalties, additional interest, premiums, fees or other costs
and expenses associated with the prepayment or redemption of any of the
foregoing shall constitute “Funded Indebtedness”: (I) Funded Indebtedness of the
Company or any of its Subsidiaries owed to the Company or any of its
Subsidiaries, or (II) Funded Indebtedness in the form of customary obligations
under indemnification, non-compete, consulting, customary indemnification
obligations to purchasers in connection with dispositions or divestitures, or
other similar arrangements, in each case that are not incurred in connection
with indebtedness for borrowed money; provided, further that for the avoidance
of doubt, Funded Indebtedness shall exclude the amount of the Transaction
Related Expenses. A schedule of Funded Indebtedness, as of the date hereof, is
set forth on Schedule B.

“Fully Diluted Share Number” means the sum of (i) the number of shares of Common
Stock outstanding immediately prior to the Effective Time (other than shares of
Common Stock to be cancelled pursuant to Section 2.9(b)) and (ii) the number of
shares of Common Stock issuable upon the exercise in full of the Company Stock
Options outstanding immediately prior to the Effective Time.

“GAAP” means United States generally accepted accounting principles,
consistently applied during the periods involved.

“General Survival Date” means the date that is two (2) years from the Closing
Date.

“Good Manufacturing Practices” means the then current standards for the
manufacture, processing, packaging, testing, transportation, handling and
holding of drug products and components of drug products, as set forth in the
FDCA, and applicable regulations and guidance promulgated thereunder, as amended
from time to time, and such standards of good manufacturing practices as are
required by other organizations and Governmental Entities in any other
countries, including applicable regulations or guidelines from the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use in which the products of the Company, any
Subsidiary of the Company or any Business Partner are sold or intended to be
sold, to the extent such standards are not less stringent than in the United
States.

 

A-7



--------------------------------------------------------------------------------

“Governmental Authorizations” means all licenses, permits, certificates, grants,
franchises, waivers, consents and other similar authorizations or approvals
issued by or obtained from a Governmental Entity or any securities exchange.

“Governmental Entity” means any United States or foreign federal, state,
provincial or local government or other political subdivision thereof, any
entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of any such government or political
subdivision, and any supranational organization of sovereign states exercising
such functions for such sovereign states.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Intellectual Property Rights” means all intellectual property rights and rights
in confidential information of any kind and description throughout the world,
including all U.S. and foreign: (i) trademarks, service marks, names, corporate
names, trade names, domain names, logos, slogans, proprietary rights in trade
dress and packaging and other similar designations of source or origin, together
with the goodwill associated with any of the foregoing; (ii) copyrights and
copyrightable subject matter; (iii) patents, including any extensions, invention
disclosures, reexaminations and reissues, divisionals, substitutions,
extensions, continuations and continuations-in-part; (iv) proprietary
information including information protected by the Uniform Trade Secrets Act or
similar legislation and all other confidential information, ideas, know-how,
inventions, proprietary processes, and methodologies; and (v) all registrations
and applications for any of the foregoing.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge of the Company” means the actual knowledge after due inquiry of any
of the individuals set forth in Schedule K.

“Law” means any national, federal, territorial, state, provincial, regional,
county, municipal, local or foreign constitution, law, statute, ordinance, rule,
regulation, regulatory requirement, code, Order, judgment, injunction, permit,
directive, ruling, decree or other requirement enacted, issued, promulgated,
enforced or entered by a Governmental Entity or securities exchange.

“Lien” means any charge, mortgage, pledge, security interest, lien, or
encumbrance, other than those that customarily arise under securities Laws in
private transactions.

“Liens for Borrowed Money” means any Liens in connection with the Closing Debt
to be Discharged.

“Limited Transfer Liens” means (a) preemptive rights, subscription rights,
transfer restrictions, rights of first refusal or offer, and other similar
restrictions set forth in the Organizational Documents of the issuer of the
applicable securities; (b) restrictions on sale, transfer, assignment, pledge or
hypothecation imposed by applicable securities Laws; and (c) Liens for Borrowed
Money.

 

A-8



--------------------------------------------------------------------------------

“Losses” means any damages, losses, charges, liabilities, claims, demands,
actions, suits, judgments, settlements, awards, interest, penalties, fees, costs
and expenses (including reasonable attorneys’ fees, costs and other
out-of-pocket expenses incurred in investigating, preparing or defending any of
the foregoing).

“Merger Consideration” means the Base Enterprise Value plus the Methotrexate
Milestone Payment (if payable).

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that is materially adverse to the financial condition or
results of operations of the Company and its Subsidiaries taken as a whole;
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been a Material Adverse Effect: (a) any
failure by the Company or any of its Subsidiaries to meet any internal or
published projections, forecasts, or revenue or earnings predictions, provided
that the underlying causes of such exceptions shall not be excluded; (b) any
adverse change, effect, event, occurrence, state of facts or development to the
extent attributable to the announcement, pendency or consummation of the
transactions contemplated by this Agreement or any of the Ancillary Agreements
(including any disruption in supplier, distributor, partner or similar
relationships or any loss of employees) (for the avoidance of doubt, nothing in
this clause (b) shall prevent the consequences of any violation of the Company’s
representations in Section 4.6 from being considered in the determination of
whether a Material Adverse Effect exists); (c) any adverse change, effect,
event, occurrence, state of facts or development attributable to conditions
affecting (i) the generics pharmaceutical industry or (ii) national economy;
(d) any adverse change, effect, event, occurrence, state of facts or development
resulting from or relating to the forbearance by the Company from taking any
action that would be in the ordinary course of business consistent with past
practice but is expressly prohibited under this Agreement and is not taken
because the Buyer has withheld its consent after such consent was requested in
writing by the Stockholders’ Representative (for the avoidance of doubt, nothing
in this clause (d) shall excuse the consequences of any violation of the
Company’s representations in Section 4.6 from being considered as having a
Material Adverse Effect); (e) any adverse change, effect, event, occurrence,
state of facts or development arising from or relating to any change in
accounting requirements or principles or any change in any Laws, or the
interpretation or enforcement thereof; (f) any adverse change, effect, event,
occurrence, state of facts or development arising in connection with natural
disasters or acts of nature, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing or
underway as of the date hereof; or (g) any change in political regimes,
conditions or climate whether in the United States or any other country or
jurisdiction; provided, that the exceptions above shall apply only to the extent
such change, effect, event, occurrence, state of facts or development referred
to in such exception does not have a disproportionate impact on the Company and
its Subsidiaries, taken as a whole, relative to other Persons operating in the
industries in which the Company and its Subsidiaries operate. References in this
Agreement to Dollar amount thresholds shall not be deemed to be evidence of a
Material Adverse Effect or materiality.

“Net Funded Indebtedness” means the amount equal to Closing Date Funded
Indebtedness minus Closing Date Cash.

 

A-9



--------------------------------------------------------------------------------

“Net Working Capital” has the meaning set forth in Schedule A.

“Neutral Arbitrator” means BDO USA, LLP or any other independent accounting firm
as Buyer and the Stockholders’ Representative may agree.

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Entity.

“Permitted Liens” means (a) Liens that secure obligations reflected as
liabilities in any Financial Statements and any other Liens reflected or
reserved against or otherwise disclosed in the balance sheet that is a part of
the Unaudited Financial Statements, (b) landlords’, lessors’, mechanics’,
materialmen’s, warehousemen’s, carriers’, workers’, or repairmen’s Liens or
other similar Liens arising or incurred in the ordinary course of business,
(c) Liens for Taxes, assessments and other governmental charges not yet due and
payable or being contested in good faith by appropriate Litigations for which
adequate reserves have been established in accordance with GAAP, (d) Liens
created by this Agreement or any of the Ancillary Agreements, or in connection
with the transactions contemplated hereby by Buyer, (e) Limited Transfer Liens,
and any other Liens on assets that do not, individually or in the aggregate,
materially affect the value of, or materially impair the existing use of, such
asset in the ordinary course of business consistent with past practices of the
Company or any of its Subsidiaries.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a Governmental Entity, a trust or other entity or
organization.

“Pre-Closing Tax Period” means (a) any taxable period ending on or prior to the
Closing Date and (b) in the case of a Straddle Period, the portion of such
period up to and including the Closing Date.

“Preferred Stock” means the preferred stock of the Company, par value of $0.01
per share.

“Regulatory Authority” shall mean the FDA or any counterparty of the FDA outside
the United States (e.g. the European Medicines Agency), or any other
supranational (e.g., the European Commission, the European Chemicals Agency, the
Counsel of the European Union or the European Agency for the Evaluation of
Medical Products), national, regional, federal, state, provincial or local
regulatory agency department, bureau, commission, counsel or other Governmental
Entity, regulating or otherwise exercising authority over the research,
development, clinical testing, manufacture, distribution, import, export,
marketing, storage, transportation, use or sale of the products of the Company.

“Regulatory Authorizations” shall mean all pending or complete approvals,
clearances, authorizations, registrations, certifications, licenses and permits
granted by any Regulatory Authority.

“Representative” or “Representatives” means, with respect to a particular
Person, any director, member, limited or general partner, equity holder,
officer, employee, agent, consultant, advisor or other representative of such
Person, including outside legal counsel, accountants and financial advisors.

 

A-10



--------------------------------------------------------------------------------

“Stockholder Consent” means an irrevocable stockholder written consent, the form
of which is attached hereto as Exhibit B.

“Stockholders Agreement” means the Stockholders Agreement, dated as of July 28,
2004, by and among the Company and the other parties thereto, as amended and
supplemented by the Amendment and Joinder to Stockholders’ Agreement dated
July 21, 2006, and the Second Amendment and Joinder to the Stockholders’
Agreement dated December 22, 2008.

“Stockholder’s Knowledge” means the actual knowledge after due inquiry of a
Stockholder.

“Stockholder Indemnifiable Losses” mean Losses resulting from a breach of a
Fundamental Representation under Section 10.3, Losses in respect of Appraisal
Shares which are indemnifiable under Section 10.3(d), Losses in respect of
Schedule F liabilities which are indemnifiable under Section 10.3(e) and Losses
in respect of claims pursuant to Article X for fraud by the Stockholders.

“Stockholder Tax Indemnity” shall mean the Stockholder tax indemnification
obligations under Section 8.3.

“Straddle Period” means a taxable period which includes but does not end on the
Closing Date.

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interests thereof having the power to govern or elect members of the applicable
governing body of such entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more subsidiaries of that Person or a
combination thereof; and the term “Subsidiary” with respect to any Person shall
include all subsidiaries of each subsidiary of such Person.

“Tax Returns” means any and all returns, amended returns, declarations, claims
for refund, information returns or statements, reports, and forms relating to
Taxes filed or required to be filed with any Taxing Authority (including any
schedule or attachment thereto), including any amendment thereof and any copy
thereof required by Law to be maintained or provided to other Persons.

“Taxes” means any taxes of any kind, including but not limited to any and all
federal, state, local and foreign income, gross receipts, margin, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, branch,
profits, license, withholding, payroll, social security, unemployment,
disability, ad valorem, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
similar taxes, duties or imposts, (in

 

A-11



--------------------------------------------------------------------------------

each case, together with any and all penalties and additions to tax or
additional amounts imposed with respect thereto or with respect to any
obligation to file a Tax Return, and any interest on any of the foregoing)
imposed by any Governmental Authority.

“Taxing Authority” means any Governmental Entity responsible for the imposition
of any Tax (foreign or domestic).

“Transaction Related Expenses” means (i) all costs, fees and expenses incurred
by the Company in connection with the arrangements entered into by the Company
prior to the Closing that are related to this Agreement, (including the Merger),
including investment banking, attorney and other professional fees; (ii) any
stay, retention, and other similar bonuses, other than (a) any such bonuses
implemented by the buyer, and (b) compensation payable solely upon the
consummation of the transactions contemplated by this Agreement and (iii) any
severance, termination and other payments payable by the Company or any of its
Subsidiaries to the individuals set forth on Schedule T in connection with the
Closing or transactions contemplated hereby and any taxes or other liabilities
of the Company or its Subsidiaries incurred in connection with the payment
thereof, in the case of clauses (i), (ii) and (iii) to the extent not paid by
the Company prior to the Closing Date; provided, that for the avoidance of
doubt, Transaction Related Expenses shall exclude the amount of the (a) Funded
Indebtedness and (b) any amounts paid by the Company prior to the Closing Date
in respect of the items (i)-(iii).

“Transfer Taxes” means all local, foreign or other excise, sales, use, value
added, transfer (including real property transfer or gains), stamp, documentary,
filing, recordation and other similar taxes and fees that may be imposed or
assessed as a result of the execution of this Agreement or the Ancillary
Agreements, together with any inflation adjustment, interest, additions or
penalties with respect thereto.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and any similar state or local Law requiring notice to employees in the event of
a plant closing or layoff.

 

A-12



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Incorporation for the Surviving Corporation



--------------------------------------------------------------------------------

EXHIBIT B

Form of Irrevocable Stockholder Consent



--------------------------------------------------------------------------------

EXHIBIT C

Form of Non-Compete Agreement for the Chairman



--------------------------------------------------------------------------------

EXHIBIT D

Form of Non-Compete Agreement for the Chief Operating Officer